EXECUTION COPY

 

LOAN SALE AND SERVICING AGREEMENT

 

by and among

 

BRFC-Q 2010 LLC,

 

a Delaware limited liability company, as Seller,

 

QUORUM FEDERAL CREDIT UNION,

 

a federally chartered credit union, as Buyer,

 

VACATION TRUST, INC.,

 

a Florida corporation, as Club Trustee,

 

U.S. BANK NATIONAL ASSOCIATION,

 

a national banking association, as Custodian and Paying Agent,

 

BLUEGREEN CORPORATION,

 

a Massachusetts corporation, as Servicer,

 

CONCORD SERVICING CORPORATION,

 

an Arizona corporation, as Backup Servicer,

 

Dated as of December 22, 2010

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

1

SECTION 1.1.

General Definitions and Usage of Terms.

1

SECTION 1.2.

Effect of Headings and Table of Contents.

2

SECTION 1.3.

Successors and Assigns.

2

SECTION 1.4.

GOVERNING LAW.

2

SECTION 1.5.

Legal Holidays.

2

SECTION 1.6.

Execution in Counterparts.

2

SECTION 1.7.

Inspection.

2

SECTION 1.8.

Conveyance of Timeshare Loans.

3

SECTION 1.9.

Closing Costs and Expenses.

5

 

 

ARTICLE II.

5

SALE AND PURCHASE

5

SECTION 2.1.

Process.

5

SECTION 2.2.

Initial Program Fee Rate and Maximum Program Fee Rate.

6

SECTION 2.3.

Combining Sale Date Loan Pools.

6

SECTION 2.4.

Notice of NCUA Interest Rate Change.

6

 

 

ARTICLE III.

7

CLOSING CONDITIONS

7

SECTION 3.1.

Conditions to be Satisfied for Buyer by Closing Date.

7

SECTION 3.2.

Conditions to be Satisfied for Seller by Closing Date.

9

 

 

ARTICLE IV.

10

ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS

10

SECTION 4.1.

Trust Accounts.

10

 

i

--------------------------------------------------------------------------------



SECTION 4.2.

Establishment and Administration of the Collection Account.

11

SECTION 4.3.

Distributions.

12

SECTION 4.4.

Reports to Buyer.

13

 

 

ARTICLE V. ACQUISITION OF TIMESHARE LOANS

14

SECTION 5.1.

Delivery of Timeshare Loan Files and Timeshare Loan Servicing Files.

14

SECTION 5.2.

Conditions Precedent.

14

SECTION 5.3.

Conveyance of Timeshare Loans.

16

SECTION 5.4.

Further Action Evidencing Sale.

17

 

 

ARTICLE VI.

18

SUBSTITUTIONS AND REPURCHASES

18

SECTION 6.1.

Mandatory Substitution and Repurchase of Timeshare Loans.

18

SECTION 6.2.

Optional Purchase or Substitution of Club Loans in connection with Upgrades.

18

SECTION 6.3.

Optional Purchase or Substitution of Defaulted Timeshare Loans.

19

SECTION 6.4.

Payment of Repurchase Prices and Substitution Shortfall Amounts.

19

SECTION 6.5.

Schedule of Timeshare Loans.

19

SECTION 6.6.

Officer’s Certificate.

19

SECTION 6.7.

Qualified Substitute Timeshare Loans.

19

SECTION 6.8.

Release.

20

SECTION 6.9

Sole Remedy/Nonrecourse.

20

 

 

ARTICLE VII. SERVICING OF TIMESHARE LOANS

20

SECTION 7.1.

Appointment of Servicer and Backup Servicer; Servicing Standard.

20

SECTION 7.2.

Payments on the Timeshare Loans.

21

SECTION 7.3.

Duties and Responsibilities of the Servicer.

21

 

ii

--------------------------------------------------------------------------------



SECTION 7.4.

Servicer Termination Event.

25

SECTION 7.5.

Accountings; Statements and Reports.

29

SECTION 7.6.

Records.

30

SECTION 7.7.

Fidelity Bond and Errors and Omissions Insurance.

30

SECTION 7.8.

Merger or Consolidation of the Servicer.

31

SECTION 7.9.

Sub-Servicing.

31

SECTION 7.10.

Servicer Resignation.

32

SECTION 7.11.

Fees and Expenses.

32

SECTION 7.12.

Access to Certain Documentation.

32

SECTION 7.13.

No Offset.

33

SECTION 7.14.

Account Statements.

33

SECTION 7.15.

Indemnification; Third Party Claim.

33

SECTION 7.16.

Backup Servicer.

34

SECTION 7.17.

Aruba Notices.

35

SECTION 7.18.

Recordation.

35

 

 

ARTICLE VIII. PURCHASE TERMINATION EVENT; REMEDIES

35

SECTION 8.1.

Purchase Termination Events.

35

SECTION 8.2.

Remedies.

36

SECTION 8.3.

Rights and Remedies Cumulative.

37

SECTION 8.4.

Delay or Omission Not Waiver.

37

SECTION 8.5.

Undertaking for Costs.

37

SECTION 8.6.

Waiver of Stay or Extension Laws.

37

SECTION 8.7.

Performance and Enforcement of Certain Obligations.

38

 

 

 

iii

--------------------------------------------------------------------------------



ARTICLE IX. 38 INDEMNIFICATION 38

SECTION 9.1.

Buyer Indemnified by Seller. 38

SECTION 9.2.

Seller Indemnified by Buyer. 39

ARTICLE X. COVENANTS OF THE SELLER/BUYER

39

SECTION 10.1.

Existence; Merger; Consolidation, etc.

39

SECTION 10.2.

Protection of Assets; Further Assurances.

39

SECTION 10.3.

Additional Covenants.

41

SECTION 10.4.

Notice of Purchase Termination Event/Servicer Termination Event.

42

SECTION 10.5.

Report on Proceedings.

42

SECTION 10.6.

Taxes.

43

SECTION 10.7.

Restricted Payments.

43

SECTION 10.8.

Further Instruments and Acts.

43

 

 

ARTICLE XI.

43

REACQUISITION OF SALE DATE LOAN POOLS

43

SECTION 11.1.

Clean-up Call; Optional Reacquisition; Election to Reacquire.

43

SECTION 11.2.

Notice to Buyer.

43

SECTION 11.3.

Notice of Reacquisition by the Servicer.

44

SECTION 11.4.

Deposit of Reacquisition Price.

44

SECTION 11.5.

Timeshare Loans on Reacquisition Date.

44

 

 

ARTICLE XII. REPRESENTATIONS AND WARRANTIES

44

SECTION 12.1.

Representations and Warranties of the Seller.

44

SECTION 12.2.

 

51

SECTION 12.3.

 

51

 

iv

--------------------------------------------------------------------------------



SECTION 12.4.

 

51

SECTION 12.5.

Survival of Seller Representation and Warranties.

51

SECTION 12.6.

Knowledge Limitation.

51

SECTION 12.7.

Representations and Warranties of the Servicer.

52

SECTION 12.8.

Representations and Warranties of the Backup Servicer.

54

SECTION 12.9.

Representations and Warranties of the Buyer.

57

 

 

ARTICLE XIII.

59

CLUB TRUSTEE

59

SECTION 13.1.

Covenants of the Club Trustee.

59

 

 

ARTICLE XIV. MISCELLANEOUS

61

SECTION 14.1.

Notices.

61

SECTION 14.2.

No Proceedings.

63

SECTION 14.3.

Entire Agreement; Term of Agreement; Binding Effect; Assignability.

64

SECTION 14.4

Fees, Expenses, Payments, Etc.

64

 

 

ARTICLE XV THE PAYING AGENT

64

SECTION 15.1

Certain Duties.

64

SECTION 15.2

Certain Matters Affecting the Paying Agent.

65

SECTION 15.3

Paying Agent Not Liable for Timeshare Loans.

66

SECTION 15.4

Paying Agent’s Fees and Expenses.

67

SECTION 15.5

Resignation or Removal of Paying Agent.

67

SECTION 15.6

Successor Paying Agent.

67

SECTION 15.7

Merger or Consolidation of Paying Agent.

68

 

v

--------------------------------------------------------------------------------



Schedule I

Representations and Warranties Regarding the Timeshare Loans

Schedule II

Pending Litigation and Other Proceedings

Exhibit A

Collection Policy

Exhibit B

Lost Note Affidavit

Exhibit C

Reserved

Exhibit D

Credit Policy

Exhibit E

Sale Notice

Exhibit F1

Buyer Commitment Purchase Confirmation

Exhibit F2

Buyer Purchase Confirmation

Exhibit G

Monthly Servicer Report

Exhibit H

Service Officer’s Certificate

Exhibit I

Record Layout for Data Tapes

Exhibit J

Reserved

Exhibit K

Local Counsel Opinions for Resorts’ Jurisdictions

Exhibit L

Waiver Letter

Exhibit M

Aruba Notice

Exhibit N

Club Trust Agreement

Exhibit O

ACH Form

Exhibit P

Quorum Closed dates

Exhibit Q

Resort Ratings

Exhibit R

Monthly Buyer Notice

Exhibit S

Commitment Purchase Period Terms Letter

Annex A

Standard Definitions

 

vi

--------------------------------------------------------------------------------



LOAN SALE AND SERVICING AGREEMENT

This LOAN SALE AND SERVICING AGREEMENT (this “Agreement”), dated as of December
22, 2010 (the “Closing Date”), is by and among BRFC-Q 2010 LLC, a Delaware
limited liability company, as seller (the “Seller”), QUORUM FEDERAL CREDIT
UNION, a federally chartered credit union, as buyer (the “Buyer”), BLUEGREEN
CORPORATION (“Bluegreen”), a Massachusetts corporation, in its capacity as
servicer (the “Servicer”), VACATION TRUST, INC., a Florida corporation, as
trustee under the Club Trust Agreement (the “Club Trustee”), CONCORD SERVICING
CORPORATION, an Arizona corporation, as backup servicer (the “Backup Servicer”),
and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as custodian
and paying agent (the “Custodian” and the “Paying Agent”).

RECITALS

WHEREAS, from time to time during the Purchase Period, the Seller may sell and
the Buyer may purchase Timeshare Loans, in accordance with the terms and
conditions of this Agreement (each such transaction a “Sale”);

WHEREAS, the Servicer shall service and administer the Timeshare Loans;

WHEREAS, the Backup Servicer has agreed to, among other things, service and
administer the Timeshare Loans if the Servicer shall no longer be the Servicer
hereunder;

WHEREAS, the Club Trustee is a limited purpose entity which, on behalf of
Beneficiaries of the Club, holds title to the Timeshare Properties related to
the Timeshare Loans; and

WHEREAS, pursuant to the Custodial Agreement of even date herewith, the
Custodian shall serve as custodian of the Timeshare Loan Files, and

WHEREAS, pursuant to this Agreement, the Paying Agent has agreed to serve as the
Paying Agent for the Collection Account.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I.

 

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

 

SECTION 1.1.

General Definitions and Usage of Terms.

(a)       In addition to the terms defined elsewhere in this Agreement,
capitalized terms shall have the meanings given them in the Standard Definitions
attached hereto as Annex A.

 

--------------------------------------------------------------------------------



(b)       With respect to all terms in this Agreement, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
successors and assigns; and the term “including” means “including without
limitation”.

 

SECTION 1.2.

Effect of Headings and Table of Contents.

The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

SECTION 1.3.

Successors and Assigns.

All covenants and agreements in this Agreement by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.

 

SECTION 1.4.

GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

SECTION 1.5.

Legal Holidays.

Any distribution or payment that is scheduled or proposed to be made on a day
that is not a Business Day shall be made on the next succeeding Business Day;
provided, that no penalty interest shall accrue for the period from and after
such distribution, or any other date on which payment is proposed to be paid, as
the case may be, until such next succeeding Business Day.

 

SECTION 1.6.

Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

SECTION 1.7.

Inspection.

(a)       After the Closing Date and until the Agreement Termination Date, the
Buyer shall have the right to conduct periodic due diligence at the Seller’s
sole cost and expense (not to exceed five thousand dollars ($5,000.00) per
occurrence) to cover travel and administrative expenses for the Buyer) in
accordance with the parameters set forth below in Section 1.7(b) with regard to
the Seller and/or the Servicer upon reasonable notice to the applicable party
and no more than once per calendar year, unless a Purchase Termination Event or
Servicer Termination Event has occurred and is continuing.

2

--------------------------------------------------------------------------------



(b)       After the Closing Date and until the Agreement Termination Date, the
Seller agrees that, on ten (10)Business Days prior notice (or, one (1) Business
Day prior notice after the occurrence and during the continuance of a Purchase
Termination Event or a Servicer Termination Event), it shall permit the Buyer
and its representatives, during the Seller’s normal business hours, to examine
all of the books of account, records, reports and other papers of the Seller
and/or the Servicer, to make copies thereof and extracts therefrom, and to
discuss its affairs, finances and accounts with its designated officers,
employees, all at such reasonable times (either annually or otherwise as
specified above in Section 1.7(a)) for the purpose of reviewing or evaluating
the financial condition or affairs of the Seller or the performance of and
compliance with the covenants and undertakings of the Seller and the Servicer in
this Agreement or any of the other documents referred to herein or therein. Any
reasonable expense incident to the exercise by the Buyer through third party
representatives up to twenty five thousand dollars ($25,000.00) during any
calendar year, of any right under this Section 1.7(b) shall be borne by the
Seller. Nothing contained herein shall be construed as a duty of the Buyer to
perform such inspection.

 

SECTION 1.8.

Conveyance of Timeshare Loans.

Subject to the terms and conditions of this Agreement, on each Sale Date, in
return for the Timeshare Loan Acquisition Price for each Sale Date Loan Pool,
the Seller does hereby sell, transfer, assign and grant to the Buyer, without
recourse (except as provided in Section 6.1and Section 9.1hereof), all of
Seller’s right, title and interest in and to the following whether now owned or
hereafter acquired and any and all benefits accruing to the Seller from, but
excluding the Deferred Purchase Price and any related proceeds, (i) the
Timeshare Loans, listed from time to time on the Schedule of Timeshare Loans
(ii) any Qualified Substitute Timeshare Loans, listed from time to time on the
Schedule of Timeshare Loans, (iii) the Receivables in respect of each such
Timeshare Loan due after the related Cut-Off Date, (iv) the related Timeshare
Loan Documents (excluding any rights as developer or declarant under the
Timeshare Declaration, the Timeshare Program Consumer Documents or the Timeshare
Program Governing Documents), (v) all Related Security in respect of each such
Timeshare Loan, (vii) all rights and remedies under the Purchase Agreement
including, but not limited to, its rights with respect to the representations
and warranties of the Originator therein, together with all rights of the Seller
with respect to any breach thereof including any right to require the Originator
to cure, repurchase or substitute any Defective Timeshare Loans in accordance
with the provisions of the Purchase Agreement, (vii) all amounts properly
deposited in the Lockbox Account (after the related Cut-Off Date) and the
Collection Account and (viii) proceeds of the foregoing (including, without
limitation, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds (as
applicable), condemnation awards, rights to payment of any and every kind, and
other forms of obligations and receivables which at any time constitute all or
part or are included in the proceeds of any of the foregoing) (collectively, the
“Assets”). Upon any such sale and transfer, the ownership of each Timeshare Loan
and all collections allocable to principal and interest thereon after the
related Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 1.8 shall immediately vest in the
Buyer. The Seller shall not take any action inconsistent with such ownership nor
claim any ownership interest in any Timeshare Loan for any purpose whatsoever
other than for federal and state income and franchise tax reporting and
financial reporting in accordance with GAAP. The parties to this Agreement
hereby acknowledge that the “credit risk” of the Timeshare Loans conveyed
hereunder shall be borne by the Buyer and its subsequent permitted assignees.
The parties to this Agreement (1) acknowledge that Buyer currently is exempt
from federal income tax and consequently does not report the tax character of
the transactions, (2) acknowledge that Seller or its direct or indirect owners
will report the transaction as a financing (i.e., a borrowing by the Seller) for
federal and state income tax purposes, (3) agree that the parties intend this
Agreement to be a financing for federal and state income tax purposes and (4)
agree that, unless otherwise required by law or the Internal Revenue Service,
they will treat the transactions as a financing on any tax returns they now or
in the future file or are required to file, to the extent the characterization
of the transactions as a sale or financing is or becomes relevant for federal or
state income tax purposes.

3

--------------------------------------------------------------------------------



                      Notwithstanding the foregoing, Buyer acknowledges that
Seller is entitled to payment of the Deferred Purchase Price as more
particularly set forth in Section 4.3(a) below, and in order to secure payment
of the Deferred Purchase Price component of the Timeshare Loan Acquisition Price
to the Seller, hereby grants to the Seller a continuing, first priority security
interest in all of Buyer’s right, title and interest in, to, under, and with
respect to the Deferred Purchase Price, the proceeds of or arising out of the
Deferred Purchase Price (including, without limitation, all cash proceeds,
accounts, accounts receivable, notes, drafts, acceptances, chattel paper,
checks, deposit accounts, insurance proceeds (as applicable), rights to payment
of any and every kind, and other forms of obligations and receivables which at
any time constitute all or part or are included in the proceeds of any of the
foregoing) and the Deposit Accounts. In addition, Buyer hereby authorizes the
filing by the Seller of a related UCC financing statement in the applicable UCC
filing office(s). The Buyer agrees that, from time to time, it shall promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or appropriate, or that the Seller may reasonably
request, in order to perfect, protect or more fully evidence the foregoing
security interest of the Seller or to enable the Seller to exercise or enforce
any of its rights hereunder. Without limiting the generality of the foregoing,
the Servicer shall, without the necessity of a request and upon the request of
the Seller, execute and file or record (or cause to be executed and filed or
recorded) such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to create and maintain in the Seller, a security interest that is
first priority, at all times, in the Deferred Purchase Price and the Deposit
Accounts to secure the payment of the Deferred Purchase Price, including,
without limitation, recording and filing UCC-1 financing statements, amendments
or continuation statements prior to the effective date of any change of the
name, identity or structure or relocation of its chief executive office or any
change that would or could affect the perfection pursuant to any financing
statement or continuation statement or assignment previously filed or make any
UCC-1 or continuation statement previously filed pursuant to this Agreement
seriously misleading within the meaning of applicable provisions of the UCC (and
the Buyer shall give the Seller at least thirty (30) Business Days prior notice
of the expected occurrence of any such circumstance).

4

--------------------------------------------------------------------------------



 

SECTION 1.9.

Closing Costs and Expenses.

                             The Seller shall pay any and all taxes, fees,
premiums, or charges due to the appropriate authorities as may be due in
connection with the sale or transfer of the Assets by the Seller to the Buyer on
each Sale Date or Transfer Date. The Seller, the Buyer and Bluegreen shall each
be responsible for the payment of their own expenses in connection with the
negotiation and documentation of this Agreement and the other Transaction
Documents, including, without limitation, legal and accounting fees. Each party
further agrees to save the other party harmless from and against any liabilities
with respect to or resulting from any delay in paying or any omission to pay the
amounts for which such party is obligated pursuant to this Section 1.9.

ARTICLE II.

SALE AND PURCHASE

 

SECTION 2.1.

Process.

                              (a) General Process. During the Purchase Period,
and subject to the terms and conditions of this Agreement, the Seller, if the
Seller elects to pursue a Sale, shall give the Buyer prior written notice in
substantially the form of Exhibit E hereto (a “Sale Notice”) not later than 2:00
p.m. (New York City time) on the date which is no less than three (3) Business
Days prior to the date of a proposed Sale (each such sale date, a “Sale Date”)
or during the Start-up Period five (5) Business Days prior to the date of a
proposed Sale. Such Sale Notice shall specify (i) the principal amount of the
Timeshare Loans and (ii) the proposed Sale Date, which must be a Business Day.
The Buyer may act without liability upon the basis of written notice believed by
the Buyer in good faith to be from the Seller (or from any Authorized Officer
thereof designated in writing by the Seller to the Buyer). The Buyer shall be
entitled to rely conclusively on any Authorized Officer’s authority to request a
Sale on behalf of the Seller until the Buyer receives written notice to the
contrary. The Buyer shall have no duty to verify the authenticity of the
signature appearing on any written Sale Notice.

                             (b) Commitment Period. Commencing on the first
(1st) day of the third (3rd) month following the Closing Date until the end of
the Commitment Period (the “Commitment Purchase Period”), the Buyer shall be
obligated to purchase Eligible Timeshare Loans from the Seller such that the
Buyer’s Net Investment Amount equals the Minimum Required Amount subject only to
(i) the Seller offering through a Sale Notice to the Buyer Eligible Timeshare
Loans with Loan Balances equal to at least the Minimum Required Amount and (ii)
there being no occurrence and continuance of a Purchase Termination Event. Upon
the receipt of a Sale Notice from the Seller during the Commitment Purchase
Period, the Buyer shall confirm, by issuing a commitment purchase confirmation
with such terms as are contained in the form of Exhibit F1 attached hereto and
incorporated herein by this reference (a “Buyer Commitment Purchase
Confirmation”) no later than 12:00 p.m. (New York City time) on the Business Day
prior to the proposed Sale Date that Buyer shall fund in accordance with the
Sale Notice. The Buyer shall deposit the Initial Purchase Price Installment in
immediately available funds, no later than 12:00 p.m. (New York City time) on
the related Sale Date, to the account designated by the Seller in the Sale
Notice. Notwithstanding the foregoing, the Seller and Buyer hereby covenant and
agree that all of the terms of the Buyer Commitment Purchase Confirmation shall
be established during the Commitment Purchase Period on or prior to the Closing
Date and evidenced in a fully executed commitment purchase period terms letter
in the form attached hereto in Exhibit S (the “Commitment Purchase Period Terms
Letter”) delivered by Buyer to Seller on the Closing Date.

5

--------------------------------------------------------------------------------



                             (c) After the Commitment Period. Commencing on the
first day of the last calendar month during the Commitment Purchase Period and
continuing on the first day of each calendar month thereafter during the
Purchase Period, the Buyer shall deliver to the Seller a written notice in
substantially the form in Exhibit R attached hereto (the “Monthly Buyer Notice”)
containing the terms satisfactory to Buyer for Sale Date Loan Pools to be
purchased by the Buyer during the calendar month immediately following the month
during which such Monthly Buyer Notice was given to the Seller. If the Seller
delivers a Sale Notice to the Buyer based on the terms of the Monthly Buyer
Notice and if the Buyer intends to enter into such Sale with the Seller upon
such terms, then the Buyer shall confirm, by issuing a purchase confirmation in
substantially the form in Exhibit F2 attached hereto (a “Buyer Purchase
Confirmation”) no later than 12:00 p.m. (New York City time) on the Business Day
prior to the proposed Sale Date that Buyer shall fund in accordance with the
Sale Notice. The Buyer Purchase Confirmation shall specify items including the
following (w) the Buyer Purchase Price Percentage, (x) the Initial Purchase
Price Installment for such Sale Date Loan Pool, (y) the Program Fee Rate, and
(z) any fees and expenses payable by the Seller to the Buyer. If the Seller
decides to reject any Buyer Purchase Confirmation, it must provide notice to the
Buyer no later than 3:00 p.m. (New York City time) on the Business Day prior to
the proposed Sale Date. The Buyer shall deposit the Initial Purchase Price
Installment in immediately available funds, no later than 12:00 p.m. (New York
City time) on the related Sale Date, to the account designated by the Seller in
the Sale Notice.

 

SECTION 2.2.

Initial Program Fee Rate and Maximum Program Fee Rate.

                             The Buyer shall specify the initial Program Fee
Rate applicable to the first Sale Date as well as Maximum Program Fee Rate in a
fee letter delivered to the Seller on the Closing Date. The Buyer shall provide
notice of a change of the Maximum Program Fee Rate no less than three months
prior to the end of the Maximum Program Fee Rate Period.

 

SECTION 2.3.

Combining Sale Date Loan Pools.

                             On each Sale Date, the Timeshare Loans acquired by
the Buyer shall comprise the Sale Date Loan Pool for such Sale Date. All Sale
Date Loan Pools shall be combined to form the Aggregate Sale Date Loan Pool.

 

SECTION 2.4.

Notice of NCUA Interest Rate Change.

                            Quorum shall notify Seller and Servicer in writing
within five (5) days of becoming aware of any proposed changes to the usury rate
laws, maximum interest rates or annual percentage rates or similar terms or
limitations as may pertain to the Assets (including the Timeshare Loans) by the
National Credit Union Association (“NCUA”). Buyer represents and warrants to
Seller that any Assets, including, for example, Timeshare Loans, purchased by
Buyer pursuant to this Agreement prior to any such changes shall not be affected
thereby.

6

--------------------------------------------------------------------------------



 

SECTION 3.1.

Conditions to be Satisfied for Buyerby Closing Date.

                             The obligations of the Buyer to close on the
Transaction Documents shall be subject to the satisfaction on or before the
Closing Date of the conditions described below:

                             (a)        The accuracy of the representations and
warranties on the part of the Seller, the accuracy of the statements of officers
of the Seller made pursuant to the provisions hereof, the performance by the
Seller of its obligations hereunder;

                             (b)        The Transaction Documents shall have
been duly authorized, executed and delivered by the respective parties thereto
and shall be in full force and effect, and all conditions precedent contained in
the Transaction Documents shall have been satisfied or waived;

                             (c)        The Buyer shall have received from
counsel to each party to the Transaction Documents, written opinions dated the
Closing Date and in form and substance satisfactory to the Buyer, covering such
matters as the Buyer may reasonably request, including but not limited
substantially to the following:

(i)        Corporate Opinions. An opinion in respect of each party to the
Transaction Documents that such party has been duly formed, is existing and in
good standing under the laws of its state of formation, with all requisite power
and authority to own its properties and conduct its business.

(ii)       Legal, Valid, Binding and Enforceable. An opinion in respect of each
party to the Transaction Documents that each Transaction Document to which it is
a party has been duly authorized, executed and delivered and constitutes the
valid and legally binding obligations of each party enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(iii)      No Consents Required. An opinion in respect of each party to the
Transaction Documents that in respect of such party, no consent, approval,
authorization or order of, or filing with, any governmental agency or body or
any court is required for the consummation of the transactions contemplated by
the Transaction Documents.

7

--------------------------------------------------------------------------------



(iv)      Non-Contravention. An opinion in respect of each party to the
Transaction Documents that in respect of such party the execution, delivery and
performance of the Transaction Documents to which it is a party shall not result
in a breach or violation of any of the terms and provisions of, or constitute a
default under (A) the organizational documents of such party, (B) any statute,
rule, regulation or order of any governmental agency or body or any court having
jurisdiction over such party or any subsidiary of such party or any of their
properties, or, (C) to the Knowledge of the opining party, any agreement or
instrument to which such party is a party or by which such party is bound or to
which any of the properties of such party is subject, or the organizational
documents of such party, the result of which, in each of the foregoing cases,
would have a material adverse effect on such party and its subsidiaries, taken
as a whole.

(v)       True Sale. A true sale opinion regarding the sale of the Timeshare
Loans and other assets sold by the applicable Originator to the Seller pursuant
to the Purchase Agreement.

(vi)      Non-Consolidation. A substantive consolidation opinion to the effect
that in the event that the applicable Originator were to become a debtor in a
case under the Bankruptcy Code, a court of competent jurisdiction would not
require consolidation of the Seller in the applicable Originator’s bankruptcy
estate.

(vii)     Security Interests. An opinion or a certificate from a Governmental
Authority satisfactory to the Buyer to the effect that no financing statements
have been filed in the applicable UCC filing office against the Seller
encumbering the Timeshare Loans.

(viii)    No Action. An Officer’s Certificate or its equivalent stating that no
action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation by
the Buyer or the Seller of, or to invalidate, the transactions contemplated by,
this Agreement or the Transaction Documents in any material respect.

                             (d)       The Buyer shall have received from each
party to the Transaction Documents such information, certificates and documents
as the Buyer may reasonably have requested and all proceedings in connection
with the transactions contemplated by this Agreement and all documents incident
hereto shall be in all material respects reasonably satisfactory in form and
substance to the Buyer.

8

--------------------------------------------------------------------------------



                             (e)       The Buyer shall have received copies of
the Organizational Documents of all parties to the Transaction Documents,
certified by the Secretary of State of its jurisdiction of organization or, if
such document is of a type that may not be so certified, certified by the
secretary or similar officer or manager, together with a good standing
certificate from the Secretary of State of its jurisdiction of organization and
each other jurisdiction in the United States in which such parties are qualified
to do business, if applicable, each dated a recent date prior to the Closing
Date;

                            (f)       Resolutions of all parties to the
Transaction Documents approving and authorizing the execution, delivery and
performance of the Transaction Documents to which it is a party, certified as of
the Closing Date by the secretary or similar officer or manager of such parties
as being in full force and effect without modification or amendment; and

                             (g)       Signature and incumbency certificates of
the officers or managers of all parties executing the Transaction Documents.

 

SECTION 3.2.

Conditions to be Satisfied for Seller by Closing Date.

                             The obligations of the Seller to close on the
Transaction Documents shall be subject to the satisfaction on or before the
Closing Date of the conditions described below:

                             (a)       The accuracy of the representations and
warranties on the part of the Buyer, the accuracy of the statements of officers
of the Buyer made pursuant to the provisions hereof, the performance by the
Buyer of its obligations hereunder;

                             (b)       The Seller shall have received:

 

(i)

Certified copies of the resolutions of the Buyer approving the lending policy
which authorizes this Agreement and the Transaction Documents to which it is a
party and any other documents contemplated thereby and certified copies of all
documents evidencing other necessary credit union action, with respect to this
Agreement and the Transaction Documents to which it is a party and any other
documents contemplated thereby;

 

(ii)

An officer’s certificate of the Buyer, certifying the names and true signatures
of the officers authorized to sign this Agreement and the Transaction Documents
and any other documents to be delivered by it hereunder or thereunder;

 

(iii)

A copy of the organizational documents of the Buyer, certified by an officer or
the equivalent thereof;

 

(iv)

An opinion of counsel to the Buyer as to corporate and other matters, dated the
Closing Date, in form and substance reasonably satisfactory to the Seller and
its counsel;

 

9

--------------------------------------------------------------------------------



 

(v)

Executed copies of each of the Transaction Documents;

 

(vi)

A filed copy of a UCC-1 in satisfactory form to the Seller and the Buyer
covering the Deferred Purchase Price and the Deposit Accounts; and

 

(vii)

A completed, fully executed Commitment Purchase Period Terms Letter specifying
all applicable terms during the Commitment Purchase Period as shall be
satisfactory to Buyer in its sole discretion.

                             (c)       This Agreement and the other Transaction
Documents shall have become effective in accordance with their respective terms.

                             (d)       An Officer Certificate stating that no
action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation by
the Buyer or the Seller of, or to invalidate, the transactions contemplated by,
this Agreement or the Transaction Documents in any material respect.

ARTICLE IV.

ACCOUNTS; COLLECTION AND

APPLICATION OF MONEYS; REPORTS

 

SECTION 4.1.

Trust Accounts.

(a)       On or before the Closing Date, Trust Accounts shall be established for
the benefit of the Buyer or, in the case of the Credit Card Account (if
applicable), in the name of the Seller, as provided in this Agreement, which
accounts (other than the Lockbox Account and the Credit Card Account) shall be
Eligible Bank Accounts maintained with the Paying Agent.

                             Subject to the further provisions of this Section
4.1(a), the Buyer shall, upon receipt or upon transfer from another account, as
the case may be, deposit into such Trust Accounts all amounts received by it
which are required to be deposited therein in accordance with the provisions of
this Agreement.

                             The Buyer shall assume that any amount remitted to
it in respect of the Assets is to be deposited into the Lockbox Account unless a
Responsible Officer of the Buyer receives written instructions from the Servicer
to the contrary.

(b)       None of the parties hereto shall have any right of set-off with
respect to any Trust Account.

(c)       All amounts in the Collection Account shall remain uninvested.

10

--------------------------------------------------------------------------------



 

SECTION 4.2.

Establishment and Administration of the Collection Account.

(a)       Collection Account. The Buyer hereby agrees to cause to be established
and maintained a collection account (the “Collection Account”). The Collection
Account shall be an Eligible Bank Account established with the Paying Agent,
titled “Quorum Federal Credit Union/BRFC-Q 2010 LLC Collection Account” and
which shall be covered by a control agreement acceptable to, and by and among,
the Seller, the Buyer and the Paying Agent. Seller and Buyer agree and
acknowledge that Seller shall have “control” (within the meaning of the UCC) of
the Collection Account in order to perfect the security interest granted by
Buyer to Seller in Section 1.8 above. Seller covenants and agrees with Buyer not
to give the notice referenced in Section 3(b) of the Deposit Account Control
Agreement related to the Paying Agent unless there has been the occurrence of a
Buyer Trigger Event. Seller shall give Buyer immediate written notice of any
notice given in accordance with Section 3(b) of the Deposit Account Control
Agreement relating to the Collection Account. Buyer covenants and agrees to give
immediate written notice to Seller and Servicer upon the occurrence of any such
Buyer Trigger Event.

                The Seller agrees to immediately deposit any amounts received by
it after the applicable Cut-Off Date relating to the Assets in a respective Sale
Date Loan Pool into the Lockbox Account. Withdrawals and payments from the
Collection Account shall be made on each Distribution Date as provided in
Section 4.3 hereof. The Paying Agent, at the instruction of the Servicer, shall
withdraw or cause to be withdrawn (no more than once per calendar week) from the
Collection Account and return to the Servicer or as directed by the Servicer,
any amounts which were mistakenly deposited in the Collection Account,
including, without limitation, amounts representing (i) Misdirected Payments or
(ii) Additional Servicing Compensation.

(b)       Lockbox Account. The Buyer hereby agrees to cause to be established
and maintained the Lockbox Account. The Lockbox Account shall be an Eligible
Bank Account established with the Lockbox Bank, titled “Quorum Federal Credit
Union” and which shall be covered by a deposit account control agreement
acceptable to, and by and among, the Seller, the Buyer and the Lockbox Bank.
Servicer shall promptly pay, and hold Buyer harmless from, any fees assessed by
the Lockbox Bank pursuant to Section 5 of the Deposit Account Control Agreement
relating to the Lockbox Account, unless such amounts are paid or are payable to
the Lockbox Bank pursuant to Section 4.3(a) of this Agreement. Buyer shall
provide prompt written notice to Seller upon Buyer’s receipt of written notice
from the Lockbox Bank of any change in Lockbox Bank’s charges pursuant to
Section 12(a) of the Deposit Account Control Agreement related to the Lockbox
Bank. In addition, Buyer covenants and agrees with Seller that Buyer shall not
change, or permit to be changed, any processing instructions under the Deposit
Account Control Agreement related to the Lockbox Bank without the prior written
consent of the Seller or the initial Servicer. Seller and Buyer agree and
acknowledge that Seller shall have “control” (within the meaning of the UCC) of
the Lockbox Account in order to perfect the security interest granted by Buyer
to Seller in Section 1.8 above. Seller covenants and agrees with Buyer not to
give any notice or instruction referenced in Section 1(a) of the Deposit Account
Control Agreement related to the Lockbox Bank unless there has been the
occurrence of a Buyer Trigger Event. Seller shall give Buyer immediate written
notice of any notice given in accordance with Section 1(a) of the Deposit
Account Control Agreement relating to the Lockbox Account. Buyer covenants and
agrees to give immediate written notice to Seller and Servicer upon the
occurrence of any such Buyer Trigger Event.

11

--------------------------------------------------------------------------------



 

SECTION 4.3.

Distributions.

                             (a)       The Servicer shall provide to the Paying
Agent the Monthly Servicer Report not less than one Business Day prior to each
Distribution Date. On each Distribution Date, to the extent of Available Funds
on deposit in the Collection Account relating to all Timeshare Loans purchased
by the Buyer and based on the Monthly Servicer Report, the Servicer (with the
written approval of the Buyer which shall be given to the Servicer within one
(1) Business Day of the Buyer’s receipt of the Monthly Servicer Report and which
written approval shall be deemed given if the Buyer fails to so timely provide
it) shall direct the Paying Agent to make the following disbursements and
distributions to the following parties, in the following order of priority:

 

(i)

to the Custodian, the Custodian Fee, plus any accrued and unpaid Custodian Fees
with respect to prior Distribution Dates, and to the Paying Agent, the Paying
Agent Fee, plus any accrued and unpaid Paying Agent Fees with respect to prior
Distribution Dates;

 

(ii)

to the Backup Servicer, the Backup Servicing Fee, plus any accrued and unpaid
Backup Servicing Fees with respect to prior Distribution Dates;

 

(iii)

to the Lockbox Bank, the Lockbox Fee, plus any accrued and unpaid Lockbox Fees
with respect to prior Distribution Dates;

 

(iv)

to the Servicer, the Servicing Fee, plus any accrued and unpaid Servicing Fees
with respect to prior Distribution Dates;

 

(v)

to the Buyer, the aggregate of all accrued and unpaid Program Fee Amounts for
all Sale Date Loan Pools sold by the Seller to the Buyer;

 

(vi)

to the Buyer, the aggregate of all accrued and unpaid Buyer Target Loan Pool
Repayment Amounts for all Sale Date Loan Pools sold by the Seller to the Buyer;

 

(vii)

whenever a Timeshare Portfolio Performance Event has occurred and is continuing
or upon the occurrence of the Turbo Trigger Date, to the Buyer, all remaining
Available Funds (except late fees and property owners association fees), until
the aggregate of all Net Investment Amounts for all Sale Date Loan Pools sold by
the Seller to the Buyer have been reduced to zero;

 

12

--------------------------------------------------------------------------------



 

(viii)

to the Custodian, Paying Agent, Backup Servicer, Lockbox Bank and the Servicer,
any expenses not paid pursuant to clauses (i) through (iv) above, as applicable;

 

(ix)

on the Facility Termination Date, to the Buyer, any remaining Available Funds
(except late fees and property owners association fees) until all amounts due on
the Facility Termination Date are paid in full; and

 

(x)

to the Seller, any remaining amounts, which amounts represent the Deferred
Purchase Price payments to the Seller.

                            (b)       Assignment of Timeshare Loans To The
Seller. So long as no Timeshare Portfolio Performance Event is continuing, on
any Distribution Date upon which the Buyer’s Net Investment Amount is less than
or equal to the Target Net Investment Amount after all payments have been made
under Section 4.3(a)(vi) on any Distribution Date, the Buyer shall assign all
Defaulted Timeshare Loans that it owns to the Seller without additional
consideration. Upon the occurrence of the Agreement Termination Date (and so
long as all Net Investment Amounts for all Sale Date Loan Pools sold by the
Seller to the Buyer have been reduced to zero), the Buyer shall concurrently
therewith for no additional consideration, assign all Timeshare Loans that it
owns to the Seller or its designee and take all reasonably necessary steps and
actions as may be requested by the Seller or the Servicer to transfer the
related Assets to the Seller or its designee, inclusive of the vesting of title
in and to such Assets to such Person. With respect to any assignment of
Timeshare Loans by the Buyer to the Seller or its designee required hereunder,
the Servicer shall prepare such assignment (which shall be without recourse,
representation or warranty of the Buyer) for execution and delivery by the Buyer
and by copy of such assignment to the Custodian, notify the Custodian of such
assignment. In addition, the Servicer shall deliver a Request for Release to the
Custodian with respect to the related Timeshare Loan Files being released
pursuant to this Section 4.3(b), and such files shall be transferred to the
Seller or its designee.

 

SECTION 4.4.

Reports to Buyer.

                            (a)       On each Distribution Date, the Servicer
shall account to the Buyer the portion of payments then being made which
represents principal and the amount which represents the Program Fee Amount, and
shall contemporaneously advise the Seller of all such payments. The Servicer may
satisfy its obligations under this Section 4.4 by making available
electronically the Monthly Servicer Report to the Buyer and the Seller.

                            (b)       Subject to the prior written approval of
the Buyer which shall not be unreasonably withheld, the Servicer shall have the
right to change the way Monthly Servicer Reports are distributed in order to
make such distribution more convenient and/or more accessible to the above
parties and the Servicer shall provide timely and adequate notification to all
above parties regarding any such changes.

                            (c)       Reserved.

                            (d)       Other than as provided in Section 4.4(d)
below, the Seller shall cause to be furnished to the Buyer, no later than forty
five (45) days after the end of each fiscal quarter of the Servicer, unaudited
and internally prepared consolidated balance sheets and related statements of
income, and cash flows for the initial Servicer as of and for each fiscal
quarter from the Closing Date through the Agreement Termination Date, in each
case certified by the chief financial officer of the initial Servicer.

13

--------------------------------------------------------------------------------



                             (e)       The Seller shall cause to be furnished to
the Buyer, no later than ninety (90) days after the end of each fiscal year of
the initial Servicer, audited consolidated balance sheets and related statements
of income, stockholder’s equity and cash flows for the initial Servicer as of
and for each fiscal year from the Closing Date through the Agreement Termination
Date.

                             (f)       Notwithstanding the foregoing in Sections
4.4(c) and 4.4(d) above, to the extent that any of the items required by such
provisions to be furnished by the Seller to the Buyer are filed by the Servicer
with, and within required time periods required by, the United States Securities
and Exchange Commission, then the Seller’s obligations set forth in Sections
4.4(c) and 4.4(d) above shall be deemed satisfied.

                             (g)       The Seller shall furnish, or cause to be
furnished to the Buyer, no later than one hundred twenty (120) days after the
end of each fiscal year of the Club Association, audited financial statements
for the Club Association for each fiscal year from the Closing Date through the
Agreement Termination Date. The Seller shall furnish to the Buyer, promptly upon
its receipt, the report, if any, prepared by the independent accounting firm set
forth in Section 8.01(k) of the Club Trust Agreement, until the Agreement
Termination Date.

ARTICLE V.

 

ACQUISITION OF TIMESHARE LOANS

 

SECTION 5.1.   

Delivery of Timeshare Loan Files and Timeshare Loan Servicing Files.

                             With respect to each Sale Date and in accordance
with the Custodial Agreement, the Seller shall deliver or cause to be delivered
(i) to the Custodian, the Timeshare Loan Files and (ii) to the Servicer, the
Timeshare Loan Servicing Files for each Timeshare Loan or Qualified Substitute
Timeshare Loan to be conveyed on such Sale Date or Transfer Date.

 

SECTION 5.2.

Conditions Precedent.

                             Prior to the acceptance by the Buyer of any
Timeshare Loan or the release of any funds therefor, the following conditions
must be satisfied on or prior to the related Sale Date (or on or prior to the
first Sale Date with respect to Section 5.2(k) below):

(a)       all representations and warranties of the Seller contained herein and
all information provided in the Schedule of Timeshare Loans shall be true and
correct as of a Sale Date, and the Seller shall have delivered to the Buyer an
Officer’s Certificate to such effect;

14

--------------------------------------------------------------------------------



(b)       all representations and warranties of the Seller in respect of the
Timeshare Loans shall be true and correct;

(c)       immediately prior to the sale of any Timeshare Loan to the Buyer, the
Seller shall have full legal and equitable title to such Timeshare Loan, free
and clear of any Liens, other than Permitted Liens;

(d)       the Seller shall have delivered or shall have caused the delivery of
(A) the related Timeshare Loan Files to the Custodian and the Custodian shall
have delivered a Custodian’s Certificate therefor pursuant to the Custodial
Agreement, (B) the Timeshare Loan Servicing Files to the Servicer and (C) the
related Schedule of Timeshare Loans to the Custodian, the Servicer, and the
Buyer (notwithstanding anything in this Section 5.2(d) to the contrary, the
delivery period set forth in the Custodial Agreement shall govern);

(e)       the Seller shall have caused to be delivered to the Buyer an Officer’s
Certificate to the effect that (A) the representations and warranties in each of
the Transaction Documents made by the Seller are true and correct in all
respects on and as of the Sale Date as though made on and as of that date (or,
to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true and correct in
all respects on and as of such earlier date), (B) the Seller shall have
performed in all respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by them on or before the Sale
Date and (C) no Timeshare Portfolio Performance Event, Servicer Termination
Event or Purchase Termination Event (i) shall have occurred and be continuing,
or, (ii) in the case of any of the foregoing, as applicable, is reasonably
expected to be reflected in the next succeeding Monthly Servicer Report, both
before and after giving effect to the transactions contemplated to occur on or
about the Sale Date;

(f)        each transfer, assignment, sale and grant shall be evidenced by an
Assignment of Mortgage. The Seller shall have delivered or caused to be
delivered all other information theretofore required or reasonably requested by
the Buyer to be delivered by the Seller or performed or caused to be performed
all other obligations required to be performed, including all filings,
recordings and/or registrations as may be necessary in the opinion of the Buyer
to establish and preserve the right, title and interest of the Buyer in the
related Timeshare Loans;

(g)        each Timeshare Loan shall be an Eligible Timeshare Loan;

(h)        each Transaction Document shall be in full force and effect. All of
the terms, covenants, agreements and conditions of each Transaction Document to
be complied with and performed by each party thereto, as the case may be, by the
Sale Date, shall have been complied with in all material respects or otherwise
waived by the Buyer;

(i)         such other documents, instruments, certificates and opinions as the
Buyer

(j)         may reasonably request as set forth on the closing checklist are
delivered;

(k)        the Buyer shall have received a Sale Notice pursuant to Exhibit E
hereof;

 

15

--------------------------------------------------------------------------------



(l)        the Buyer shall have received from local counsel, written opinions
dated not later than the first Sale Date and in form and substance reasonably
satisfactory to the Buyer, covering each Resort in the jurisdictions identified
on Exhibit K to the effect that (A) the manner of offering for sale of and the
sale of timeshare estates in such Resorts complies with the requirements of the
applicable governmental authorities in such jurisdiction, (B) the form of
purchase contract, obligor notes, mortgages (if applicable) are sufficient to
create a valid and binding obligation of the purchaser, enforceable against such
purchaser in accordance with its terms, (C) the timeshare loans are assignable
by the holder thereof, (D) the form of Assignment of Mortgage, to the extent
applicable, are in proper form for recording in such jurisdiction, and (E) the
highest rate of interest that can be charged without violating usury laws;

(m)        no Timeshare Loan shall be subject to an annual percentage rate of
interest (APR) reflected in the related truth-in-lending disclosure statement or
similar disclosure form greater than the maximum prescribed by the National
Credit Union Association, which Buyer represents is, as of the Closing Date,
eighteen percent (18%); and

(n)        the weighted average FICO Score on all Timeshare Loans with a FICO
Score in the applicable Sale Date Loan Pool must not be less than 700 for all
Timeshare Loans originated thirty (30) or fewer days prior to the related Sale
Date and 675 for all Timeshare Loans originated more than thirty (30) days prior
to the related Sale Date, and each Timeshare Loan, when aggregated with all
other outstanding Timeshare Loans previously sold to the Buyer shall not cause
the weighted average FICO Score of all of the related Timeshare Loans to be less
than 675; provided, however, that (i) non-United States resident Obligors do not
require a FICO Score, and (ii) the sum of the Timeshare Loans that are (a)
Timeshare Loans from United States resident Obligors without a FICO Score and
(b) Timeshare Loans with a FICO Score equal to or greater than 575 and less than
or equal to 599, shall not exceed two and one half percent (2.5%) when the
quotient of (x) the sum of the Sale Date Loan Balances of the Timeshare Loans in
the applicable Sale Date Loan Pool and the Loan Balances (as of the end of the
last Due Period) of the Timeshare Loans in the Aggregate Sale Date Loan Pool
that meet the criteria set forth in the foregoing clauses (ii)(a) and (ii)(b),
divided by (y) the sum of the Sale Date Loan Balances of all Timeshare Loans in
the applicable Sale Date Loan Pool and the Loan Balances (as of the end of the
last Due Period) of all Timeshare Loans in the Aggregate Sale Date Loan Pool, is
expressed as a percentage.

 

SECTION 5.3.

Conveyance of Timeshare Loans.

(a)       The conveyance by the Seller of the Timeshare Loans to the Buyer shall
not constitute and is not intended to result in an assumption by the Buyer of
any obligation of the Seller or the Servicer to the Obligors, the insurers under
any insurance policies, or any other Person in connection with the Timeshare
Loans.

(b)       None of the Seller, the Servicer, the Club Trustee or the Backup
Servicer shall take any action inconsistent with the Buyer’s interest in the
Timeshare Loans and, other than in respect of federal and state income tax
reporting, as described in Section 1.8 of this Agreement, and financial
reporting in accordance with GAAP, as applicable, shall indicate or shall cause
to be indicated in its books and records held on its behalf that the Timeshare
Loans constituting the Assets have been sold to the Buyer.

16

--------------------------------------------------------------------------------



 

SECTION 5.4.

Further Action Evidencing Sale.

(a)       It is the intention of the parties hereto that each transfer of the
Timeshare Loans and related Assets to be made pursuant to the terms hereof shall
constitute a sale by the Seller to the Buyer and not a loan secured by the
Timeshare Loans and related Assets.

(b)       The Seller agrees that, from time to time, it shall promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary or appropriate, or that the Buyer may reasonably request,
in order to perfect, protect or more fully evidence the sale of the Timeshare
Loans or to enable the Buyer to exercise or enforce any of its rights hereunder.
Without limiting the generality of the foregoing, the Seller shall, without the
necessity of a request and upon the request of the Buyer, execute and file or
record (or cause to be executed and filed or recorded) such Assignments of
Mortgage, financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to create and maintain in the Buyer, a perfected “back-up”
security interest that is first priority, at all times, in the Assets,
including, without limitation, recording and filing UCC-1 financing statements,
amendments or continuation statements prior to the effective date of any change
of the name, identity or structure or relocation of its chief executive office
or any change that would or could affect the perfection pursuant to any
financing statement or continuation statement or assignment previously filed or
make any UCC-1 or continuation statement previously filed pursuant to this
Agreement seriously misleading within the meaning of applicable provisions of
the UCC (and the Seller shall give the Buyer at least thirty (30) Business Days
prior notice of the expected occurrence of any such circumstance).

                             The Seller hereby grants to each of the Servicer
and the Buyer a power of attorney to execute, file and record all documents
including, but not limited to, Assignments of Mortgage, UCC-1 financing
statements, amendments or continuation statements, on behalf of the Seller as
may be necessary or desirable to, subject to the terms of this Agreement,
effectuate the foregoing. The Servicer hereby grants to the Buyer a power of
attorney to execute, file and record all documents on behalf of the Servicer as
may be necessary or desirable to, subject to the terms of this Agreement,
effectuate the foregoing.

                             The characterization of the Seller as “debtor” and
the Buyer as “secured party” in any agreement and any related financing
statements required hereunder is solely for protective purposes and shall in no
way be construed as being contrary to the intent of the parties that this
transaction be treated as a sale to the Buyer of the Seller’s entire right,
title and interest in and to such of the Assets as are sold to Buyer hereunder.

                             Seller hereby agrees to make the appropriate
entries in its applicable records to indicate that the Timeshare Loans have been
sold to the Buyer under this Agreement upon the conveyance of such Timeshare
Loans to the Buyer pursuant to the terms hereof.

17

--------------------------------------------------------------------------------



ARTICLE VI.

SUBSTITUTIONS AND REPURCHASES

 

SECTION 6.1.

Mandatory Substitution and Repurchase of Timeshare Loans.

                             If at any time, any party hereto obtains knowledge,
discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Seller in Article XII of this Agreement
were incorrect at the time such representations and warranties were made, then
the party discovering such defect, omission, or circumstance shall promptly
notify the other parties to this Agreement. In the event any such representation
or warranty of the Seller in Article XII of this Agreement is incorrect and
materially and adversely affects the value of a Timeshare Loan or the interests
of the Buyer therein, then the Seller shall, within sixty (60) days after the
date it is first notified of, or otherwise obtains Knowledge of such breach,
eliminate or otherwise cure, or cause to be eliminated or otherwise cured, in
all material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or if the breach relates to a
particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”) either, at Seller’s option, (a)
repurchase such Defective Timeshare Loan at the Repurchase Price, or (b) provide
one or more Qualified Substitute Timeshare Loans to the Buyer and pay the
Substitution Shortfall Amounts to the Buyer, if any.

SECTION 6.2.    Optional Purchase or Substitution of Club Loans in connection
with Upgrades.

                             Pursuant to the Purchase Agreement, with respect to
any Original Club Loan, on any date, the applicable Originator, as designee of
the Seller, will (at its option), if the related Obligor has elected to effect
and the applicable Originator has agreed to effect an Upgrade, (i) pay to the
Collection Account the Repurchase Price for such Original Club Loan or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Original
Club Loan and pay the related Substitution Shortfall Amounts, if any; provided,
however, that the option to substitute one or more Qualified Substitute
Timeshare Loans for an Original Club Loan is limited on any date to (A) twenty
percent (20%) of the Cut-off Date Loan Balances of the Aggregate Sale Date Loan
Pool, less (B) the aggregate Loan Balances of Original Club Loans previously
substituted by the applicable Originator pursuant to this Section 6.2 on prior
Transfer Dates. The applicable Originator, as designee of the Seller, shall
deposit the related Repurchase Price and Substitution Shortfall Amounts, if any,
in the Collection Account as set forth in Section 6.4 hereof. The Buyer
acknowledges that the applicable Originator has agreed to use best efforts to
exercise its substitution option with respect to Original Club Loans prior to
exercise of its repurchase option, and to the extent that it elects to
substitute Qualified Substitute Timeshare Loans for an Original Club Loan, the
applicable Originator shall use best efforts to cause each such Qualified
Substitute Timeshare Loan to be, in the following order of priority, (i) the
Upgrade Club Loan related to such Original Club Loan and (ii) an Upgrade Club
Loan unrelated to such Original Club Loan.

18

--------------------------------------------------------------------------------



 

SECTION 6.3.

Optional Purchase or Substitution of Defaulted Timeshare Loans.

                             Pursuant to the Purchase Agreement, with respect to
any Defaulted Timeshare Loans, on any date, the applicable Originator, as
designee of the Seller, shall have the option, but not the obligation, to either
(i) purchase the Defaulted Timeshare Loan at the Repurchase Price for such
Defaulted Timeshare Loan or (ii) substitute one or more Qualified Substitute
Timeshare Loans for such Defaulted Timeshare Loan and pay the related
Substitution Shortfall Amounts, if any; provided, however, that the option to
repurchase a Defaulted Timeshare Loan or to substitute one or more Qualified
Substitute Timeshare Loans for a Defaulted Timeshare Loan is limited on any date
to the Optional Purchase Limit and the Optional Substitution Limit,
respectively. The applicable Originator, as designee of the Seller, shall
purchase or substitute Defaulted Timeshare Loans as provided herein and shall
deposit the related Repurchase Price and Substitution Shortfall Amounts, if any,
in the Collection Account as set forth in Section 6.4 hereof. The applicable
Originator may irrevocably waive its option to purchase or substitute a
Defaulted Timeshare Loan by delivering or causing to be delivered to the Buyer a
Waiver Letter in the form of Exhibit L attached hereto.

 

SECTION 6.4.

Payment of Repurchase Prices and Substitution Shortfall Amounts.

                             The Seller shall remit or cause to be remitted all
amounts in respect of Repurchase Prices and Substitution Shortfall Amounts
payable during the related Due Period in immediately available funds to the
Collection Account on the Business Day immediately preceding the related
Distribution Date for such Due Period.

 

SECTION 6.5.

Schedule of Timeshare Loans.

                             The Seller shall provide, or cause to be provided,
a Schedule of Timeshare Loans to the Buyer on any date on which a Timeshare Loan
is purchased, repurchased or substituted with an electronic supplement to the
Schedule of Timeshare Loans reflecting the removal and/or substitution of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions thereof.

 

SECTION 6.6.

Officer’s Certificate.

                             No substitution of a Timeshare Loan shall be
effective unless the Buyer shall have received an Officer’s Certificate from the
applicable Originator indicating that (i) the new Timeshare Loan meets all the
criteria of the definition of “Qualified Substitute Timeshare Loan”, (ii) the
Timeshare Loan Files for such Qualified Substitute Timeshare Loan have been
delivered to the Custodian or shall be delivered within five (5) Business Days
from the related Transfer Date, and (iii) the Timeshare Loan Servicing Files for
such Qualified Substitute Timeshare Loan have been delivered to the Servicer.

 

SECTION 6.7.

Qualified Substitute Timeshare Loans.

                             Within five (5) Business Days after a Transfer
Date, the Seller shall deliver or cause the delivery of the Timeshare Loan Files
of the related Qualified Substitute Timeshare Loans to the Custodian in
accordance with the provisions of this Agreement and the Custodial Agreement.

19

--------------------------------------------------------------------------------



 

SECTION 6.8.

Release.

(a)       The Seller shall be entitled to obtain an assignment and release from
the Buyer for any Timeshare Loan purchased, repurchased or substituted under
Article VI hereof, (i) upon satisfaction of each of the applicable provisions of
Article VI hereof, (ii) in the case of any purchase or repurchase, after a
payment by the Seller of the Repurchase Price of the related Timeshare Loan, and
(iii) in the case of any substitution, after payment by the Seller of the
applicable Substitution Shortfall Amounts, if any, pursuant to the applicable
provisions of Article VI hereof.

(b)       The Seller shall be entitled to obtain an assignment and release from
the Buyer of any Timeshare Loan which has been paid in full.

(c)       In connection with (a) and (b) above, the Buyer shall execute and
deliver such releases, endorsements and assignments as are provided to it by the
Seller, in each case, without recourse, representation or warranty, as shall be
necessary to vest in the Seller or its designee, the legal and beneficial
ownership of each Timeshare Loan being released pursuant to this Section 6.8.
The Servicer shall deliver a Request for Release to the Custodian with respect
to the related Timeshare Loan Files being released pursuant to this Section 6.8,
and such files shall be transferred to the Seller or its designee.

 

SECTION 6.9

Sole Remedy/Nonrecourse.

                             It is understood and agreed that the obligations of
the Seller contained in Section 6.1 hereof to cure a breach, or to repurchase or
substitute related Defective Timeshare Loans and the obligation of the Seller to
indemnify pursuant to Section 9.1 hereof shall constitute the sole remedies
available to the Buyer and its permitted assignees for the breaches of any
representation or warranty contained in Article XII hereof, and such remedies
are not intended to and do not constitute “credit recourse” to the Seller.

ARTICLE VII.

 

SERVICING OF TIMESHARE LOANS

SECTION 7.1.    Appointment of Servicer and Backup Servicer; Servicing Standard.

(a)       Subject to the terms and conditions herein, the Seller hereby appoints
Bluegreen as the initial Servicer hereunder. The Servicer shall service and
administer the Timeshare Loans and perform all of its duties hereunder in
accordance with the Servicing Standard.

(b)       Subject to the terms and conditions herein and in the Backup Servicing
Agreement, the Seller hereby appoints Concord Servicing Corporation to act as
the initial Backup Servicer hereunder. The Backup Servicer shall service and
administer the Timeshare Loans and perform all of its duties hereunder and under
the Backup Servicing Agreement in accordance with the Servicing Standard.

20

--------------------------------------------------------------------------------



 

SECTION 7.2.

Payments on the Timeshare Loans.

(a)       The Servicer shall, in a manner consistent with the Servicing
Standard, collect all payments made under each Timeshare Loan and direct each
applicable Obligor to timely make all payments in respect of his or her
Timeshare Loan to the Lockbox Account maintained at the Lockbox Bank and, with
respect to any applicable Credit Card Timeshare Loans, direct each applicable
credit card vendor to deposit all payments in respect of such Credit Card
Timeshare Loans to, if applicable, the Credit Card Account (net of any Servicer
Credit Card Processing Costs).

(b)       On each Sale Date, the Servicer shall cause to be deposited to the
Collection Account all amounts collected and received in respect of the
Timeshare Loans after the Cut-Off Date for each Sale Date Loan Pool to the day
preceding the Sale Date (without deduction for any Liquidation Expenses).

(c)       Subject to subsection (d) below, the Buyer agrees to and shall direct
the Lockbox Bank by written notice to remit all collections in respect of the
Timeshare Loans on deposit in the Lockbox Account (other than an amount equal to
twenty thousand dollars ($20,000) that shall remain in the Lockbox Account for
administrative purposes) to the Collection Account on each Business Day of the
Lockbox Bank via automated repetitive wire. The Buyer agrees and covenants that
such written notice shall not be changed without the written consent of the
Seller and Servicer.

(d)       Liquidation Expenses shall be reimbursed as Additional Servicing
Compensation to the Servicer in accordance with Section 4.2(a) hereof. To the
extent that the Servicer has received any Liquidation Expenses as Additional
Servicing Compensation and shall subsequently recover any portion of such
Liquidation Expenses from the related Obligor, the Servicer shall deposit such
amounts into the Collection Account.

(e)       The Servicer agrees that to the extent it receives any amounts in
respect of any insurance policies which are not payable to the Obligor or
otherwise necessary for the intended use, or any other collections relating to
the Assets, it shall deposit such amounts to the Collection Account within two
(2) Business Days of receipt thereof (unless otherwise expressly provided
herein).

 

SECTION 7.3.

Duties and Responsibilities of the Servicer.

                             In addition to any other customary services which
the Servicer may perform or may be required to perform hereunder, the Servicer
shall perform or cause to be performed through sub-servicers, the following
servicing and collection activities in accordance with the Servicing Standard:

 

(i)

perform standard accounting services and general record keeping services with
respect to the Timeshare Loans;

 

21

--------------------------------------------------------------------------------



 

(ii)

respond to telephone or written inquiries of Obligors concerning the Timeshare
Loans;

 

(iii)

keep Obligors informed of the proper place and method for making payment with
respect to the Timeshare Loans;

 

(iv)

contact Obligors to effect collections and to discourage delinquencies in the
payment of amounts owed under the Timeshare Loans and doing so by any lawful
means;

 

(v)

report tax information to Obligors and taxing authorities to the extent required
by law;

 

(vi)

take such other action as may be necessary or appropriate in the Servicer’s
judgment (which shall be consistent with the Servicing Standard) for the purpose
of collecting and transferring to the Collection Account all payments received
by the Servicer or remitted to the Lockbox Account or the Credit Card Account in
respect of the Timeshare Loans (except as otherwise expressly provided herein),
and to carry out the duties and obligations imposed upon the Servicer pursuant
to the terms of this Agreement;

 

(vii)

arranging for Liquidations of Timeshare Properties related to Defaulted
Timeshare Loans and the remarketing of such Timeshare Properties as provided in
Section 7.3(a)(xiii) hereof;

 

(viii)

use reasonable best efforts to enforce the purchase and substitution obligations
of the applicable Originator with respect to breaches of representations and
warranties related to the Timeshare Loans;

 

(ix)

refrain from modifying, waiving or amending the terms of any Timeshare Loan;
provided, however, the Servicer may modify, waive or amend a Timeshare Loan for
which a default on such Timeshare Loan has occurred or is imminent and such
modification, amendment or waiver will not (i) materially alter the interest
rate on or the principal balance of such Timeshare Loan, (ii) shorten the final
maturity of, lengthen the timing of payments of either principal or interest, or
any other terms of, such Timeshare Loan in any manner which would have a
material adverse effect on the Buyer, (iii) adversely affect the Timeshare
Property underlying such Timeshare Loan or (iv) reduce materially the likelihood
that payments of interest and principal on such Timeshare Loan shall be made
when due; provided, further, the Servicer may grant a single extension of the
final maturity of a Timeshare Loan if the Servicer, in its reasonable discretion
determines that (A) such Timeshare Loan is in default or a default on such
Timeshare Loan is likely to occur in the foreseeable future and (B) the value of
such Timeshare Loan will be enhanced by such extension; provided, further, the
Servicer shall not be permitted to modify, waive or amend the terms of any
Timeshare Loan if the sum of the Cut-Off Date Loan Balance of such Timeshare
Loan and the Cut-Off Date Loan Balances of all other Timeshare Loans for which
the Servicer has modified, waived or amended the terms thereof exceeds one
percent (1%) of the aggregate Cut-off Date Loan Balances of all Sale Date Loan
Pools purchased by the Buyer;

 

22

--------------------------------------------------------------------------------



 

(x)

work with Obligors in connection with any transfer of ownership of a Timeshare
Property by an Obligor to another Person (to the extent permitted), whereby the
Servicer may, only if required by law, consent to the assumption by such Person
of the Timeshare Loan related to such Timeshare Property (to the extent
permitted); provided, however, in connection with any such assumption, such
Person must be an Eligible Borrower and satisfy the Credit Policy then in
effect, and the rate of interest borne by, the maturity date of, the principal
amount of, the timing of payments of principal and interest in respect of, and
all other material terms of, the related Timeshare Loan shall not be changed
other than as permitted in (ix) above;

 

(xi)

to the extent that the Custodian Fees or the Lockbox Fees are, in the Servicer’s
reasonable business judgment, no longer commercially reasonable, use
commercially reasonable efforts to exercise its rights under the Custodial
Agreement or the Deposit Account Control Agreement relating to the Lockbox Bank
to replace the Custodian or the Lockbox Bank, as applicable. Any such successor
shall be reasonably acceptable to the Buyer;

 

(xii)

delivery of such information and data to the Backup Servicer as is required
under the Backup Servicing Agreement;

 

(xiii)

in the event that a Defaulted Timeshare Loan is not or cannot be assigned from
the Buyer to the Seller pursuant to Section 6.8 hereof, the Servicer shall, in
accordance with the Servicing Standard and the Collection Policy, promptly
institute collection procedures, which may include, but is not limited to,
cancellation, termination or foreclosure proceedings or obtaining a deed-in-lieu
of foreclosure (each, a “Foreclosure Property”). Upon the Timeshare Property
becoming a Foreclosure Property, the Servicer shall cause the Remarketing Agent
to promptly attempt to remarket such Foreclosure Property in accordance with and
pursuant to the Remarketing Agreement. The Remarketing Fees due under the
Remarketing Agreement shall constitute Liquidation Expenses and upon
reimbursement to the Servicer shall be paid by the Servicer to the Remarketing
Agent.

 

23

--------------------------------------------------------------------------------



(b)       The Servicer may not sell any of the Foreclosure Property that becomes
part of the Assets except for or as specifically permitted by this Agreement.

(c)       The Servicer shall, at least once each week, for each applicable
Credit Card Timeshare Loan, deposit to the Credit Card Account, the service
charge imposed by the applicable credit card vendor for processing the payment
due from the Obligor (such amount, the “Servicer Credit Card Processing Cost”)
and shall immediately cause all amounts on deposit therein to be transferred to
the Lockbox Account. With the written consent of the Buyer, the Seller shall
cause the Lockbox Bank to restrict the Servicer’s access and rights to the
Credit Card Account, and shall instruct the Buyer to instruct, and the Buyer
shall give an irrevocable instruction to, the Lockbox Bank to sweep all amounts
on deposit in the Credit Card Account to be transferred to the Lockbox Account
on a daily basis. Each of the Servicer and Buyer hereby agrees that it shall not
provide any contrary instruction to the Lockbox Bank with respect to the Credit
Card Account.

(d)       For so long as Bluegreen or any of its Affiliates controls any of the
Resorts which are managed by the Club Managing Entity, the Servicer shall use
commercially reasonable best efforts to cause the Club Managing Entity to
maintain or cause to maintain such Resorts as are managed by the Club Managing
Entity in good repair, working order and condition (ordinary wear and tear
excepted).

(e)       For so long as Bluegreen or any of its Affiliates controls the
Timeshare Association for any Resort, and Bluegreen or an Affiliate thereof is
the manager, the related management contract and master marketing and sale
contract, if applicable, may be amended or modified in a manner that reasonably
may be determined to have a material adverse effect on the Buyer only with the
prior written consent of the Buyer, which consent shall not be unreasonably
withheld or delayed.

(f)        In the event any Lien (other than a Permitted Lien) attaches to any
Timeshare Loan or related collateral from any Person claiming from and through
the applicable Originator or one of its Affiliates which materially adversely
affects the Seller’s interest in such Timeshare Loan, such Originator shall,
within the earlier to occur of ten (10) Business Days after such attachment or
the respective lienholders’ action to foreclose on such lien, either (i) cause
such Lien to be released of record, (ii) provide the Buyer with a bond in
accordance with the applicable laws of the state in which the Timeshare Property
is located, issued by a corporate surety acceptable to the Buyer, in an amount
and in form reasonably acceptable to the Buyer or (iii) provide the Buyer with
such other security as the Buyer may reasonably require.

(g)       The Servicer shall: (i) promptly notify the Buyer of (A) any claim,
action or proceeding which may be reasonably expected to have a material adverse
effect on the Assets, or any material part thereof, and (B) any action, suit,
proceeding, order or injunction of which Servicer becomes aware after the date
hereof pending or threatened against or affecting Servicer or any Affiliate
which may be reasonably expected to have a material adverse effect on the Assets
or the Servicer’s ability to service the same; (ii) at the request of the Buyer
with respect to a claim or action or proceeding which arises from or through the
Servicer or one of its Affiliates, appear in and defend, at Servicer’s expense,
any such claim, action or proceeding which would have a material adverse effect
on the Timeshare Loans or the Servicer’s ability to service the same; and (iii)
comply in all respects, and shall cause all Affiliates to comply in all
respects, with the terms of any orders imposed on such Person by any
Governmental Authority the failure to comply with which would have a material
adverse effect on the Timeshare Loans or the Servicer’s ability to service the
same.

24

--------------------------------------------------------------------------------



(h)       Except as contemplated by the Transaction Documents, the Servicer
shall not, and shall not permit the Club Managing Entity to, encumber, pledge or
otherwise grant a Lien or security interest in and to the Reservation System
(including, without limitation, all hardware, software and data in respect
thereof) and furthermore agrees, and shall cause the Club Managing Entity, to
use commercially reasonable efforts to keep the Reservation System operational,
not to dispose of the same and to allow the Club the use of, and access to, the
Reservation System in accordance with the terms of the Club Management
Agreement. Notwithstanding the foregoing, should the Club Managing Entity
determine that it is desirable to replace the existing hardware and software
related to the Reservation System, it shall be allowed to enter into a lease or
finance arrangement in connection with the lease or purchase of such hardware
and software.

(i)       The Servicer shall comply in all material respects with the Collection
Policy in effect on the Closing Date (or, as amended from time to time with the
consent of the Buyer) and with the terms of the Timeshare Loans.

 

SECTION 7.4.

Servicer Termination Event.

 

(a)  

A “Servicer Termination Event” means, the occurrence and continuance of any of
the following events:

     

 

(i)

any failure by the Servicer to make any required payment, transfer or deposit
when due hereunder and the continuance of such default for a period of two (2)
Business Days; provided, however, that the period within which the Servicer
shall make any required payment, transfer or deposit shall be extended to such
longer period as is appropriate in the event of a Force Majeure Delay, provided,
further, that such longer period shall not exceed seven (7) Business Days;

 

(ii)

any failure by the Servicer to provide any required report within five (5)
Business Days of when such report is required to be delivered hereunder;
provided, however, that the period within which the Servicer shall provide any
report shall be extended to such longer period as is appropriate in the event of
a Force Majeure Delay, provided, further, that such longer period shall not
exceed (10) ten Business Days;

 

25

--------------------------------------------------------------------------------



 

(iii)

any failure by the Servicer to observe or perform in any material respect any
other covenant or agreement which has a material adverse effect on the Buyer and
such failure is not remedied within thirty (30) days (or, if the Servicer shall
have provided evidence satisfactory to the Buyer that such covenant cannot be
cured in the thirty (30) day period and that it is diligently pursuing a cure,
sixty (60) days), after the earlier of (x) the Servicer first acquiring
Knowledge thereof and (y) the Buyer’s giving written notice thereof to the
Servicer;

 

(iv)

any representation or warranty made by the Servicer in this Agreement shall
prove to be incorrect in any material respect as of the time when the same shall
have been made, and such breach is not remedied within thirty (30) days (or, if
the Servicer shall have provided evidence satisfactory to the Buyer that such
breach cannot be cured in the thirty (30) day period and that it is diligently
pursuing a cure, sixty (60) days) after the earlier of (x) the Servicer first
acquiring Knowledge thereof and (y) the Buyer’s giving written notice thereof to
the Servicer;

 

(v)

the entry by a court having competent jurisdiction in respect of the Servicer of
(i) a decree or order for relief in respect of the Servicer in an involuntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Servicer as bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Servicer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Servicer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of sixty (60) consecutive days;

 

(vi)

the commencement by the Servicer of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Servicer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action; or

 

26

--------------------------------------------------------------------------------



 

(vii)

a Timeshare Portfolio Performance Event that remains uncured for three
consecutive Due Periods and the Recovery Ratio is less than fifty percent (50%).

 

(viii)

A monetary obligation of the Servicer, in an amount at any one time of greater
than $40 million, to a third party is accelerated due to an event of default to
a date earlier than the date upon which such amount is contractually due and is
not waived, cured, extended, or paid within thirty (30) days of such due date;

                             If any Servicer Termination Event shall have
occurred and not been waived hereunder, the Buyer may, terminate, by notice in
writing to the Servicer, all of the rights and obligations of the Servicer, as
Servicer under this Agreement. The Buyer shall immediately give written notice
of such termination to the Backup Servicer, and, in the event of the occurrence
and continuance of the Servicer Termination Event described in clause (a)(viii)
of the definition thereof, the Buyer may elect to cease purchasing Assets from
the Seller pursuant to Article II of this Agreement.

                             Unless consented to by the Buyer, the Seller may
not waive any Servicer Termination Event.

                             (b)       Replacement of Servicer. From and after
the receipt by the Servicer of such written termination notice or the
resignation of the Servicer pursuant to Section 7.10 hereof, all authority and
power of the Servicer under this Agreement, whether with respect to the
Timeshare Loans or otherwise, shall, pass to and be vested in the successor
Servicer appointed by the Buyer and Seller (which may be the Backup Servicer),
and the duties and obligations of the Servicer shall terminate. The Servicer
shall perform such actions as are reasonably necessary to assist any successor
Servicer, the Buyer and the Backup Servicer in such transfer. If the Servicer
fails to undertake such action as is reasonably necessary to effectuate such a
transfer, the Buyer is hereby authorized and empowered to execute and deliver,
on behalf of and at the expense of the Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things reasonably necessary to effect the purposes of such
notice of termination. The Servicer agrees that if it is terminated pursuant to
this Section7.4, it shall promptly (and, in any event, no later than five (5)
Business Days subsequent to its receipt of the notice of termination from the
Buyer) provide any successor Servicer, the Buyer, the Backup Servicer or their
respective designees (with reasonable costs being borne by the Servicer) with
all documents and records (including, without limitation, those in electronic
form) reasonably requested by it to enable the successor Servicer to assume the
Servicer’s functions hereunder and for the Backup Servicer to assume the
functions required by the Backup Servicing Agreement, and the Servicer shall
cooperate with the Buyer in effecting the termination of the Servicer’s
responsibilities and rights hereunder and the assumption by a successor Servicer
of the Servicer’s obligations hereunder, including, without limitation, the
transfer within one (1) Business Day to the Buyer or its designee for
administration by it of all cash amounts which shall at the time or thereafter
received by it with respect to the Timeshare Loans (provided, however, that the
Servicer shall continue to be entitled to receive all amounts accrued or owing
to it under this Agreement on or prior to the date of such termination).
Notwithstanding anything herein to the contrary, in no event shall Bluegreen be
liable for any Servicing Fee or for any differential in the amount of the
Servicing Fee paid hereunder and the amount necessary to induce any successor
Servicer to assume the obligations of the Servicer under this Agreement.

27

--------------------------------------------------------------------------------



                             The Buyer shall be entitled to be reimbursed by the
Servicer, (or by the Assets pursuant to the extent set forth in Section 4.3(a)
hereof) if the Servicer is unable to fulfill its obligations hereunder for all
Servicer Termination Costs.

                             The successor Servicer shall have (i) no liability
with respect to any obligation which was required to be performed by the
terminated Servicer prior to the date that the successor Servicer becomes the
Servicer or any claim of a third party based on any alleged action or inaction
of the terminated Servicer, (ii) no obligation to perform any repurchase
obligations, if any, of the Servicer, (iii) no obligation to pay any taxes
required to be paid by the Servicer, (iv) no obligation to pay any of the fees
and expenses of any other party involved in this transaction that were incurred
by the prior Servicer, and (v) no liability or obligation with respect to any
Servicer indemnification obligations of any prior Servicer including the
original Servicer.

                            Notwithstanding anything contained in the Agreement
to the contrary, any successor Servicer is authorized to accept and rely on all
of the accounting, records (including computer records) and work of the prior
Servicer relating to the Timeshare Loans (collectively, the “Predecessor
Servicer Work Product”), without any audit or other examination thereof, and
such successor Servicer shall have no duty, responsibility, obligation or
liability for the acts and omissions of the prior Servicer. If any error,
inaccuracy, omission or incorrect or non-standard practice or procedure
(collectively, “Errors”) exist in any Predecessor Servicer Work Product and such
Errors make it materially more difficult to service or should cause or
materially contribute to the successor Servicer making or continuing any Errors
(collectively, “Continued Errors”), the successor Servicer shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided,
however, that each successor Servicer shall agree to use its best efforts to
prevent further Continued Errors. In the event that the successor Servicer
becomes aware of Errors or Continued Errors, the successor Servicer shall, with
the prior consent of the Buyer, use its best efforts to reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continued Errors and to prevent future Continued Errors and to recover its costs
thereby.

28

--------------------------------------------------------------------------------



                            (c)       Any successor Servicer shall not be deemed
to be in default or to have breached its duties as successor Servicer hereunder
if the predecessor Servicer shall fail to deliver any required deposit to the
Collection Account or otherwise fail to cooperate with, or take any actions
required by such successor Servicer related to the transfer of servicing
hereunder.

 

SECTION 7.5.

Accountings; Statements and Reports.

(a)       Monthly Servicer Report. Not later than three (3) Business Days prior
to the Distribution Date, the Servicer shall deliver to the Seller, the Buyer,
and the Backup Servicer, a report (the “Monthly Servicer Report”) substantially
in the form of Exhibit G hereto, detailing certain activity relating to the
Timeshare Loans. The Monthly Servicer Report shall be completed with the
information specified therein for the related Due Period and shall contain such
other information as may be reasonably requested by the Seller, the Buyer or the
Backup Servicer in writing at least five (5) Business Days prior to such
Determination Date. Each such Monthly Servicer Report shall be accompanied by an
Officer’s Certificate of the Servicer in the form of Exhibit H hereto,
certifying the accuracy of the computations reflected in such Monthly Servicer
Report.

(b)       Certification as to Compliance. The Servicer shall deliver to the
Seller and the Buyer, an Officer’s Certificate on or before June 30 of each year
commencing in 2012: (x) to the effect that a review of the activities of the
Servicer during the preceding calendar year, and of its performance under this
Agreement during such period has been made under the supervision of the officer
executing such Officer’s Certificate with a view to determining whether during
such period, to the best of such officer’s knowledge, the Servicer had performed
and observed all of its obligations under this Agreement, and (y) either (A)
stating that based on such review, no Servicer Termination Event is known to
have occurred and is continuing, or (B) if such a Servicer Termination Event is
known to have occurred and is continuing, specifying such Servicer Termination
Event and the nature and status thereof.

(c)       Annual Accountants’ Reports. On or before each June 30of each year
commencing in 2012, the Servicer shall (i) cause a firm of independent public
accountants to furnish a certificate or statement (and the Servicer shall
provide a copy of such certificate or statement to the Seller and the Buyer), to
the effect that (1) such firm has examined and audited the Servicer’s servicing
controls and procedures for the previous calendar year and that such independent
public accountants have examined certain documents and records (including
computer records) and servicing procedures of the Servicer relating to the
Timeshare Loans, (2) they have examined the most recent Monthly Servicer Report
prepared by the Servicer and three other Monthly Servicer Reports chosen at
random by such firm and compared such Monthly Servicer Reports with the
information contained in such documents and records, (3) their examination
included such tests and procedures as they considered necessary in the
circumstances, (4) their examinations and comparisons described under clauses
(1) and (2) above disclosed no exceptions which, in their opinion, were
material, relating to such Timeshare Loans or such Monthly Servicer Reports, or,
if any such exceptions were disclosed thereby, setting forth such exceptions
which, in their opinion, were material and (5) on the basis of such examinations
and comparisons, such firm is of the opinion that the Servicer has, during the
relevant period, serviced the Timeshare Loans in compliance with this Agreement
and the other Transaction Documents in all material respects and that such
documents and records have been maintained in accordance with this Agreement and
the other Transaction Documents in all material respects, except in each case
for (A) such exceptions as such firm shall believe to be immaterial and (B) such
other exceptions as shall be set forth in such written report. The report shall
also indicate that such firm is independent of the Servicer within the meaning
of the Code of Professional Ethics of the American Institute of Certified Public
Accountants. In the event such independent public accountants require the Buyer
to agree to the procedures to be performed by such firm in any of the reports
required to be prepared pursuant to this Section 7.5(c), the Servicer shall
direct the Buyer in writing to so agree; it being understood and agreed that the
Buyer shall deliver such letter of agreement in conclusive reliance upon the
direction of the Servicer, and the Buyer has not made any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.

29

--------------------------------------------------------------------------------



(d)       Report on Proceedings and Servicer Termination Event. (i) Promptly
upon a Responsible Officer of the Servicer’s obtaining Knowledge of any proposed
or pending investigation of it by any Governmental Authority or any court or
administrative proceeding which involves or is reasonably likely to have a
material and adverse effect affecting the properties, business, prospects,
profits or conditions (financial or otherwise) of the Servicer and its
subsidiaries, as a whole, the Servicer shall send written notice specifying the
nature of such investigation or proceeding and what action the Servicer is
taking or proposes to take with respect thereto and evaluating its merits, or
(ii) immediately upon obtaining Knowledge of the existence of any condition or
event which constitutes a Servicer Termination Event, the Servicer shall send
written notice to the Seller and the Buyer describing its nature and period of
existence and what action the Servicer is taking or proposes to take with
respect thereto. The Seller and the Buyer acknowledge that if any condition or
event referred to in subparagraph (i) above has been disclosed in the Servicer’s
periodic filings with the Securities and Exchange Commission on a timely basis,
or in Schedule II attached hereto, that such disclosure will satisfy the
requirements of subparagraph (i) above.

 

SECTION 7.6.

Records.

The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been assigned to the Buyer and constitute a portion of the Assets) at the
address specified in Section 14.3 hereof or, upon fifteen (15) days notice to
the Seller and the Buyer, at such other place where any Servicing Officer of the
Servicer is located (or upon one (1) Business Day’s prior written notice if a
Purchase Termination Event or Servicer Termination Event shall have occurred).

 

SECTION 7.7.

Fidelity Bond and Errors and Omissions Insurance.

The Servicer shall maintain or cause to be maintained fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and in amounts
as is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors; provided
that such insurance shall be in a minimum amount of $1,000,000 per policy and
shall name the Buyer as loss payee or certificate holder. No provision of this
Section 7.7 requiring such fidelity bond and errors and omissions insurance
shall diminish or relieve the Servicer from its duties and obligations as set
forth in this Agreement. The Servicer shall be deemed to have complied with this
provision if one of its respective Affiliates has such fidelity bond and errors
and omissions insurance coverage and, by the terms of such fidelity bond and
errors and omissions insurance policy, the coverage afforded thereunder extends
to the Servicer. Upon a request of the Buyer, the Servicer shall deliver to the
Buyer, a certification evidencing coverage under such fidelity bond and the
errors and omissions insurance. Any such fidelity bond and errors and omissions
insurance policy shall not be canceled or modified in a materially adverse
manner without ten (10) Business Days prior written notice to the Buyer,
provided, that the Servicer agrees to use commercially reasonable efforts to
require the applicable insurer to provide ten (10) days prior written notice of
any cancellation or modification initiated by such insurer.

30

--------------------------------------------------------------------------------



 

SECTION 7.8.

Merger or Consolidation of the Servicer.

(a)       The Servicer shall promptly provide written notice to the Buyer of any
merger or consolidation of the Servicer. The Servicer shall keep in full effect
its existence, rights and franchise as a corporation under the laws of the state
of its incorporation except as permitted herein, and shall obtain and preserve
its qualification to do business as a foreign corporation in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Timeshare Loans and to perform
its duties under this Agreement.

(b)       Any Person into which the Servicer may be merged or consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to lawfully transact business in the state or states in which the
related Timeshare Properties it is to service are situated; (ii) is a U.S.
Person, and (iii) delivers to the Buyer (A) an agreement, in form and substance
reasonably satisfactory to the Buyer, which contains an assumption by such
successor entity of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Servicer under this
Agreement and the other Transaction Documents to which the Servicer is a party
and (B) an opinion of counsel as to the enforceability of such agreement.

 

SECTION 7.9.

Sub-Servicing.

(a)       The Servicer may enter into one or more sub-servicing agreements with
a sub-servicer upon consent of the Buyer, which shall not be unreasonably
withheld, conditioned or delayed. References herein to actions taken or to be
taken by the Servicer in servicing the Timeshare Loans include actions taken or
to be taken by a sub-servicer on behalf of the Servicer. Any sub-servicing
agreement shall be upon such terms and conditions as the Servicer may reasonably
agree and as are not inconsistent with this Agreement. The Servicer shall be
solely responsible for any sub-servicing fees due and payable to such
sub-servicer.

31

--------------------------------------------------------------------------------



(b)       Notwithstanding any sub-servicing agreement, the Servicer shall remain
obligated and liable for the servicing and administering of the Timeshare Loans
in accordance with this Agreement, without diminution of such obligation or
liability by virtue of such sub-servicing agreement, and to the same extent and
under the same terms and conditions as if the Servicer alone were servicing and
administering the Timeshare Loans.

 

SECTION 7.10.

Servicer Resignation.

The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Agreement unless and until (i) a successor servicer, acceptable to
the Seller and the Buyer enters into an agreement in form and substance
reasonably satisfactory to the Seller and the Buyer, which contains an
assumption by such successor Servicer of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Servicer under this Agreement from and after the date of assumption, and (ii)
the Seller and the Buyer consent to the assumption of the duties, obligations
and liabilities of this Agreement by such successor Servicer. Upon such
resignation, the Servicer shall comply with Section 7.4(b) hereof.

Except as provided in the immediately preceding paragraph or elsewhere in this
Agreement, or as provided with respect to the survival of indemnifications
herein, the duties and obligations of a Servicer under this Agreement shall
continue until this Agreement or such obligations of Servicer shall have been
terminated as provided herein. The duties and obligations of a Servicer
hereunder shall survive the exercise by the Buyer of any right or remedy under
this Agreement or the enforcement by the Buyer of any provision of this
Agreement.

 

SECTION 7.11.

Fees and Expenses.

As compensation for the performance of its obligations under this Agreement, the
Servicer shall be entitled to receive on each Distribution Date, from amounts on
deposit in the Collection Account and in the priorities described in Section 4.3
hereof, the Servicing Fee and any Additional Servicing Compensation. Other than
Liquidation Expenses, the Servicer shall pay all expenses incurred by it in
connection with its servicing activities hereunder.

 

SECTION 7.12.

Access to Certain Documentation.

Upon ten (10) Business Days’ prior written notice (or, one (1) Business Day’s
prior written notice after the occurrence and during the continuance of a
Servicer Termination Event), the Servicer shall, from time to time during
regular business hours, as requested by the Seller or the Buyer and, prior to
the occurrence of a Servicer Termination Event, at the expense of the Seller and
upon the occurrence and continuance of a Servicer Termination Event, at the
expense of the Servicer, permit the Seller or the Buyer (i) to examine and make
copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Servicer relating to the servicing of the Timeshare Loans
serviced by it and (ii) to visit the offices and properties of the Servicer for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Timeshare Loans with any of the officers,
employees or accountants of the Servicer having knowledge of such matters.
Nothing in this Section 7.12 shall affect the obligation of the Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Obligors, and the failure of the Servicer to provide access to information as a
result of such obligation shall not constitute a breach of this Section 7.12.
The Servicer may require the Seller or the Buyer to execute certain agreements
in order to comply with applicable privacy laws.

32

--------------------------------------------------------------------------------



 

SECTION 7.13.

No Offset.

Prior to the Agreement Termination Date, the obligations of Servicer under this
Agreement shall not be subject to any defense, counterclaim or right of offset
which the Servicer has or may have against the Seller or the Buyer, whether in
respect of this Agreement, any Timeshare Loan or otherwise.

 

SECTION 7.14.

Account Statements.

In connection with the Servicer’s preparation of the Monthly Servicer Reports,
the Paying Agent agrees to deliver or make available to the Servicer and Buyer a
monthly statement providing the account balance of the Collection Account.

 

SECTION 7.15.

Indemnification; Third Party Claim.

The Servicer agrees to indemnify the Seller, the Paying Agent and the Buyer from
and against any and all actual damages (excluding economic losses related to the
collectability of any Timeshare Loan), claims, reasonable attorneys’ fees and
related costs, judgments, and any other costs, fees and expenses that each may
sustain because of the failure of the Servicer to service the Timeshare Loans in
accordance with the Servicing Standard or otherwise perform its obligations and
duties hereunder in compliance with the terms of this Agreement, or because of
any act or omission by the Servicer due to its negligence or willful misconduct
in connection with its maintenance and custody of any funds, documents and
records under this Agreement, or its release thereof except as contemplated by
this Agreement. The Servicer shall immediately notify the Seller, the Paying
Agent and the Buyer if it has Knowledge of a claim made by a third party with
respect to the Timeshare Loans, and, if such claim relates to the servicing of
the Timeshare Loans by the Servicer, the Servicer shall assume, with the consent
of the Buyer, the defense of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against it. This Section
7.15 shall survive the termination of this Agreement or the resignation or
removal of the Servicer hereunder.

33

--------------------------------------------------------------------------------



 

SECTION 7.16.

Backup Servicer.

(a)       Backup Servicing Agreement. The Seller, the Buyer, the Servicer, and
the Backup Servicer hereby agree to execute the Backup Servicing Agreement. The
Backup Servicer shall be responsible for each of the duties and obligations
imposed upon it by the provisions of the Backup Servicing Agreement and shall
have no duties or obligations under any Transaction Document to which it is not
a party.

(b)       Termination of Servicer; Cooperation. In the event that the Servicer
is terminated or resigns in accordance with the terms of this Agreement, the
Backup Servicer agrees to continue to perform its duties and obligations
hereunder and in the Backup Servicing Agreement without interruption. The Backup
Servicer agrees to cooperate in good faith with any successor Servicer to effect
a transition of the servicing obligations by the Servicer to any successor
Servicer. The Paying Agent agrees to provide such information regarding the
Collection Account as the Backup Servicer shall require to produce the Monthly
Servicer Report on and after the Assumption Date.

(c)       Backup Servicer Duties After Assumption Date. In the event that the
Servicer is terminated or resigns in accordance with this Agreement, the Backup
Servicer agrees that it shall undertake those servicing duties and obligations
as set forth in and subject to Section 2 and Schedule V of the Backup Servicing
Agreement.

(d)       Backup Servicing Fee. The Backup Servicer shall receive its Backup
Servicing Fee in accordance with Section 4.3 hereof.

(e)       Termination of Backup Servicer. Notwithstanding anything to the
contrary herein, the Buyer shall have the right (with the consent of the Seller)
to remove the Backup Servicer with or without cause at any time and replace the
Backup Servicer pursuant to the provisions of the Backup Servicing Agreement. In
the event that the Buyer shall exercise its rights to remove and replace Concord
Servicing Corporation as Backup Servicer or Concord Servicing Corporation shall
have terminated the Backup Servicing Agreement in accordance with the terms
thereof, Concord Servicing Corporation shall have no further obligation to
perform the duties of the Backup Servicer under this Agreement. In the event of
a termination of the Backup Servicing Agreement, the Buyer shall appoint a
successor Backup Servicer reasonably acceptable to the Buyer and the Seller. Any
successor Backup Servicer or Servicer appointed pursuant to this Agreement (i)
as a condition to any such appointment, shall be a nationally recognized and
licensed servicer of timeshare loan receivables that (a) is actively servicing a
portfolio of timeshare loans with an aggregate principal balance of not less
than $200,000,000, (b) has servicing and collection capabilities for all
categories of delinquent and defaulted timeshare loans (including through
foreclosure) and (c) is not an Affiliate of the Buyer, and (ii) shall be
required to enter into a written backup servicing agreement that is reasonably
acceptable to each of Seller and Buyer.

34

--------------------------------------------------------------------------------



SECTION 7.17.        Aruba Notices. Within thirty (30) days of each Sale Date
(with respect to the Timeshare Loans that are Aruba Club Loans) and each
Transfer Date (with respect to a Qualified Substitute Timeshare Loan that is an
Aruba Club Loan), the Servicer shall confirm that notices have been mailed out
to each related Obligor that such Timeshare Loan has ultimately been sold and
assigned to the Buyer. Such notice may include any notice or notices that the
Aruba Originator’s predecessors in title to the Timeshare Loan may give to the
same Obligor with respect to any sales, transfers and assignments of the
Timeshare Loan by such predecessors. Such notice shall be in the form attached
hereto as Exhibit M, as the same may be amended, revised or substituted by the
Servicer from time to time.

SECTION 7.18.        Recordation. As soon as practicable after the Closing Date
or Transfer Date, as applicable, but in no event later than ten (10) Business
Days after receipt by the Servicer of the original Mortgage, the Servicer shall
cause the Assignment of Mortgage in respect of each Timeshare Loan to be sent
for recording to the appropriate offices. The Servicer agrees to cause all
evidences of recordation to be delivered to the Custodian to be held as part of
the Timeshare Loan Files.

ARTICLE VIII.

 

PURCHASE TERMINATION EVENT; REMEDIES

 

SECTION 8.1.

Purchase Termination Events.

                      “Purchase Termination Event” wherever used herein means
any one of the following events:

(a)       a non-monetary default in the performance, or breach, of any covenant
of the Seller in this Agreement (other than a covenant dealing with a default in
the performance of which, or the breach of which, is specifically dealt with
elsewhere in this Section 8.1), the continuance of such default or breach for a
period of thirty (30) days (or, if the Seller shall have provided evidence
satisfactory to the Buyer that such covenant cannot be cured in the thirty (30)
day period and that it is diligently pursuing a cure, 60 days) after the earlier
of (x) the Seller first acquiring Knowledge thereof, and (y) the Buyer’s giving
written notice thereof to the Seller; provided, however, that if such default or
breach is in respect of the negative covenants contained in Section 10.3(a)(i)
or (ii) hereof, there shall be no grace period whatsoever; or

(b)       if any representation or warranty of the Seller made in this Agreement
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and such breach is not remedied within thirty (30) days
(or, if the Seller shall have provided evidence satisfactory to the Buyer that
such representation or warranty cannot be cured in the thirty (30) day period
and that it is diligently pursuing a cure, sixty (60) days) after the earlier of
(x) the Seller first acquiring Knowledge thereof, and (y) the Buyer’s giving
written notice thereof to the Seller; or

(c)       the entry by a court having jurisdiction over the Seller of (i) a
decree or order for relief in respect of the Seller in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Seller as bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Seller under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Seller, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of sixty (60) consecutive days; or

35

--------------------------------------------------------------------------------



(d)       the commencement by the Seller of a voluntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Seller in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Seller or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Seller’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Seller in furtherance of any such action; or

(e)       the impairment of the validity of any interest of the Buyer in the
Assets in any material respect, except as expressly permitted hereunder, or the
creation of any material encumbrance on or with respect to such Assets or any
portion thereof not otherwise permitted, which is not stayed or released within
ten (10) days of the Seller having Knowledge of its creation; or

(f)        the failure by the Seller to repurchase or cause to be repurchased
any Defective Timeshare Loan or provide or cause to be provided a Qualified
Substitute Timeshare Loan for a Defective Timeshare Loan to the extent required
under the terms of this Agreement; or

(g)       nonpayment of Program Fee Amounts, Buyer Target Loan Pool Repayment
Amounts, any fees due the Buyer, or any other payments or deposits required by
the Agreement when such become due and payable, and continuance of such default
for three (3) Business Days.

 

SECTION 8.2.

Remedies.

(a)       If a Purchase Termination Event occurs and is continuing of which a
Responsible Officer of the Seller has Knowledge, the Seller shall immediately
give notice to the Buyer.

      

(b)

Subject to the provisions set forth in this Agreement, if a Purchase Termination
Event occurs and is continuing, the Buyer may, in its discretion, proceed to
protect and enforce its rights by such appropriate judicial or other proceedings
as the Buyer shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Agreement or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.

 

36

--------------------------------------------------------------------------------



(c)       If a Purchase Termination Event occurs and is continuing, the Buyer
may, in its discretion, elect to cease purchasing Assets pursuant to Article II
of this Agreement.

 

SECTION 8.3.

Rights and Remedies Cumulative.

Except as otherwise provided in this Agreement, no right or remedy herein
conferred upon or reserved to the Buyer is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

 

SECTION 8.4.

Delay or Omission Not Waiver.

No delay or omission of the Buyer to exercise any right or remedy accruing upon
any Purchase Termination Event shall impair any such right or remedy or
constitute a waiver of any such Purchase Termination Event or an acquiescence
therein. Every right and remedy given by this Article VIII to the Buyer may be
exercised from time to time, and as often as may be deemed expedient, by the
Buyer, as the case may be.

 

SECTION 8.5.

Undertaking for Costs.

All parties to this Agreement agree that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Agreement, or in any suit against the Buyer for any action taken, suffered or
omitted by it as Buyer, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant.

 

SECTION 8.6.

Waiver of Stay or Extension Laws.

The Seller and Buyer covenant (to the extent that they may lawfully do so) that
they shall not at any time insist upon, or plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay or extension law wherever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of this Agreement; and the Seller and Buyer (to the extent
that they may lawfully do so) hereby expressly waive all benefit or advantage of
any such law and covenants that it shall not hinder, delay or impede the
execution of any power herein granted to the Seller or Buyer, but shall suffer
and permit the execution of every such power as though no such law had been
enacted.

37

--------------------------------------------------------------------------------



 

SECTION 8.7.

Performance and Enforcement of Certain Obligations.

Promptly following a request from the Buyer, the Seller shall take all such
lawful action as the Buyer may request to compel or secure the performance and
observance by the initial Servicer of each of its respective obligations to the
Seller or Buyer under or in connection with any Transaction Document and to
exercise any and all rights, remedies, powers and privileges lawfully available
to the Seller under or in connection with any Transaction Document to the extent
and in the manner directed by the Buyer, including the transmission of notices
of default on the part of the initial Servicer thereunder and the institution of
legal or administrative actions or proceedings to compel or secure performance
by the initial Servicer of its obligations under the Transaction Documents.

ARTICLE IX.

INDEMNIFICATION

 

SECTION 9.1.

Buyer Indemnified by Seller.

                            The Seller agrees to indemnify the Buyer and its
directors, officers, agents, employees, Affiliates, owners and representatives
(the “Buyer Indemnified Party”)against any and all claims, losses, liabilities,
(including reasonable accountants' and attorneys' fees, charges, and costs) that
the Buyer may sustain directly related to any breach of the representations and
warranties of the Seller under Article XII hereof (the “Indemnified Amounts”)
excluding, however(i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Buyer Indemnified Party;
(ii) any recourse for any uncollectible Timeshare Loan not related to a breach
of representation or warranty; (iii) recourse to the Seller for a Defective
Timeshare Loan so long as the same is cured, substituted or repurchased pursuant
to Section 6.1 hereof, (iv) income, franchise or similar taxes by such Buyer
Indemnified Party arising out of or as a result of this Agreement or the sale of
the Timeshare Loans; (v) Indemnified Amounts attributable to any violation by a
Buyer Indemnified Party of any Requirement of Law related to a Buyer Indemnified
Party; or (vi) the operation or administration of the Buyer Indemnified Party
generally and not related to the enforcement of this Agreement. The Seller shall
(A) promptly notify the Buyer if a claim is made by a third party with respect
to this Agreement or the Timeshare Loans, and relating to (i) the failure by the
Seller to perform its duties in accordance with the terms of this Agreement or
(ii) a breach of the Seller’s representations, covenants and warranties
contained in this Agreement, (B) assume (with the consent of the Buyer, which
consent shall not be unreasonably withheld), the defense of any such claim and
(C) pay all expenses in connection therewith, including reasonable legal counsel
fees and promptly pay, discharge and satisfy any judgment, order or decree which
may be entered against the Buyer in respect of such claim. If the Seller shall
have made any indemnity payment pursuant to this Section 9.1 and the recipient
thereafter collects from another Person any amount relating to the matters
covered by the foregoing indemnity, the recipient shall promptly repay such
amount to the Seller. The obligations of the Seller under this Section 9.1to
indemnify the Buyer shall survive the Closing Date of this Agreement and
continue until the Agreement Termination Date.

38

--------------------------------------------------------------------------------



 

SECTION 9.2.

Seller Indemnified by Buyer.

                            The Buyer shall indemnify, defend, and hold harmless
Bluegreen and the Seller, and their respective directors, officers, agents,
employees, Affiliates, owners and representatives (the "Seller Indemnitees")
against any and all losses, claims, damages, expenses, actions and liabilities,
joint or several, including, without limitation, reasonable accountants' and
attorneys' fees, charges, and costs (the "Seller Losses"), to which any or all
of the Seller Indemnitees may become subject, insofar as such Seller Losses (a)
arise after the Closing Date and are related to the gross negligence or willful
misconduct of the Buyer or the other Buyer Indemnified Parties, or (b) are based
on any breach of any representation, warranty, agreement or covenant of the
Buyer in this Agreement; and, on notice, the Buyer shall reimburse the Seller
Indemnitees for all such Seller Losses together with any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such Seller Losses. Notwithstanding the foregoing, nothing in this Agreement
shall obligate the Buyer to indemnify the Seller Indemnitees for any liability
which occurs as a result of a breach of this Agreement by the Seller, or for the
gross negligence or willful misconduct by the Seller Indemnitees. The
obligations of the Buyer under this Section 9.2 to indemnify the Seller
Indemnitees shall survive the Closing Date of this Agreement and continue until
the Agreement Termination Date.

ARTICLE X.

 

COVENANTS OF THE SELLER/BUYER

 

SECTION 10.1.

Existence; Merger; Consolidation, etc.

(a)       The Seller shall keep in full effect its existence under the laws of
the State of Delaware, and shall obtain and preserve its qualification to do
business as a foreign business in each jurisdiction in which such qualification
is or shall be necessary to protect the validity and enforceability of this
Agreement or any of the Timeshare Loans.

(b)       The Seller shall at all times observe and comply in all material
respects with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions, and (iii) all requisite and
appropriate formalities in the management of its business and affairs and the
conduct of the transactions contemplated hereby.

(c)       The Seller shall not (i) consolidate or merge with or into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.

 

SECTION 10.2.

Protection of Assets; Further Assurances.

(a)       Subject to the terms of this Agreement, the Seller and Buyer shall
from time to time execute and deliver all such supplements and amendments hereto
and all such financing statements, continuation statements, instruments of
further assurance, and other instruments, and shall take such other action as
may be necessary or advisable to:

39

--------------------------------------------------------------------------------



 

(i)

Grant more effectively the assets comprising all or any portion of the Assets or
carry out more effectively the purposes hereof;

 

(ii)

publish notice of, or protect the validity of, any Grant made or to be made by
this Agreement and perfect the security interest contemplated hereby, as
applicable, in favor of the Seller or Buyer;

 

(iii)

enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard; and

 

(iv)

preserve and defend title to the Timeshare Loans (including, subject to the
terms of this Agreement, the right to receive all payments due or to become due
thereunder), the interests in the Timeshare Properties, or other property
included in the Assets and preserve and defend the rights of the Buyer in the
Assets (including, subject to the terms of this Agreement, the right to receive
all payments due or to become due thereunder) against the claims of all Persons
and parties other than as permitted hereunder.

(b)       The Seller and Buyer shall not take any action and shall use their
commercially reasonable efforts not to permit any action to be taken by others
that would release any Person from any of such Person’s material covenants or
obligations under any instrument or agreement included in the Assets or that
would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in this Agreement or the Custodial
Agreement or such other instrument or agreement.

                             (c)       The Seller and Buyer may contract with or
otherwise obtain the assistance of other Persons to assist them in performing
their duties under this Agreement, and any performance of such duties by a
Person identified to the Buyer or Seller in writing to the other shall be deemed
to be action taken by such Person; provided, however, that no appointment of
such Person shall relieve the Seller or Buyer of its duties and obligations
hereunder. Initially, the Buyer and Seller have contracted with the Servicer,
the Backup Servicer and the Custodian pursuant to this Agreement to assist the
Buyer in performing its duties under this Agreement and the other Transaction
Documents.

                            (d)       The Seller and Buyer shall punctually
perform and observe all of their obligations and agreements contained in this
Agreement, the Transaction Documents and in the instruments and agreements
included in the Assets.

                             (e)       Subject to the terms of this Agreement,
and without derogating from the absolute nature of the assignment granted to the
Buyer under this Agreement or the rights of the Buyer hereunder, the Seller and
Buyer agree (i) that they shall not, without the prior written consent of the
other, amend, modify, waive, supplement, terminate or surrender, or agree to any
amendment, modification, supplement, termination, waiver or surrender of, the
terms of any Timeshare Loan (except to the extent otherwise provided in this
Agreement or in the Timeshare Loan Documents) or the Transaction Documents, or
waive timely performance or observance by the Servicer or the Custodian, under
this Agreement; and (ii) that any such amendment shall not reduce in any manner
the amount of, or accelerate or delay the timing of, distributions that are
required to be made to Buyer or Seller pursuant to Section 4.3 or this
Agreement. If any such amendment, modification, supplement or waiver shall be so
consented to by the Buyer, the Seller agrees, promptly following a request by
the Buyer, to execute and deliver, at its own expense, such agreements,
instruments, consents and other documents as the Buyer may deem necessary or
appropriate in the circumstances.

40

--------------------------------------------------------------------------------



                             (f)       The Seller, upon the Seller’s failure to
do so, hereby irrevocably designates the Buyer and the Servicer, severally, its
agents and attorneys-in-fact to execute any financing statement or continuation
statement or Assignment of Mortgage required pursuant to this Section 10.2;
provided, however, that such designation shall not be deemed to create a duty of
the Buyer to monitor the compliance of the Seller with the foregoing covenants,
and provided, further, that the duty of the Buyer or the Servicer to execute any
instrument required pursuant to this Section 10.2 shall arise only if a
Responsible Officer of the Buyer or the Servicer, as applicable, has Knowledge
of any failure of the Seller to comply with the provisions of this Section 10.2.

                             (g)       Except to the extent of any payments
received with respect to a Credit Card Timeshare Loan, in the event that the
Seller shall receive any payments in respect of a Timeshare Loan after the
Closing Date or Sale Date, as applicable, the Seller shall, within two (2)
Business Days of receipt, transfer or cause to be transferred, such payments to
the Lockbox Account. Payments received by the Seller with respect to Credit Card
Timeshare Loans, without regard to any discount fees, shall be transferred to
the Lockbox Account within five (5) Business Days.

                             (h)       Subject to the terms of this Agreement,
the Seller and Buyer agree from time to time, at their respective expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be necessary, or that the Buyer may
reasonably request, to perfect, protect or more fully evidence the Assets, or to
enable the Buyer or Seller to exercise and enforce its rights and remedies
hereunder or under any of the other Transaction Documents to which it is a
party. The Seller shall deliver to the Custodian a Lost Note Affidavit hereto in
each instance where it is unable to provide a signed original promissory note,
and the Buyer agrees that such Lost Note Affidavit shall be sufficient to
satisfy the Seller’s obligations hereunder and under the Custodial Agreement.

 

SECTION 10.3.

Additional Covenants.

 

(a)

The Seller shall not:

 

(i)

sell, transfer, exchange or otherwise dispose of any portion of the Assets
except as expressly permitted by this Agreement;

 

(ii)

claim any credit on, or make any deduction from, the principal of, or interest
on, any of the Timeshare Loans;

41

--------------------------------------------------------------------------------



 

(iii)

engage in any business or activity other than as permitted by its organizational
documents, this Agreement and the other Transaction Documents and any activities
incidental thereto;

 

(iv)

incur or assume, directly or indirectly, any indebtedness, except for such
indebtedness as may be incurred by the Seller pursuant to this Agreement, or
guaranty any indebtedness or other obligations of any Person (other than the
Timeshare Loans), or own, purchase, repurchase or acquire (or agree contingently
to do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person (other than the
Timeshare Loans);

 

(v)

dissolve or liquidate in whole or in part or merge or consolidate with any other
Person;

 

(vi)

(A) permit the validity or effectiveness of this Agreement or any Grant hereby
to be impaired, or permit the Lien of this Agreement to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Agreement, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Assets or any part thereof or any interest therein or
the proceeds thereof (other than Permitted Liens and tax liens, mechanics; liens
and other liens that arise by operation of law, in each case on any of the
Resort Interests and arising solely as a result of an act or omission of the
related Obligor) other than the Lien of this Agreement or (C) except as
otherwise contemplated in this Agreement, permit the Lien of this Agreement
(other than with respect to any Permitted Liens or such tax, mechanic’s or other
lien) not to constitute a valid first priority security interest in the Assets;

 

(vii)

change the location of its principal place of business without the prior notice
to the Buyer.

 

SECTION 10.4.

Notice of Purchase Termination Event/Servicer Termination Event.

                             Immediately upon the Seller having Knowledge of the
existence of any condition or event which constitutes a Purchase Termination
Event or a Servicer Termination Event, the Seller shall deliver to the Buyer a
written notice describing its nature and period of existence and what action the
Seller is taking or proposes to take with respect thereto.

 

SECTION 10.5.

Report on Proceedings.

 

42

--------------------------------------------------------------------------------



                             Promptly upon the Seller’s or the Buyer’s becoming
aware of (i) any proposed or pending investigation of it by any Governmental
Authority; or (ii) any pending or proposed court or administrative proceeding
which involves or is reasonably likely to involve the possibility of materially
and adversely affecting the properties, business, prospects, profits or
condition (financial or otherwise) of it, such Person shall deliver to the other
a written notice specifying the nature of such investigation or proceeding and
what action such Person is taking or proposes to take with respect thereto and
evaluating its merits.

 

SECTION 10.6.

Taxes.

The Seller and Buyer shall pay all taxes when due and payable or levied against
its respective assets, properties or income, except to the extent such Person is
contesting the same in good faith and has set aside adequate reserves in
accordance with GAAP for the payment thereof.

 

SECTION 10.7.

Restricted Payments.

Neither of the Seller nor the Buyer shall, directly or indirectly, make or cause
to be made payments to or distributions from the Collection Account except in
accordance with this Agreement and the Transaction Documents.

 

SECTION 10.8.

Further Instruments and Acts.

Upon request of, as applicable, the Buyer or the Seller to the other, the Person
to whom such request is made shall execute and deliver such further instruments
and do such further acts as may be reasonably necessary or proper to carry out
more effectively the purpose of this Agreement.

ARTICLE XI.

 

REACQUISITION OF SALE DATE LOAN POOLS

SECTION 11.1.  Clean-up Call; Optional Reacquisition; Election to Reacquire.

The initial Servicer shall have the option to reacquire not less than all of the
Timeshare Loans in the Aggregate Sale Date Loan Pool any date after the Optional
Reacquisition Date by payment of an amount equal to the Reacquisition Price
(unless amounts in the Trust Accounts are sufficient to make such payments).

 

SECTION 11.2.

Notice to Buyer.

                             The Servicer shall give written notice of its
intention to reacquire the Aggregate Sale Date Loan Pool to the Buyer at least
fifteen (15) days prior to the Reacquisition Date (unless a shorter period shall
be satisfactory to the Buyer).

43

--------------------------------------------------------------------------------



 

SECTION 11.3.

Notice of Reacquisition by the Servicer.

Notices of reacquisition shall be given by electronic transmission and by first
class mail, postage prepaid, mailed not less than for fifteen (15) days prior to
the Reacquisition Date, to the Buyer. All notices of reacquisition shall state
(a) the Reacquisition Date, (b) the Reacquisition Price, (c) that the Aggregate
Sale Date Loan Pool is being reacquired, (d) the Timeshare Loans comprising the
Aggregate Sale Date Loan Pool and (e) that on the Reacquisition Date, the
Reacquisition Price shall become due and payable in respect of the reacquisition
of the Aggregate Sale Date Loan Pool, and that the Program Fee shall cease to
accrue if payment is made on the Reacquisition Date.

 

SECTION 11.4.

Deposit of Reacquisition Price.

On or before the Business Day immediately preceding the Reacquisition Date, the
Servicer shall deposit with the Buyer an amount equal to the Reacquisition Price
and any amounts, fees and expenses that are required to be paid hereunder (less
any portion of such payment to be made from funds held in any of the Trust
Accounts).

 

SECTION 11.5.

Timeshare Loans on Reacquisition Date.

Notice of reacquisition having been given as provided in Section 11.2 hereof and
deposit of the Reacquisition Price with the Buyer having been made as provided
in Section 11.4 hereof, the Aggregate Sale Date Loan Pool being reacquired shall
on the Reacquisition Date, become due and payable at the Reacquisition Price,
and, on such Reacquisition Date, the Aggregate Sale Date Loan Pool shall cease
to accrue the Program Fee. The Buyer shall apply all available funds in the
Trust Accounts and the Buyer shall be paid any remaining portion of the
Reacquisition Price by the Servicer upon transfer of the Aggregate Sale Date
Loan Pool being purchased to the Servicer or its designee. If the Servicer shall
have failed to deposit the Reacquisition Price with the Buyer, the principal and
Program Fee with respect to the Aggregate Sale Date Loan Pool shall, until paid,
continue to accrue at the applicable Program Fee Rate. The Servicer’s failure to
deposit the Reacquisition Price shall not constitute a Purchase Termination
Event hereunder.

ARTICLE XII.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 12.1.

Representations and Warranties of the Seller.

The Seller represents and warrants to the Buyer, the Servicer, and the Backup
Servicer as of the Closing Date, and on each applicable Sale Date (with respect
to the applicable Timeshare Loans) and Transfer Date (with respect to any
Qualified Substitute Timeshare Loans transferred on such Transfer Date), as
follows:

(a)       Organization and Good Standing. The Seller has been duly formed and is
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
presently conducted and has the power and authority to own and convey all of its
properties and to execute and deliver this Agreement and the applicable
Transaction Documents and to perform the transactions contemplated hereby and
thereby.

44

--------------------------------------------------------------------------------



(b)       Binding Obligation. This Agreement and the Transaction Documents to
which it is a party have each been duly executed and delivered on behalf of the
Seller and this Agreement and each Transaction Document to which it is a party
constitutes a legal, valid and binding obligation of the Seller enforceable in
accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency, reorganization, liquidation, dissolution, moratorium and other
similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law.

                             (c)       No Consents Required. No consent of, or
other action by, and no notice to or filing with, any Governmental Authority or
any other party, is required for the due execution, delivery and performance by
the Seller of this Agreement or any of the Transaction Documents or for the
perfection of or the exercise by the Buyer of any of their rights or remedies
thereunder which have not been duly obtained.

                             (d)       No Violation. The consummation of the
transaction contemplated by this Agreement and the fulfillment of the terms
hereof shall not conflict with, result in any material breach of any of the
terms and provisions of, nor constitute (with or without notice or lapse of
time) a default under, the organizational documents of the Seller, or any
agreement or other instrument to which the Seller is a party or by which it is
bound; nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such agreement or other instrument
(other than this Agreement).

                             (e)       No Proceedings. There is no pending or,
to the Seller’s Knowledge, threatened action, suit or proceeding, nor any
injunction, writ, restraining order or other order of any nature against or
affecting the Seller, its officers or directors, or the property of the Seller,
in any court or tribunal, or before any arbitrator of any kind or before or by
any Governmental Authority (i) asserting the invalidity of this Agreement or any
of the Transaction Documents, (ii) seeking to prevent the sale and assignment of
any Timeshare Loan or the consummation of any of the transactions contemplated
thereby, (iii) seeking any determination or ruling that might materially and
adversely affect (A) the performance by the Seller of this Agreement or any of
the Transaction Documents or the interests of the Buyer, (B) the validity or
enforceability of this Agreement or any of the Transaction Documents, (C) any
Timeshare Loan, or asserting a claim for payment of money adverse to the Seller
or the conduct of its business or which is inconsistent with the due
consummation of the transactions contemplated by this Agreement or any of the
Transaction Documents.

                             (f)       Seller Not Insolvent. The Seller is
solvent and shall not become insolvent after giving effect to the transactions
contemplated by this Agreement and each of the Transaction Documents.

45

--------------------------------------------------------------------------------



                             (g)       Name. The legal name of the Seller is as
set forth in the signature page of this Agreement and the Seller does not have
any tradenames, fictitious names, assumed names or “doing business as” names.

                             (h)       Possession of Licenses, Certificates,
Franchises and Permits. The Seller holds, and at all times during the term of
this Agreement shall hold, all material licenses, certificates, franchises and
permits from all governmental authorities necessary for the conduct of its
business, and has received no notice of proceedings relating to the revocation
of any such license, certificate, franchise or permit, which singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
materially and adversely affect its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

                             (i)       Company Authority and Power. It has, and
at all times during the term of this Agreement shall have, all requisite company
power and authority to own its properties, to conduct its business, to execute
and deliver this Agreement and all documents and transactions contemplated
hereunder and to perform all of its obligations under this Agreement and any
other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder. It has all requisite corporate power and
authority to acquire, own, sell, transfer and convey Timeshare Loans to the
Buyer.

                             (j)       Authorization, Execution and Delivery
Valid and Binding. This Agreement and all other Transaction Documents and
instruments required or contemplated hereby to be executed and delivered by it
have been duly authorized, executed and delivered by it and, assuming the due
execution and delivery by, the other party or parties hereto and thereto,
constitute legal, valid and binding agreements enforceable against it in
accordance with their respective terms subject, as to enforceability, to
bankruptcy, insolvency, reorganization, liquidation, dissolution, moratorium and
other similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law. This Agreement constitutes a valid sale of its
interest in the Timeshare Loans to the Buyer or, in the event of the
characterization of any such sale as a loan, the valid creation of a first
priority perfected security interest in such Timeshare Loans in favor of the
Buyer.

                            (k)       Defaults. It is not in default under any
material agreement, contract, instrument or indenture to which it is a party or
by which it or its properties is or are bound, or with respect to any order of
any court, administrative agency, arbitrator or governmental body, in each case,
which would have a material adverse effect on the transactions contemplated
hereunder or on its business, operations, financial condition or assets, and no
event has occurred which with notice or lapse of time or both would constitute
such a default with respect to any such agreement, contract, instrument or
indenture, or with respect to any such order of any court, administrative
agency, arbitrator or governmental body.

46

--------------------------------------------------------------------------------



 

 

                                (l)       Information. No document, certificate
or report furnished or required to be furnished by or on behalf of it pursuant
to this Agreement, in its capacity as Seller, contains or shall contain when
furnished any untrue statement of a material fact or fails or shall fail to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances in which it was made. There
are no facts known to it which, individually or in the aggregate, materially
adversely affect, or which (aside from general economic trends) may reasonably
be expected to materially adversely affect in the future, the financial
condition or assets or its business, or which may impair the ability of it to
perform its obligations under this Agreement, which have not been disclosed
herein or therein or in the certificates and other documents furnished to the
Buyer by or on behalf of it specifically for use in connection with the
transactions contemplated hereby or thereby.

                             (m)       Foreign Tax Liability. It is not aware of
any Obligor under a Timeshare Loan who has withheld any portion of payments due
under such Timeshare Loan because of the requirements of a foreign taxing
authority, and no foreign taxing authority has contacted it concerning a
withholding or other foreign tax liability.

                             (n)       Employee Benefit Plan Liability. As of
the Closing Date and as of each Sale Date and each Transfer Date, as applicable,
(A) with respect to plan years beginning before January 1, 2008, neither the
Seller nor any of its Commonly Controlled Affiliates incurred any “accumulated
funding deficiency” (as such term was defined under ERISA and the Code for such
years), whether or not waived, with respect to any “Employee Pension Benefit
Plan” (as defined below) that either individually or in the aggregate could
Cause a Material Adverse Effect (as defined below), and, to the Seller’s
Knowledge, for any such year, no event has occurred or circumstance exists that
resulted, or may result, in any accumulated funding deficiency of any such plan
that either individually or in the aggregate could Cause a Material Adverse
Effect; (B) with respect to plan years beginning after December 31, 2007,
neither the Seller nor any of its Commonly Controlled Affiliates has any unpaid
“minimum required contribution” (as such term is defined under ERISA and the
Code) with respect to any Employee Pension Benefit Plan, whether or not such
unpaid minimum required contribution is waived, that either individually or in
the aggregate could Cause a Material Adverse Effect, and, to the Seller’s
Knowledge, no event has occurred or circumstance exists that may result in any
unpaid minimum required contribution as of the last day of the current plan year
of any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (C) the Seller and each of its Commonly Controlled
Affiliates have no outstanding liability for any undisputed contribution
required under any Seller Multiemployer Plan (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect; and (D)
the Seller and each of its Commonly Controlled Affiliates have no outstanding
liability for any disputed contribution required under any Seller Multiemployer
Plan that either individually or in the aggregate could Cause a Material Adverse
Effect. As of the Closing Date and as of each Sale Date and Transfer Date, as
applicable, to the Seller’s Knowledge (1) neither the Seller nor any of its
Commonly Controlled Affiliates has incurred any Withdrawal Liability (as defined
below) that either individually or in the aggregate could Cause a Material
Adverse Effect, and (2) no event has occurred or circumstance exists that could
result in any Withdrawal Liability that either individually or in the aggregate
could Cause a Material Adverse Effect. As of the Closing Date and as of each
Sale Date and Transfer Date, as applicable, to the Seller’s Knowledge, neither
the Seller nor any of its Commonly Controlled Affiliates has received
notification of the reorganization, termination, partition, or insolvency of any
Multiemployer Plan that could either individually or in the aggregate Cause a
Material Adverse Effect. For purposes of this subsection 12.1(n), “Cause a
Material Adverse Effect” means reasonably be expected to result in a material
adverse effect on the Seller and its Commonly Controlled Affiliates, in the
aggregate; “Commonly Controlled Affiliates” means those direct or indirect
Affiliates of the Seller that would be considered a single employer with the
Seller under Section 414(b), (c), (m), or (o) of the Code; “Employee Pension
Benefit Plan” means an employee pension benefit plan as such term is defined in
Section 3(2) of ERISA that is sponsored, maintained or contributed to by the
Seller or any of its Commonly Controlled Affiliates (other than a Seller
Multiemployer Plan); “Multiemployer Plan” means a multiemployer plan as such
term is defined in Section 3(37) of ERISA; “Seller Multiemployer Plan” means a
Multiemployer Plan to which the Seller or any of its Commonly Controlled
Affiliates contributes or in which the Seller or any of its Commonly Controlled
Affiliates participates; and “Withdrawal Liability” means liability as
determined under ERISA for the complete or partial withdrawal of the Seller or
any of its Commonly Controlled Affiliates from a Multiemployer Plan.

47

--------------------------------------------------------------------------------



                             (o)       Taxes. As of the Closing Date, it (i) has
filed all tax returns (federal, state and local) which it reasonably believes
are required to be filed and has paid or made adequate provision in its GAAP
financial statements for the payment of all taxes, assessments and other
governmental charges due from it or is contesting any such tax, assessment or
other governmental charge in good faith through appropriate proceedings or
except where the failure to file or pay shall not have a material adverse effect
on the rights and interests of the Buyer, (ii) knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves in its GAAP financial statements have not been established and (iii)
intends to pay all such taxes, assessments and governmental charges, if any,
when due.

                             (p)       Place of Business. The principal place of
business and chief executive office where it keeps its records concerning
Timeshare Loans shall be 4950 Communication Avenue, Suite 900, Boca Raton,
Florida 33431 (or such other place specified by it by written notice to the
Buyer). It is a limited liability company formed under the laws of the State of
Delaware.

                             (q)       Bluegreen Vacation Club. With respect to
the Club Loans:

 

(i)

The Club Trust Agreement, of which a true and correct copy is attached hereto as
Exhibit N is in full force and effect; and a certified copy of the Club Trust
Agreement has been delivered to the Buyer together with all amendments and
supplements in respect thereof;

 

(ii)

The arrangement of contractual rights and obligations (duly established in
accordance with the Club Trust Agreement under the laws of the State of Florida)
was established for the purpose of holding and preserving certain property for
the benefit of the Beneficiaries referred to in the Club Trust Agreement. The
Club Trustee has all necessary trust and other authorizations and powers
required to carry out its obligations under the Club Trust Agreement in the
State of Florida and in all other states in which it holds Resort Interests. The
Club is not a corporation or business trust under the laws of the State of
Florida. The Club is not taxable as an association, corporation or business
trust under federal law or the laws of the State of Florida;

 

48

--------------------------------------------------------------------------------



 

(iii)

The Club Trustee is a corporation duly formed, validly existing and in good
standing under the laws of the State of Florida. As of the Closing Date, the
Club Trustee is qualified to do business as a foreign corporation and is in good
standing under the laws of the state of Tennessee. As of each Transfer Date, the
Club Trustee shall be duly qualified to do business as a foreign corporation and
shall be in good standing under the laws of each jurisdiction it is required by
law to be. The Club Trustee is not an affiliate of the Servicer for purposes of
Chapter 721, Florida Statutes and is in compliance with the requirements of such
Chapter 721 requiring that it be independent of the Servicer;

 

(iv)

The Club Trustee has all necessary corporate power to execute and deliver, and
has all necessary corporate power to perform its obligations under this
Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement. The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

 

(v)

The Club Trustee holds all right, title and interest in and to all of the
Timeshare Properties related to the Club Loans solely for the benefit of the
Beneficiaries referred to in, and subject in each case to the provisions of, the
Club Trust Agreement and the other documents and agreements related thereto.
Except with respect to the Mortgages (or a pledge of the Co-op Shares in
connection with Aruba Club Loans), the Club Trustee has permitted none of such
Timeshare Properties to be made subject to any lien or encumbrance during the
time it has been a part of the trust estate under the Club Trust Agreement;

 

(vi)

There are no actions, suits, proceedings, orders or injunctions pending against
the Club or the Club Trustee, at law or in equity, or before or by any
governmental authority which, if adversely determined, could reasonably be
expected to have a material adverse effect on the trust estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

49

--------------------------------------------------------------------------------



 

(vii)

Neither the Club nor the Club Trustee has incurred any indebtedness for borrowed
money (directly, by guarantee, or otherwise);

 

(viii)

All ad valorem taxes and other taxes and assessments against the Club and/or its
trust estate have been paid when due and neither the Seller nor the Club Trustee
knows of any basis for any additional taxes or assessments against any such
property. The Club has filed all required tax returns and has paid all taxes
shown to be due and payable on such returns, including all taxes in respect of
sales of Owner Beneficiary Rights (as defined in the Club Trust Agreement) and
Vacation Points, if any;

 

(ix)

The Club and the Club Trustee are in compliance in all material respects with
all applicable laws, statutes, rules and governmental regulations applicable to
it and in compliance with each material instrument, agreement or document to
which it is a party or by which it is bound, including, without limitation, the
Club Trust Agreement;

 

(x)

Except as expressly permitted in the Club Trust Agreement, the Club has
maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms are
defined in the Club Trust Agreement);

 

(xi)

The Club Association is a not-for-profit corporation, duly formed, validly
existing and in good standing under the laws of the State of Florida;

 

(xii)

Upon purchase of the Club Loans and related Assets hereunder, the Buyer is an
“Interest Holder Beneficiary” under the Club Trust Agreement and each of the
Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt” and “Owner
Beneficiary Obligations” under the Club Trust Agreement; and

 

(xiii)

Except as disclosed to the Buyer in writing or noted in the Custodian’s
Certification, each Mortgage associated with a Deeded Club Loan and granted by
the Club Trustee or the Obligor on the related Deeded Club Loan, as applicable,
has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Buyer (upon assignment thereof to the Buyer). Each of
such Mortgages was granted in connection with the financing of a sale of a
Resort Interest.

 

50

--------------------------------------------------------------------------------



 

SECTION 12.2.

                             The Seller hereby represents and warrants to the
Buyer that it has entered into the Purchase Agreement, that the applicable
Originator has made the representations and warranties in the Purchase Agreement
as set forth therein, that such representations and warranties run to and are
for the benefit of the Seller, and the Buyer, and that pursuant to Section 1.8
hereof, the Seller has transferred and assigned to the Buyer all rights and
remedies under the Purchase Agreement.

 

SECTION 12.3.

                            The Purchase Agreement, including the other
Transaction Documents contemplated thereby, are the only agreements pursuant to
which the Seller acquires ownership of the Timeshare Loans. To the Knowledge of
the Seller, the representations and warranties of the applicable Originator
under the Purchase Agreement are true and correct.

 

SECTION 12.4.

                             In consideration of Sections 12.2 and 12.3 hereof,
the Seller hereby makes the representations and warranties relating to the
Timeshare Loans contained in Schedule I hereto for the benefit of the Buyer as
of each Sale Date and each Transfer Date (only with respect to each Qualified
Substitute Timeshare Loan transferred on such Transfer Date), as applicable.

 

SECTION 12.5.

Survival of Seller Representation and Warranties.

                             It is understood and agreed that the
representations and warranties set forth in Sections 12.1, 12.2, 12.3 and 12.4
hereof shall survive the sale of each Timeshare Loan to the Buyer and shall
continue so long as any such Timeshare Loans shall remain outstanding or until
such time as such Timeshare Loans are repurchased, purchased or a Qualified
Substitute Timeshare Loan is provided pursuant to Article VI hereof. For
avoidance of doubt, it is understood and agreed that with respect to the
representations contained in Sections 12.1 and 12.4 hereof, such representations
and warranties shall be limited to the date upon which they were made (i.e., as
of the Closing Date, Sale Date or Transfer Date, as applicable) and shall not be
deemed to relate to any subsequent time notwithstanding their survival.

 

SECTION 12.6.

Knowledge Limitation.

                             With respect to any representations and warranties
contained in Sections 12.1, 12.2, 12.3 and 12.4 which are made to the Seller’s
Knowledge, if it is discovered that any representation and warranty is
inaccurate and such inaccuracy materially and adversely affects the value of a
Timeshare Loan or the interests of the Buyer or any subsequent assignee thereof,
then notwithstanding such lack of Knowledge of the accuracy of such
representation and warranty at the time such representation or warranty was made
(without regard to any Knowledge qualifiers), such inaccuracy shall be deemed a
breach of such representation or warranty solely for purposes of the repurchase
or substitution obligations described in Sections 6.1 (a) or (b) hereof.

51

--------------------------------------------------------------------------------



 

SECTION 12.7.

Representations and Warranties of the Servicer.

The Servicer hereby represents and warrants to the Buyer, the Seller, and the
Backup Servicer, as of the Closing Date, each Sale Date and each Transfer Date,
the following:

 

(a)

Organization and Authority. The Servicer:

 

(i)

is a corporation duly organized, validly existing and in good standing under the
laws of the Commonwealth of Massachusetts;

 

(ii)

has all requisite power and authority to own and operate its properties and to
conduct its business as currently conducted and as proposed to be conducted as
contemplated by the Transaction Documents to which it is a party, to enter into
the Transaction Documents to which it is a party and to perform its obligations
under the Transaction Documents to which it is a party; and

 

(iii)

has made all filings and holds all material franchises, licenses, permits and
registrations which are required under the laws of each jurisdiction in which
the properties owned (or held under lease) by it or the nature of its activities
makes such filings, franchises, licenses, permits or registrations necessary,
except where the failure to make such filing shall not have a material adverse
effect on the Servicer’s activities or its ability to perform its obligations
under the Transaction Documents.

(b)       Place of Business.  The address of the principal place of business and
chief executive office of the Servicer is 4960 Conference Way North, Suite 100,
Boca Raton, Florida 33431 and there have been no other such locations during the
immediately preceding four (4) months.

                             (c)       Compliance with Other Instruments,
etc.  The Servicer is not in violation of any term of its certificate of
incorporation and by-laws. The execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party do not and will not
(i) conflict with or violate the organizational documents of the Servicer, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation of any
Lien on any of the properties or assets of the Servicer pursuant to the terms of
any instrument or agreement to which the Servicer is a party or by which it is
bound where such conflict would have a material adverse effect on the Servicer’s
activities or its ability to perform its obligations under the Transaction
Documents, or (iii) require any consent of or other action by any trustee or any
creditor of, any lessor to or any investor in the Servicer.

                            (d)       Compliance with Law.  The Servicer is in
material compliance with all statutes, laws and ordinances and all governmental
rules and regulations to which it is subject, the violation of which, either
individually or in the aggregate, could materially adversely affect its
business, earnings, properties or condition (financial or other). The internal
policies and procedures employed by the Servicer are in material compliance with
all applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and shall not cause the Servicer to be
in violation of any law or ordinance, or any order, rule or regulation, of any
federal, state, municipal or other governmental or public authority or agency
where such violation would, either individually or in the aggregate, materially
adversely affect its business, earnings, properties or condition (financial or
other).

52

--------------------------------------------------------------------------------



                             (e)       Pending Litigation or Other Proceedings.
Except as described in Schedule II hereto and as disclosed in Bluegreen’s most
recent SEC filing, there is no pending or, to the best of the Servicer’s
Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting the Servicer which, if decided adversely, would materially and
adversely affect (i) the condition (financial or otherwise), business or
operations of the Servicer, (ii) the ability of the Servicer to perform its
obligations under, or the validity or enforceability of this Agreement or any
other documents or transactions contemplated under this Agreement, (iii) any
Timeshare Loan or title of any Obligor to any Timeshare Property pursuant to the
applicable Owner Beneficiary Agreement or (iv) the Buyer’s ability to foreclose
or otherwise enforce the Liens of the Timeshare Loans.

                            (f)       Taxes. Except as described on Schedule II
hereto and as described in Bluegreen’s most recent SEC filing, the Servicer has
filed all tax returns (federal, state and local) which are required to be filed
and has paid all taxes related thereto, other than those which are being
contested in good faith or where the failure to file or pay would not have a
material adverse effect on the Servicer’s activities or its ability to perform
its obligations under the Transaction Documents.

                            (g)       Transactions in Ordinary Course. The
transactions contemplated by this Agreement are in the ordinary course of
business of the Servicer.

                             (h)       Proceedings.  The Servicer has taken all
action necessary to authorize the execution and delivery by it of the
Transaction Documents to which it is a party and the performance of all
obligations to be performed by it under the Transaction Documents.

                             (i)       Defaults. The Servicer is not in default
under any material agreement, contract, instrument or Agreement to which it is a
party or by which it or its properties is or are bound, or with respect to any
order of any court, administrative agency, arbitrator or governmental body,
which default would have a material adverse effect on the transactions
contemplated hereunder; and to the Servicer’s Knowledge, no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or Agreement, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.

                             (j)       Insolvency. The Servicer is solvent.
Prior to the date hereof, the Servicer did not, and is not about to, engage in
any business or transaction for which any property remaining with the Servicer
would constitute an unreasonably small amount of capital. In addition, the
Servicer has not incurred debts that would be beyond the Servicer’s ability to
pay as such debts matured.

52

--------------------------------------------------------------------------------



                             (k)       No Consents.  No prior consent, approval
or authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or shall be required for the valid execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party. The Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Servicer of its respective
businesses as now conducted, other than such consents, approvals,
authorizations, declarations, filings and notices which, neither individually
nor in the aggregate, materially and adversely affect, or in the future will
materially and adversely affect, the business, earnings, prospects, properties
or condition (financial or other) of the Servicer.

                             (l)       Name. As of the Closing Date, the legal
name of the Servicer is as set forth in the signature page of this Agreement and
the Servicer does not have any tradenames, fictitious names, assumed names or
“doing business as” names other than “Bluegreen Patten Corporation” in North
Carolina, “Bluegreen Corporation of Massachusetts” in Louisiana, and “BXG
California, Inc.” in California.

                             (m)       Information. No document, certificate or
report furnished by the Servicer, in writing, pursuant to this Agreement or in
connection with the transactions contemplated hereby, contains or shall contain
when furnished any untrue statement of a material fact or fails or shall fail to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. There are no facts relating to the Servicer as of the Closing Date
which when taken as a whole, materially adversely affect the financial condition
or assets or business of the Servicer, or which may impair the ability of the
Servicer to perform its obligations under this Agreement, which have not been
disclosed herein or in the certificates, and other documents furnished by or on
behalf of the Servicer pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

                             (n)       Ratings. Each of the Resorts specified in
Exhibit Q attached hereto have, as of the Closing Date, ratings at least equal
to the ratings specified therein.

                            (o)       ACH Form. The Servicer has delivered a
form of the ACH Form to the Backup Servicer for its review.

 

SECTION 12.8.

Representations and Warranties of the Backup Servicer.

The Backup Servicer hereby represents and warrants to the Buyer, the Seller, the
Servicer and the Buyer, as of the Closing Date and the Assumption Date, the
following:

 

(a)

Corporate Representations.

 

(i)

is a corporation duly organized, validly existing and in good standing under the
laws of the State of Arizona;

54

--------------------------------------------------------------------------------



 

(ii)

has all requisite power and authority to own and operate its properties and to
conduct its business as currently conducted and as proposed to be conducted as
contemplated by the Transaction Documents to which it is a party, to enter into
the Transaction Documents to which it is a party and to perform its obligations
under the Transaction Documents to which it is a party; and

 

(iii)

has made all filings and holds all material franchises, licenses, permits and
registrations which are required under the laws of each jurisdiction in which
the properties owned (or held under lease) by it or the nature of its activities
makes such filings, franchises, licenses, permits or registrations necessary,
except where the failure to make such filing will not have a material adverse
effect on the Backup Servicer activities or its ability to perform its
obligations under the Transaction Documents.

(b)       Place of Business.  The address of the principal place of business and
chief executive office of the Backup Servicer is as set forth in Section 14.3
hereof and there have been no other such locations during the immediately
preceding four months.

                            (c)       Compliance with Other Instruments,
etc.  The Backup Servicer is not in violation of any term of its certificate of
incorporation and by-laws. The execution, delivery and performance by the Backup
Servicer of the Transaction Documents to which it is a party do not and shall
not (i) conflict with or violate the organizational documents of the Backup
Servicer, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation of any Lien on any of the properties or assets of the Backup Servicer
pursuant to the terms of any instrument or agreement to which the Backup
Servicer is a party or by which it is bound where such conflict would have a
material adverse effect on the Backup Servicer’s activities or its ability to
perform its obligations under the Transaction Documents or (iii) require any
consent of or other action by any trustee or any creditor of, any lessor to or
any investor in the Backup Servicer.

                             (d)       Compliance with Law.  The Backup Servicer
is in material compliance with all statutes, laws and ordinances and all
governmental rules and regulations to which it is subject, the violation of
which, either individually or in the aggregate, could materially adversely
affect its business, earnings, properties or condition (financial or other). The
internal policies and procedures employed by the Backup Servicer are in material
compliance with all applicable statutes, laws and ordinances and all
governmental rules and regulations. The execution, delivery and performance of
the Transaction Documents to which it is a party do not and shall not cause the
Backup Servicer to be in violation of any law or ordinance, or any order, rule
or regulation, of any federal, state, municipal or other governmental or public
authority or agency where such violation would, either individually or in the
aggregate, materially adversely affect its business, earnings, properties or
condition (financial or other).

55

--------------------------------------------------------------------------------



                             (e)       Pending Litigation or Other Proceedings.
There is no pending or, to the best of the Backup Servicer’s Knowledge,
threatened action, suit, proceeding or investigation before any court,
administrative agency, arbitrator or governmental body against or affecting the
Backup Servicer which, if decided adversely, would materially and adversely
affect (i) the condition (financial or otherwise), business or operations of the
Backup Servicer, (ii) the ability of the Backup Servicer to perform its
obligations under, or the validity or enforceability of this Agreement or any
other documents or transactions contemplated under this Agreement, (iii) any
property or title of any Obligor to any Property or (iv) the Buyer’s ability to
foreclose or otherwise enforce the Liens of the Timeshare Loans.

                             (f)       Taxes. The Backup Servicer has filed all
tax returns (federal, state and local) which are required to be filed and has
paid all taxes related thereto, other than those which are being contested in
good faith or where the failure to file or pay would not have a material adverse
effect on the Backup Servicer’s activities or its ability to perform its
obligations under the Transaction Documents.

                            (g)       Transactions in Ordinary Course. The
transactions contemplated by this Agreement are in the ordinary course of
business of the Backup Servicer.

                             (h)       Proceedings.  The Backup Servicer has
taken all action necessary to authorize the execution and delivery by it of the
Transaction Documents to which it is a party and the performance of all
obligations to be performed by it under the Transaction Documents.

                             (i)       Defaults. The Backup Servicer is not in
default under any material agreement, contract, instrument or agreement to which
it is a party or by which it or its properties is or are bound, or with respect
to any order of any court, administrative agency, arbitrator or governmental
body, which default would have a material adverse effect on the transactions
contemplated hereunder; and to the Backup Servicer’s Knowledge, no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or agreement,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.

                             (j)       Insolvency. The Backup Servicer is
solvent. Prior to the date hereof, the Backup Servicer did not, and is not about
to, engage in any business or transaction for which any property remaining with
the Backup Servicer would constitute an unreasonably small amount of capital. In
addition, the Backup Servicer has not incurred debts that would be beyond the
Backup Servicer’s ability to pay as such debts matured.

                             (k)       No Consents.  No prior consent, approval
or authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or shall be required for the valid execution,
delivery and performance by the Backup Servicer of the Transaction Documents to
which it is a party. The Backup Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Backup Servicer of its
respective businesses as now conducted, other than such consents, approvals,
authorizations, declarations, filings and notices which, neither individually
nor in the aggregate, materially and adversely affect, or in the future will
materially and adversely affect, the business, earnings, prospects, properties
or condition (financial or other) of the Backup Servicer.

56

--------------------------------------------------------------------------------



                             (l)       Name. The legal name of the Backup
Servicer is as set forth in the signature page of this Agreement, and the Backup
Servicer does not have any tradenames, fictitious names, assumed names or “doing
business as” names.

                             (m)       Information. No document, certificate or
report furnished by the Backup Servicer, in writing, pursuant to this Agreement
or in connection with the transactions contemplated hereby, contains or shall
contain when furnished any untrue statement of a material fact or fails or shall
fail to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. There are no facts relating to the Backup Servicer as of the Closing
Date which when taken as a whole, materially adversely affect the financial
condition or assets or business of the Backup Servicer, or which may impair the
ability of the Backup Servicer to perform its obligations under this Agreement
or any other Transaction Document to which it is a party, which have not been
disclosed herein or in the certificates and other documents furnished by or on
behalf of the Backup Servicer pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

 

SECTION 12.9.

Representations and Warranties of the Buyer.

The Buyer hereby represents and warrants and shall be deemed continuously to
represent and warrant to the Servicer, the Seller, and the Backup Servicer, the
following:

(a)       Valid Existence; Good Standing. The Buyer is a federally chartered
credit union duly organized and validly existing in good standing under the laws
of the United States of America; and is duly qualified to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder.

(b)       Authority and Power. The Buyer has, and at all times during the term
of this Agreement shall have, all requisite corporate power and authority to
conduct its business, to execute and deliver this Agreement and all documents
and transactions contemplated hereunder and to perform all of its obligations
under this Agreement and any other Transaction Document to which it is a party
or under the transactions contemplated hereunder or thereunder.

(c)       Authorization, Execution and Delivery; Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by the Buyer have been duly
authorized, executed and delivered by the Buyer and, assuming the due execution
and delivery by, the other party or parties hereto and thereto, constitute
legal, valid and binding agreements enforceable against the Buyer in accordance
with their respective terms subject, as to enforceability, to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, or reorganization of the Buyer and to general principles
of equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law.

57

--------------------------------------------------------------------------------



(d)       No Violation of Law, Rule, Regulation, etc. The execution, delivery
and performance by the Buyer of this Agreement and any other Transaction
Document to which the Buyer is a party do not and shall not (A) violate any
provision of any law, governmental rule or regulation currently in effect
applicable to the Buyer, including, without limitation, the Federal Credit Union
Act and its promulgating regulations, (B) violate any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the organizational documents of the Buyer, or (C) conflict with,
or result in a breach of, or constitute a default under, any of the provisions
of any indenture, mortgage, deed of trust, contract or other instrument to which
the Buyer is a party or by which it is bound or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument.

(e)       Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Buyer is required which has not been obtained in connection with
the authorization, execution, delivery or performance by the Buyer of this
Agreement or any of the other Transaction Documents to which it is a party or
under the transactions contemplated hereunder or thereunder.

(f)        No Proceedings. There is no pending or, to the Buyer’s Knowledge,
threatened action, suit or proceeding, nor any injunction, writ, restraining
order or other order of any nature against or affecting the Buyer, its officers,
directors or managers, or the property of the Buyer, in any court or tribunal,
or before any arbitrator of any kind or before or by any Governmental Authority
(i) asserting the invalidity of this Agreement or any of the Transaction
Documents, (ii) seeking to prevent the sale and assignment of any Timeshare Loan
or the related Assets or the consummation of any of the transactions
contemplated thereby, (iii) seeking any determination or ruling that might
materially and adversely affect (A) the performance by the Buyer of this
Agreement or any of the Transaction Documents, (B) the validity or
enforceability of this Agreement or any of the Transaction Documents, (C) any
Timeshare Loan and the related Assets, or (iv) asserting a claim for payment of
money adverse to the Buyer or the conduct of its business or which is
inconsistent with the due consummation of the transactions contemplated by this
Agreement or any of the Transaction Documents.

(g)       Buyer Not Insolvent. The Buyer is solvent and shall not become
insolvent after giving effect to the transactions contemplated by this Agreement
and each of the Transaction Documents.

(h)       Possession of Licenses, Certificates, Franchises and Permits. The
Buyer holds all material licenses, certificates, franchises and permits from all
Governmental Authorities necessary for the conduct of its business, and the
Buyer has not received notice of proceedings relating to the revocation of any
such license, certificate, franchise or permit, which singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
materially and adversely affect its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder.

58

--------------------------------------------------------------------------------



(i)        Name. The legal name of the Buyer is as set forth in the signature
page of this Agreement and the Buyer does not have any tradenames, fictitious
names, assumed names or “doing business as” names.

                The Buyer does hereby acknowledge and agree that the
representations and warranties contained in this Section 12.6 shall remain
operative and in full force and effect, shall survive the assignment, transfer
and conveyance of the Assets by the Seller to the Buyer, and shall inure to the
benefit of each of Seller and Bluegreen and their respective designees,
successors and permitted assigns.

ARTICLE XIII.

CLUB TRUSTEE

 

SECTION 13.1.

Covenants of the Club Trustee.

                             From the Closing Date until the Agreement
Termination Date, the Club Trustee hereby covenants that:

(a)       No Conveyance. The Club Trustee agrees not to convey any Resort
Interest (as defined in the Club Trust Agreement) in the Club relating to a
Timeshare Loan unless the Buyer shall have issued an instruction to the Club
Trustee pursuant to Section 8.07(c) of the Club Trust Agreement in connection
with its exercise of its rights as an Interest Holder Beneficiary (as defined in
the Club Trust Agreement) under Section 7.02 of the Club Trust Agreement.

 

(b)

Separate Corporate Existence. The Club Trustee shall:

 

(i)

maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Club Trustee
will not be diverted to any other Person or for other than trust or corporate
uses of the Club Trustee, as applicable.

 

(ii)

ensure that, to the extent that it shares the same officers or other employees
as any of its stockholders, beneficiaries or Affiliates, the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.

 

(iii)

ensure that, to the extent that the Club Trustee and the Servicer (together with
their respective stockholders or Affiliates) jointly do business with vendors or
service providers or share overhead expenses, the costs incurred in so doing
shall be allocated fairly among such entities, and each such entity shall bear
its fair share of such costs. To the extent that the Club Trustee and the
Servicer (together with their respective stockholders or Affiliates) do business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs. All material transactions between Club Trustee and any of its
Affiliates shall be only on an arms’ length basis.

 

59

--------------------------------------------------------------------------------



 

(iv)

to the extent that the Club Trustee and any of its stockholders, beneficiaries
or Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.

 

(v)

conduct its affairs strictly in accordance with the Club Trust Agreement or its
amended and restated articles of incorporation, as applicable, and observe all
necessary, appropriate and customary corporate formalities, including, but not
limited to, holding all regular and special stockholders’, trustees’ and
directors’ meetings appropriate to authorize all trust and corporate action,
keeping separate and accurate minutes of its meetings, passing all resolutions
or consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts.

(c)       Merger or Consolidation. The Club Trustee shall not consolidate with
or merge into any other corporation or convey, transfer or lease substantially
all of its assets as an entirety to any Person unless the corporation formed by
such consolidation or into which the Club Trustee, as the case may be, has
merged or the Person which acquires by conveyance, transfer or lease
substantially all the assets of the Club Trustee, as the case may be, as an
entirety, can lawfully perform the obligations of the Club Trustee hereunder and
executes and delivers to the Buyer an agreement in form and substance reasonably
satisfactory to the Buyer which contains an assumption by such successor entity
of the due and punctual performance and observance of each covenant and
condition to be performed or observed by the Club Trustee under this Agreement.

(d)       Corporate Matters. Notwithstanding any other provision of this Section
13.1 and any provision of law, the Club Trustee shall not do any of the
following:

 

(i)

engage in any business or activity other than as set forth herein or in or as
contemplated by the Club Trust Agreement or its amended and restated articles of
incorporation, as applicable;

60

--------------------------------------------------------------------------------



 

(ii)

without the affirmative vote of a majority of the members of the board of
directors (or Persons performing similar functions) of the Club Trustee (which
must include the affirmative vote of at least one duly appointed Independent
Director (as defined in the Club Trust Agreement)), (A) dissolve or liquidate,
in whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (B) consent to the institution of bankruptcy or insolvency
proceedings against it, (C) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy, (D)
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the corporation or a substantial
part of its property, (E) make a general assignment for the benefit of
creditors, (F) admit in writing its inability to pay its debts generally as they
become due, (G) terminate the Club Managing Entity as manager under the Club
Management Agreement or (H) take any corporate action in furtherance of the
actions set forth in clauses (A) through (G) above; provided, however, that no
director may be required by any shareholder or beneficiary of the Club Trustee
to consent to the institution of bankruptcy or insolvency proceedings against
the Club Trustee so long as it is solvent;

 

(iii)

merge or consolidate with any other corporation, company or entity or sell all
or substantially all of its assets or acquire all or substantially all of the
assets or capital stock or other ownership interest of any other corporation,
company or entity; or

 

(iv)

with respect to the Club Trustee, amend or otherwise modify its amended and
restated articles of incorporation or any definitions contained therein in a
manner adverse to the Buyer without the prior written consent of the Buyer.

(e)       The Club Trustee shall not incur any indebtedness other than (i) trade
payables and operating expenses (including taxes) incurred in the ordinary
course of business or (ii) in connection with servicing Resort Interests
included in the Club’s trust estate in the ordinary course of business
consistent with past practices; provided, that in no event shall the Club
Trustee incur indebtedness for borrowed money.

ARTICLE XIV.

 

MISCELLANEOUS

 

SECTION 14.1.

Notices.

                             All communications, instructions, directions and
notices to the parties thereto shall be (i) in writing (which may be by
telecopy, followed by delivery of original documentation within one Business
Day), (ii) effective when received and (iii) delivered or mailed first class
mail, postage prepaid to it at the following address:

61

--------------------------------------------------------------------------------



If to the Seller:

BRFC-Q 2010 LLC

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention: Allan J. Herz, President and Assistant Treasurer

Fax: (561) 443-8743

 

with a copy to:

 

Weinstock & Scavo, P.C.

3405 Piedmont Road, N.E.

Suite 300

Atlanta, Georgia 30305

Attention: Mark I. Sanders, Esq.

 

Fax: (404) 231-1618

 

If to the Buyer:

 

 

Quorum Federal Credit Union

 

2 Manhattanville Road

Suite 401

Purchase, NY 10577

Attention: Bruno Sementilli, President and CEO

Fax: (914) 641-3777

 

If to the Club Trustee:

Vacation Trust, Inc.

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention: General Counsel’s Office

Fax: (561) 912-7999

 

If to the Custodian:

 

U.S. Bank National Association

1133 Rankin Street, Suite 100

St. Paul, Minnesota 55116

Attention: Document Custody Services/Account Management

Fax: (651) 695-6102

62

--------------------------------------------------------------------------------



If to the Paying Agent:

 

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Structured Finance/Quorum

Fax: (651) 495-8090

 

If to the Servicer:

 

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

Fax: (561) 912-8123

 

with a copy to:

 

 

Weinstock & Scavo, P.C.

3405 Piedmont Road, N.E.

Suite 300

Atlanta, Georgia 30305

Attention: Mark I. Sanders, Esq.

Fax: (404) 231-1618

 

If to the Backup Servicer:

 

Concord Servicing Corporation

4725 North Scottsdale Road

Suite 300

Scottsdale, Arizona 85251

Fax: (480) 281-5910

Attention: Mary-Jeanne Fincher, Esq.

or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.

 

SECTION 14.2.

No Proceedings.

                             The Servicer, the Custodian, the Club Trustee and
the Backup Servicer each hereby agrees that it shall not, directly or indirectly
institute, or cause to be instituted, against the Seller or the Assets any
proceeding of the type referred to in Sections 8.1(c) and (d) hereof, so long as
there shall not have elapsed one (1) year plus one (1) day after payment in full
of the Timeshare Loans.

 

63

--------------------------------------------------------------------------------



SECTION 14.3.        Entire Agreement; Term of Agreement; Binding Effect;
Assignability.

                            This Agreement and the other Transaction Documents
represent the entire agreement and understanding of the parties with respect to
the subject matter hereof and thereof. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall continue in full force and effect from the Closing Date
through the Agreement Termination Date. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Other than in accordance with the terms of this Agreement,
the Seller shall not Grant or assign any of its rights and obligations hereunder
or any interest under or pursuant to this Agreement without the prior written
consent of the Buyer. Other than in accordance with the terms of this Agreement,
the Buyer shall not Grant or assign any of its rights or obligations hereunder
or any interest under or pursuant to this Agreement, including, without
limitation, in and to the Assets, without the prior written consent of the
Seller.

SECTION 14.4    Fees, Expenses, Payments, Etc. (a)  The Seller agrees to pay on
demand any and all documentary, stamp, transfer and other taxes and governmental
fees payable in connection with the execution, delivery, filing and recording of
any of the Transaction Documents or the other documents and agreements to be
delivered hereunder and thereunder or otherwise in connection with the purchase
of the Timeshare Loans, and agrees to save the Buyer harmless from and against
any liabilities with respect to or resulting from any delay in paying or any
omission to pay such taxes and fees.

(b)       Periodic fees or other periodic amounts payable hereunder shall be
calculated on the basis of either three hundred sixty five (365) or three
hundred sixty six (366) (such number, the actual number of days in the year).

(c)       Seller represents and warrants to Buyer that no consultant, advisor,
broker, agent, finder or intermediary has acted on its behalf in connection with
the negotiation of this Agreement or the consummation of the transactions
contemplated hereby such that any broker commission, finder’s fee or similar
payment is owed by the Seller to any such Person. Buyer represents and warrants
to Seller that no consultant, advisor, broker, agent, finder or intermediary has
acted on its behalf in connection with the negotiation of this Agreement or the
consummation of the transactions contemplated hereby such that any broker
commission, finder’s fee or similar payment is owed by the Buyer to any such
Person.

ARTICLE XV

 

THE PAYING AGENT

 

SECTION 15.1

Certain Duties.

(a)       The Paying Agent undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement, and no implied covenants
or obligations shall be read into this Agreement against the Paying Agent;
except as expressly set forth herein, the Paying Agent shall have no obligation
to monitor the performance of the Servicer under the Transaction Documents.

64

--------------------------------------------------------------------------------



(b)       In the absence of bad faith on its part, the Paying Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Paying Agent and conforming to the requirements of this Agreement; but in the
case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Paying Agent, the Paying Agent
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Agreement; provided, however, the Paying
Agent shall not be required to verify or recalculate the contents thereof.

(c)       No provision of this Agreement shall be construed to relieve the
Paying Agent from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

 

(i)

this Section 15.1(c) shall not be construed to limit the effect of Sections
15.1(a) and (b) hereof;

 

(ii)

the Paying Agent shall not be liable for any error of judgment made in good
faith by a Responsible Officer unless it shall be proved that the Paying Agent
shall have been negligent in ascertaining the pertinent facts; and

 

(iii)

the Paying Agent shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the written direction of the
Servicer or the Buyer.

(d)       Whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Paying Agent shall be subject to the provisions of this
Section 15.1.

(e)       The Paying Agent makes no representations or warranties with respect
to the Timeshare Loans or the validity or sufficiency of any assignment of the
Timeshare Loans to the Buyer.

(f)        Notwithstanding anything to the contrary herein, the Paying Agent is
not required to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds to believe
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.

 

SECTION 15.2

Certain Matters Affecting the Paying Agent.

Subject to the provisions of Section 15.1 hereof:

                                (a)         The Paying Agent may rely and shall
be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

65

--------------------------------------------------------------------------------



(b)       Any request or direction of the Buyer, the Seller, or the Servicer
mentioned herein shall be in writing;

(c)       Whenever in the performance of its duties hereunder the Paying Agent
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Paying Agent (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate or an Opinion of Counsel;

(d)       The Paying Agent may consult with counsel, and the advice of such
counsel or any Opinion of Counsel shall be deemed authorization in respect of
any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;

(e)       The Paying Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
document;

(f)        The Paying Agent may perform any duties hereunder either directly or
by or through agents or attorneys or a custodian (which may be an Affiliate of
the Paying Agent), and the Paying Agent shall not be liable for any acts or
omissions of such agents, attorneys or custodians appointed with due care by it
hereunder; and

(g)       Delivery of any reports, information and documents to the Paying Agent
provided for herein or any other Transaction Document is for informational
purposes only (unless otherwise expressly stated), and the Paying Agent’s
receipt of such shall not constitute constructive knowledge of any information
contained therein or determinable from information contained therein, including
the Buyer’s Servicer’s or the Seller’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Paying Agent
is entitled to rely exclusively on Officer’s Certificates).

 

SECTION 15.3

Paying Agent Not Liable for Timeshare Loans.

(a)       The Paying Agent makes no representations as to the validity or
sufficiency of this Agreement or any Transaction Document or of any Timeshare
Loan.

66

--------------------------------------------------------------------------------



(b)       The Paying Agent (in its capacity as Paying Agent) shall have no
responsibility or liability for or with respect to the validity of any security
interest in any property securing a Timeshare Loan; the existence or validity of
any Timeshare Loan, the validity of the assignment of any Timeshare Loan to the
Buyer or of any intervening assignment; the review of any Timeshare Loan, any
Timeshare Loan File, the completeness of any Timeshare Loan File, the receipt by
the Custodian of any Timeshare Loan File (it being understood that the Paying
Agent has not reviewed and does not intend to review such matters); the
performance or enforcement of any Timeshare Loan; the compliance by the Buyer,
Servicer or the Seller with any covenant or the breach by the Buyer, Servicer or
the Seller of any warranty or representation made hereunder or in any
Transaction Document or the accuracy of any such warranty or representation; the
acts or omissions of the Buyer, Servicer, the Seller or any Obligor; or any
action of the Buyer, Servicer or the Seller taken in the name of the Paying
Agent.

 

SECTION 15.4

Paying Agent’s Fees and Expenses.

On each Distribution Date, the Paying Agent shall be entitled to the Paying
Agent Fee and reimbursement of out-of-pocket expenses incurred by it in
connection with its responsibilities hereunder in the priorities provided in
Section 4.3(a) hereof.

 

SECTION 15.5

Resignation or Removal of Paying Agent.

(a)       The Paying Agent may at any time resign and be discharged with respect
to its performance as Paying Agent hereunder by giving 60 days’ written notice
thereof to the Servicer, the Seller and the Buyer. Upon receiving such notice of
resignation, the Seller shall promptly appoint a successor Paying Agent not
objected to by the Buyer within 30 days after prior written notice, by written
instrument, in quintuplicate, one counterpart of which instrument shall be
delivered to each of the Seller, the Servicer, the Buyer, the successor Paying
Agent and the predecessor Paying Agent. If no successor Paying Agent shall have
been so appointed and have accepted appointment within 60 days after the giving
of such notice of resignation, the resigning Paying Agent may petition any court
of competent jurisdiction for the appointment of a successor Paying Agent.

(b)       If at any time the Paying Agent shall be legally unable to act, fails
to perform in any material respect its obligations under this Agreement, or
shall be adjudged as bankrupt or insolvent, or a receiver of the Paying Agent or
of its property shall be appointed, or any public officer shall take charge or
control of the Paying Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Buyer may direct the
Seller or Servicer to remove the Paying Agent. If it removes the Paying Agent
under the authority of the immediately preceding sentence, the Seller shall
promptly appoint a successor Paying Agent not objected to by the Buyer, within
30 days after prior written notice, by written instrument, in quintuplicate, one
counterpart of which instrument shall be delivered to each of the Seller, the
Servicer, the Buyer, the successor Paying Agent and the predecessor Paying
Agent.

(c)       Any resignation or removal of the Paying Agent and appointment of a
successor Paying Agent pursuant to any of the provisions of this Section 15.5
shall not become effective until acceptance of appointment by the successor
Paying Agent as provided in Section 15.6 hereof.

 

SECTION 15.6

Successor Paying Agent.

67

--------------------------------------------------------------------------------



(a)       Any successor Paying Agent appointed as provided in Section 15.5
hereof shall execute, acknowledge and deliver to each of the Servicer, the
Seller, the Buyer and to its predecessor Paying Agent an instrument accepting
such appointment hereunder, and thereupon the resignation or removal of the
predecessor Paying Agent shall become effective and such successor Paying Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor Paying Agent
hereunder with like effect as if originally named a Paying Agent. The
predecessor Paying Agent shall deliver or cause to be delivered to the successor
Paying Agent or its custodian any Transaction Documents and statements held by
it or its custodian hereunder; and the Servicer and the Seller and the
predecessor Paying Agent shall execute and deliver such instruments and do such
other things as may reasonably be required for the full and certain vesting and
confirmation in the successor Paying Agent of all such rights, powers, duties
and obligations.

(b)       In case of the appointment hereunder of a successor Paying Agent, the
Seller, the retiring Paying Agent and each successor Paying Agent shall execute
and deliver an Agreement supplemental hereto wherein each successor Paying Agent
shall accept such appointment and which shall contain such provisions as shall
be necessary or desirable to transfer and confirm to, and to vest in, each
successor Paying Agent all the rights, powers and duties of the retiring Paying
Agent; and upon the execution and delivery of such supplemental Agreement the
resignation or removal of the retiring Paying Agent shall become effective to
the extent provided therein and each such successor Paying Agent, without any
further act, deed or conveyance, shall become vested with all the rights, powers
and duties of the retiring Paying Agent; but, on request of the Seller or any
successor Paying Agent, such retiring Paying Agent shall duly assign, transfer
and deliver to such successor Paying Agent all property and money held by such
retiring Paying Agent hereunder.

(c)       Upon request of any such successor Paying Agent, the Seller and Buyer
shall execute any and all instruments for more fully and certainly vesting in
and confirming to such successor Paying Agent all such rights, powers and trusts
referred to in the preceding paragraph.

 

SECTION 15.7

Merger or Consolidation of Paying Agent.

                             Any Person into which the Paying Agent may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the Paying Agent
shall be a party, or any Person succeeding to the corporate trust business of
the Paying Agent, shall be the successor of the Paying Agent hereunder, without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

 

 

[Signatures begin on next page.]

 

68

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  BRFC-Q 2010 LLC,   as Seller      

 

By:

____________________________________

    Name: Allan J. Herz     Title: President and Assistant Treasurer        
QUORUM FEDERAL CREDIT UNION,   as Buyer      

 

By:

____________________________________

    Name:      Title:         VACATION TRUST, INC.,   as Club Trustee      

 

By:

____________________________________

    Name: Tonya Wardak     Title: Vice President, Treasurer and Secretary      
  U.S. BANK NATIONAL ASSOCIATION,   as Custodian      

 

By:

____________________________________

    Name:      Title:         U.S. BANK NATIONAL ASSOCIATION,   as Paying Agent
     

 

By:

____________________________________

    Name:      Title:



[Signature Page to Loan Sale and Servicing Agreement]

--------------------------------------------------------------------------------



  BLUEGREEN CORPORATION,   as Servicer      

 

By:

____________________________________

    Name: Anthony M. Puleo     Title: Senior Vice President, CFO & Treasurer    
    CONCORD SERVICING CORPORATION,   as Backup Servicer      

 

By:

____________________________________

    Name: Mary-Jeanne Fincher     Title:Vice President & General Counsel

 

[Signature Page to Loan Sale and Servicing Agreement]

--------------------------------------------------------------------------------



SCHEDULE I

Representations and Warranties Regarding the Timeshare Loans

With respect to each Timeshare Loan, unless otherwise stated, as of the related
Sale Date or Transfer Date applicable to such Timeshare Loan:

 

(a)

the Obligor is an Eligible Borrower;

 

(b)

the Obligor is personally liable on the Timeshare Loan;

 

(c)

the Timeshare Loan is not a Sampler Loan;

  (d) payments due under the Timeshare Loan are fully-amortizing and payable in
level monthly installments;

 

(e)

the payment obligations under the Timeshare Loan bear a fixed rate of interest;

 

(f)

the Obligor thereunder has made a down payment by cash, check or credit card or
otherwise of at least ten percent (10%) of the original purchase price of the
Timeshare Property (which cash down payment may, (i) in the case of an Upgrade,
be represented in whole or in part by the down payment made and principal
payments paid in respect of the related Original Club Loan, (ii) in the case of
a Sampler Converted Loan, be represented in whole or in part by the principal
payments and down payment made on the related Sampler Loan since its date of
origination and (iii) in the case of an Upgrade or Sampler Conversion, be
represented in whole or in part by the amount paid where the Obligor has paid in
full at the point of sale for the original Timeshare Property or “Sampler
Membership”, as applicable) and no part of such payment has been made or loaned
to the Obligor by the Seller or an Affiliate thereof;

 

(g)

as of the related Cut-Off Date, no principal or interest due with respect to the
Timeshare Loan is more than thirty (30) days delinquent;

 

(h)

the Obligor is not a Governmental Authority or an Affiliate of the Seller;
provided, that solely for the purposes of this representation, a relative of an
employee and employees of the Seller (or any of its Affiliates) shall not be
deemed to be an “Affiliate”;

 

(i)

immediately prior to the conveyance of the Timeshare Loan from the Seller to the
Buyer, the Seller will own full legal and equitable title to such Timeshare
Loan, and the Timeshare Loan (and the related Timeshare Property) is free and
clear of adverse claims, liens and encumbrances and is not subject to claims of
rescission, invalidity, unenforceability, illegality, defense, offset,
abatement, diminution, recoupment, counterclaim or participation or ownership
interest in favor of any other Person, other than Permitted Liens;

 

I-1

--------------------------------------------------------------------------------



 

(j)

with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club;

 

(k)

with respect to each Deeded Club Loan, the applicable Assignment of Mortgage and
each related endorsement of the related Mortgage Note constitutes a duly
executed, legal, valid, binding and enforceable assignment or endorsement, as
the case may be, of such related Mortgage and related Mortgage Note, and all
monies due or to become due thereunder, and all proceeds thereof;

 

(l)

the related Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (i) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (ii) otherwise by judicial foreclosure or power of sale
and/or (iii) termination of the contract, retention of the related Obligor
deposits and payments towards the related Timeshare Loan by the applicable
Originator or the lender, as the case may be, and expulsion from the Club; in
the case of the Deeded Club Loans, there is no exemption available to the
related Obligor which would interfere with the mortgagee’s right to sell at a
trustee’s sale or power of sale or right to foreclose such related Mortgage, as
applicable;

 

(m)

the related Mortgage Note is not and has not been secured by any collateral
except the Lien of the related Mortgage;

 

(n)

if a Mortgage secures a Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring Bluegreen or its predecessor and its successors
and assigns, as to the first priority mortgage Lien of the related Mortgage in
an amount equal to the original outstanding Loan Balance of such Timeshare Loan;
and Bluegreen and its assignees is a named insured of such mortgagee’s title
insurance policy;

  (o) the proceeds of the Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing the Timeshare Loan and no such advances or loans have been made
since the origination of the Timeshare Loan;

 

I-2

--------------------------------------------------------------------------------



 

(p)

the terms of each related Timeshare Loan Document have not been impaired,
waived, altered or modified in any respect, except (x) by written instruments
which are part of the related Timeshare Loan Documents or (y) in accordance with
the Credit Policy applicable at the time of origination, the Collection Policy
or the Servicing Standard (provided that no Timeshare Loan has been impaired,
waived, altered, or modified in any respect more than once). No other instrument
has been executed or agreed to which would effect any such impairment, waiver,
alteration or modification; the Obligor has not been released from liability on
or with respect to the Timeshare Loan, in whole or in part; if required by law
or prudent originators of similar loans in the jurisdiction where the related
Timeshare Property is located, all waivers, alterations and modifications have
been filed and/or recorded in all places necessary to perfect, maintain and
continue a valid first priority Lien of the related Mortgage, subject only to
Permitted Liens;

 

(q)

the Timeshare Loan was originated by the applicable Originator in the normal
course of its business; the Timeshare Loan originated by the applicable
Originator was underwritten in accordance with its underwriting guidelines (or
the underwriting guidelines of its Affiliates) of the Credit Policy in effect at
such time; and to the Seller’s Knowledge, the origination, servicing and
collection practices used by the applicable Originator or the Seller’s
Affiliates with respect to the Timeshare Loan have been in all respects, legal,
proper, prudent and customary;

 

(r)

to the Seller’s Knowledge, there are no delinquent or unpaid taxes, ground rents
(if any), water charges, sewer rents or assessments outstanding with respect to
the Timeshare Property relating to the Timeshare Loan, nor any other outstanding
Liens or charges affecting such Timeshare Property that would result in the
imposition of a Lien on such Timeshare Property affecting the Lien of the
related Mortgage or otherwise materially affecting the interests of the Buyer in
the related Timeshare Loan;

 

(s)

the Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the Timeshare Property relating to such
Timeshare Loan has been released from the Lien of the related Mortgage, in whole
or in part; no instrument has been executed that would effect any such
satisfaction, cancellation, rescission, subordination or release; the terms of
the related Mortgage do not provide for a release of any portion of the
Timeshare Property relating to such Timeshare Loan from the Lien of the related
Mortgage except upon the payment of the Timeshare Loan in full;

 

I-3

--------------------------------------------------------------------------------



 

(t)

each rescission period applicable to the related Timeshare Loan has expired;

 

(u)

no selection procedures were intentionally utilized by the Seller in selecting
the Timeshare Loan which the Seller knew were materially adverse to the Buyer;

 

(v)

the Units related to the Timeshare Loan in the related Resort are Completed
Units, free of all defects that could give rise to any claims by the related
Obligors under home warranties or applicable laws or regulations, whether or not
such claims would create valid offset rights under the law of the State in which
the Resort is located; the applicable Originator or developer has complied in
all material respects with all obligations and duties incumbent upon the
developers under the related timeshare declaration, as applicable, or similar
applicable documents for the related Resort;

 

(w)

the total maximum remaining principal balance of all Timeshare Loans to any one
Obligor does not exceed one hundred thousand dollars ($100,000) in the
aggregate;

 

(x)

payments with respect to the Timeshare Loan are to be in legal tender of the
United States;

 

(y)

the Timeshare Loan relates to a Resort;

 

(z)

the Timeshare Loan constitutes either “chattel paper”, a “general intangible” or
an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

 

(aa)

the sale, transfer and assignment of the Timeshare Loan does not contravene or
conflict with any law, rule or regulation or any contractual or other
restriction, limitation or encumbrance, and the sale, transfer and assignment of
the Timeshare Loan does not require the consent of the Obligor;

 

(bb)

each of the Timeshare Loan, related Assignment of Mortgage, related Mortgage,
related Mortgage Note, related Owner Beneficiary Agreement (each as applicable)
and each other related Timeshare Loan Document are in full force and effect,
constitute the legal, valid and binding obligation of the Obligor thereof
enforceable against such Obligor in accordance with its terms subject to the
effect of bankruptcy, fraudulent conveyance or transfer, insolvency,
reorganization, assignment, liquidation, conservatorship or moratorium, and is
not subject to any dispute, offset, counterclaim or defense whatsoever;

 

(cc)

the Timeshare Loan does not, and the origination of the Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy, or as
promulgated by OFAC) and with respect to which no party thereto has been or is
in violation of any such law, rule or regulation in any material respect if such
violation would impair the collectability of such Timeshare Loan; the Timeshare
Loan was not originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

I-4

--------------------------------------------------------------------------------



 

(dd)

the Timeshare Loan does not have an original term to maturity in excess of one
hundred twenty (120) months;

 

(ee)

for each Club Loan, the Obligor under the related Timeshare Loan does not have
its rights under the Club Trust Agreement suspended;

 

 

(ff)

all of the related Timeshare Loan Servicing Files for such Timeshare Loan have
on or prior to, as applicable, the related Sale Date or the related Transfer
Date been obtained by the Servicer; and all of the related Timeshare Loan Files
are, in the case of a Timeshare Loan, in the possession of the Custodian on or
prior to the related Sale Date, or, in the case of a Qualified Substitute
Timeshare Loan, shall be in the possession of the Custodian within five (5)
Business Days of the related Transfer Date; provided, however, that, (1) with
respect to fifty percent (50%) of the Timeshare Loan Files relating to the
Aggregate Sale Date Loan Pool, the related (a) original recorded Mortgage, (ii)
original recorded Assignment of Mortgage (which may consist of one master
assignment referencing one or more of such assignments with copies provided
separately by the Servicer) and (iii) the final original lender’s title
insurance policy (which may consist of one master policy referencing one or more
such mortgages), if not sooner delivered, shall be delivered to the Custodian
not later than four (4) months from the related Sale Date or Transfer Date, (2)
with respect to ninety percent (90%) of the Timeshare Loan Files relating to the
Aggregate Sale Date Loan Pool, the related (a) original recorded Mortgage, (ii)
original recorded Assignment of Mortgage (which may consist of one master
assignment referencing one or more of such assignments with copies provided
separately by the Servicer) and (iii) the final original lender’s title
insurance policy (which may consist of one master policy referencing one or more
such mortgages), if not sooner delivered, shall be delivered to the Custodian
not later than six (6) months from the related Sale Date or Transfer Date, and
(3) with respect to one hundred percent (100%) of the Timeshare Loan Files
relating to the Aggregate Sale Date Loan Pool, the related (a) original recorded
Mortgage, (ii) original recorded Assignment of Mortgage (which may consist of
one master assignment referencing one or more of such assignments with copies
provided separately by the Servicer) and (iii) the final original lender’s title
insurance policy (which may consist of one master policy referencing one or more
such mortgages), if not sooner delivered, shall be delivered to the Custodian
not later than twelve (12) months from the related Sale Date or Transfer Date;

 

I-5

--------------------------------------------------------------------------------



 

(gg)

the Timeshare Loan is not subject to an annual percentage rate of interest (APR)
reflected in the related truth-in-lending disclosure statement or similar
disclosure form greater than eighteen percent (18%);

 

(hh)

the percentage of Timeshare Loans where the Obligor is not a resident of the
United States, Canada, Puerto Rico, U.S. military bases or U.S. Territories
(“Non-United States Obligors”) does not exceed two percent (2%) of the Aggregate
Loan Balance of Timeshare Loans in the applicable Sale Date Loan Pool;

 

(ii)

the percentage of non-Deeded Club Loans that pertain to a Timeshare Property
relating to a finite use period (“Finite Use Period”) in a Sale Date Loan Pool
shall not exceed two percent (2%) of the Aggregate Loan Balance of all of the
Timeshare Loans in such Sale Date Loan Pool and the term of any such non-Deeded
Club Loan shall not extend beyond any related Finite Use Period;

 

(jj)

the minimum FICO Score for each Obligor with a FICO Score under the related
Timeshare Loan must be at least 575;

 

(kk)

the Mortgage Note related to the Timeshare Loan may be prepaid in full without
penalty; and

 

 

(ll)

the related Obligor is required pursuant to the related Owner Beneficiary
Agreement and the Club Bylaws to pay Common Assessment Fees (as defined in the
Club Trust Agreement) to the Club Association.

I-6

--------------------------------------------------------------------------------



SCHEDULE II

 

Pending Litigation and Other Proceedings

 

 

 

•

The Office of the Attorney General of the State of Florida (the “AG”) has made
an inquiry to Bluegreen Corporation (“Bluegreen”) for input on consumer
complaints that the AG has accumulated over the period from 2004 to present. The
AG’s staff has provided these complaints to Bluegreen and indicated that they do
not wish to pursue any enforcement action; rather, they want to ensure that
Bluegreen either has previously addressed these complaints, or will resolve the
unaddressed complaints directly with the consumers. Bluegreen is currently
reviewing the complaints and believes that most have already been addressed in
the ordinary course of business and any remaining consumer complaints will be
addressed and resolved in the same manner. Bluegreen is fully cooperating with
the AG to amicably and timely resolve these complaints.

II-1

--------------------------------------------------------------------------------



Exhibit A

 

COLLECTION POLICY

Collection Policy

Collection efforts and delinquency information concerning the timeshare loans
are managed by Bluegreen Corporation (the “Servicer”) and are handled by a staff
of experienced collectors, assisted by a mortgage collection computer system.
The Servicer’s collectors are incentivized through a performance-based
compensation program. Technological capabilities include integrated software
modules, and automated lock box, credit card and clearing house processing. The
Servicer's aim of minimizing account delinquencies by promoting satisfactory
customer relations is also reflected in its collection policy. The Servicer's
collection policy is designed to maximize cash flow and assist each obligor with
the management of his or her account.

With respect to the Bluegreen Vacation Club loans, unless circumstances
otherwise dictate, collection efforts are generally made by mail and telephone.
Collection efforts may commence by the Servicer when an account is as few as 10
days past due via telephone contact by the Servicer. At 30 days delinquent, a
letter is sent to the obligor, (if a U.S. resident), advising such obligor that
if the loan is not brought current, the delinquency will be reported to the
credit reporting agencies. At 60 days delinquent, a lock-out letter is sent to
the Bluegreen Vacation Club obligor by regular and certified or registered mail
advising such obligor that such obligor cannot make any future reservations for
lodging at a Bluegreen Vacation Club resort. If the delinquency continues, at 90
days delinquent, a "Notice of Intent to Cancel Membership" is mailed by regular
and certified or registered mail. This informs the obligor that unless the
delinquency is cured within 30 days from the date of such notice, the obligor's
membership in the Bluegreen Vacation Club will be terminated. If the delinquency
is not cured, a termination letter is sent by regular and certified or
registered mail, typically at approximately 120 days delinquent. At such time,
the obligor’s beneficial interest in the timeshare property is terminated and
can be resold to a new purchaser.

In certain limited circumstances, obligors who are approximately 120 days
delinquent are sent a default "save" notice inviting the obligor to call the
Servicer to establish a payment arrangement. In order to determine whether a
"save" notice will be sent to an obligor, the Servicer reviews and bases its
decision on the account history and collection notes. If the obligor does not
enter into a payment arrangement within approximately 30 days of delivery of the
default "save" notice, then the obligor's beneficial interest in the timeshare
property is terminated as herein described. The default “save” notice is sent
only after the “Notice of Intent” letter has been sent to the obligor. The
default “save” notice is typically sent when the obligor has made payments that
have been reversed for any reason. This is most often due to “insufficient
funds”, but could include other reasons. The notice is also generally sent if
the obligor has failed to make promised payments on a payment plan arranged with
the collection staff. The decision to send the notice is based on the Collection
Manager’s analysis of the facts and circumstances surrounding the reversed
payment or broken promise. As previously stated, this information is taken from
the collection notes pertaining to the conversations between the obligor and the
applicable collector. If, in the professional judgment of the Collection
Manager, sending the notice can assist the obligor in “saving” his/her ownership
interest and “curing” the delinquency, it will be sent. If the obligor fails to
respond to this letter within the given time frame, the loan will be defaulted
and the obligor’s owner beneficiary rights terminated.

 

Exhibit A-1

--------------------------------------------------------------------------------



The Servicer will refrain from modifying, waiving or amending the terms of any
timeshare loan; provided, however, the Servicer may modify, waive or amend a
timeshare loan for which a default on such timeshare loan has occurred or is
imminent and such modification, amendment or waiver will not (i) materially
alter the interest rate on or the principal balance of such timeshare loan, (ii)
shorten the final maturity of, lengthen the timing of payments of either
principal or interest, or any other terms of, such timeshare loan in any manner
which would have a material adverse affect on the noteholders in any particular
facility or transaction, if applicable, (iii) adversely affect the timeshare
property underlying such timeshare loan or (iv) reduce materially the likelihood
that payments of interest and principal on such timeshare loan shall be made
when due; provided, further, the Servicer may, in accordance with applicable
transaction documents, if any, grant a single extension of the final maturity of
a timeshare loan if the Servicer, in its reasonable discretion, determines that
(A) such timeshare loan is in default or a default on such timeshare loan is
likely to occur in the foreseeable future and (B) the value of such timeshare
loan will be enhanced by such extension; provided, further, the Servicer shall
not be permitted to modify, waive or amend the terms of any timeshare loan if
the sum of the loan balance of such timeshare loan and the loan balances of all
other timeshare loans for which the Servicer has modified, waived or amended the
terms thereof exceeds the allowed percentage for any facility or other
transaction (if applicable).

The decision to offer an extension to an obligor must be approved by the
Collection Manager and the Vice President, Mortgage Operations who consider all
the facts and circumstances regarding the obligor’s situation, including a
detailed review of the collection notes pertaining to the conversations between
the obligor and the applicable collector. If, in the professional judgment of
the Collection Manager and the Vice President, Mortgage Operations, granting an
extension can assist the obligor in “saving” his/her ownership interest and
“curing” the delinquency, it may be granted pursuant to the related transaction
documents (if applicable). The loan must be at least sixty days delinquent and
is typically offered due to some type of hardship with the obligor. If the loan
is sixty days past due the obligor must make at least one payment, any loan
ninety days or greater requires the obligor to make two payments before the
extension can be executed. Extensions are not normally granted to a loan in
excess of 150 days past due. An extension agreement explaining the terms is sent
in a prepaid overnight package to the obligor. The agreement states that the
Servicer will accept the payment(s) made by the obligor and advance the due date
to bring the loan current and modify the maturity date by the number of payments
extended. The agreement must be signed and witnessed and sent back to the
Mortgage Collection Department. All other terms and conditions in the note shall
be and remain in full force and effect. Other modifications, waivers or
amendments may be provided after a natural disaster or act of terror (sometimes
referred to as “force majeure loans”) as allowed under the applicable
transaction documents.

The foregoing procedures however, may be revised from time to time as the need
arises with appropriate consent for material changes.

 

Exhibit A-2

--------------------------------------------------------------------------------



Exhibit B

LOST NOTE AFFIDAVIT

 

STATE OF ___________

COUNTY OF _________

______________ (“Affiant”), on behalf of and as _________________ of
__________________________, a ___________ (the “Seller”), being duly sworn,
deposes and says:

 

1.         This Lost Note Affidavit is being delivered by the Affiant pursuant
to Section 10.2(h) of the Loan Sale and Servicing Agreement (the “Agreement”),
dated as of _____________, 2010 by and between the Seller, Quorum Federal Credit
Union, a federally chartered credit union, as the Buyer, and the other parties
thereto. Unless otherwise defined herein, capitalized terms have the meanings
ascribed to such terms in the Agreement.

 

2.         That ____________________________________________ has issued an
[Obligor Note][Owner Beneficiary Agreement] evidencing a Timeshare Loan dated
__________________ in the principal amount of $_________________ [(the “Original
Note”)] [(the “Original Agreement”)] to ______________________].

 

3.         The [Original Note][Owner Beneficiary Agreement] has been lost,
destroyed, or stolen so that it cannot be found or produced, and the Seller has
not endorsed, assigned, sold, pledged, hypothecated, negotiated or otherwise
transferred the [Original Note][Owner Beneficiary Agreement] or an interest
therein.

 

 4.       That the Seller has made a diligent effort to find the [Original
Note][Original Agreement].

 

5.         It is understood by the Seller that if the [Original Note][Original
Agreement] is found, that it will surrender said [Original Note][Original
Agreement] to the Custodian or its permitted successors and assigns in exchange
for this Lost Note Affidavit.

___________________________________

Printed Name: ________________________

 

The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as _______________________ of
____________________________________, who is personally known to me or who has
produced ____________________ as identification and who did take an oath.

___________________________________

 

(AFFIX NOTARIAL SEAL)

Notary Public, State of __________

 

(Name)

 

Commission Number: _________________

My Commission Expires:

 

Exhibit B

--------------------------------------------------------------------------------



Exhibit C

 

RESERVED

 

Exhibit C

--------------------------------------------------------------------------------



Exhibit D

 

CREDIT POLICY

Credit Policy

Customer financing on sales of timeshare interests requires (a) that the obligor
(which may include one or more persons) has made a down payment by cash, check,
credit card or otherwise of at least 10% (or 20% in limited circumstances) of
the actual purchase price (including closing costs) of the timeshare property
(which down payment may, (i) in the case of upgrade club loans, be represented
in whole or in part by the down payment made and principal payments paid since
the initial date of origination in respect of the related original club loan,
(ii) in the case of a sampler converted loan, be represented in whole or in part
by the down payment made and principal payments paid since the date of
origination in respect of the related sampler loan, and (iii) in the case of an
upgrade or sampler conversion, be represented in whole or in part by the amount
paid where the obligor has paid in full at the point of sale for the original
timeshare property or sampler membership, as applicable, (b) an executed
mortgage note and mortgage or, in the case of sales in the La Cabana Resort, an
owner beneficiary agreement, and (c) other closing documents between the
originator and the purchaser. Bluegreen Corporation and its affiliates, as
applicable, (together the “Company”) encourages purchasers to make increased
down payments or opt for a loan term of 5 or 7 years by offering a lower
interest rate. In addition, purchasers who do not elect to participate in the
Company's pre-authorized checking payment plan are charged interest at a rate
which is one percent greater than the otherwise prevailing rate, where allowed
by applicable laws and regulations.

Prior to December 15, 2008, the Company’s customer financing was not subject to
any significant loan underwriting criteria and no FICO® score was obtained prior
to extending credit. The Company implemented a formal FICO® score-based credit
underwriting program effective December 15, 2008. Following implementation, the
Company no longer provided financing to customers with FICO® scores below 500
and new customers with FICO® scores between 500 and 599 were required to make a
minimum cash down payment of 20%. Effective January 1, 2010, the Company further
increased its credit underwriting standards and no longer provides financing to
new customers with FICO® scores below 575 and new customers with FICO® scores
between 575 and 599 are required to make a minimum cash down payment of 20%.

 

Exhibit D

--------------------------------------------------------------------------------



Exhibit E

SALE NOTICE

Date: __________

This Sale Notice is pursuant to the Loan Sale and Servicing Agreement dated as
of ______________________, 20__, by and among [insert legal name of seller], as
the Seller, Quorum Federal Credit Union, as the Buyer, Bluegreen Corporation, as
Servicer, Vacation Trust, Inc., as the Club Trustee, Concord Servicing
Corporation, as Back-Up Servicer and U.S. Bank National Association, as the
Custodian and Paying Agent (“Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Agreement. The
Seller proposes to sell to the Buyer the Timeshare Loans described below:

 

Proposed Sale Date:

_________________

 

Aggregate principal balance of Sale Date Loan Pool:

$______________

 

Number of Timeshare Loans in Sale Date Loan Pool:

________

 

Range of balances of Timeshare Loans:

$___________

to $____________

Aggregate balance, shown as a percentage, of Timeshare Loans in the Sale Date
Loan Pool to, without duplication, non-U.S. domiciled Obligors, or do not have a
FICO Score or a FICO Score below 600:____%

 

Range of seasoning of Timeshare Loans: _____________ months to ___________
months                                            Aggregate balance, shown as a
percentage, of Timeshare Loans in the Sale Date Loan Pool secured by a
right-to-use Timeshare Property with a finite use to Timeshare Loans in the Sale
Date Loan Pool: ____________%

Sale Date Loan Pool Number: ____________

An electronic file detailing each Timeshare Loan is hereby delivered to the
Buyer with this Sale Notice.

Unless a Buyer’s purchase confirmation is received by the Seller before 12 pm
one (1) business day prior to the Sale Date, this offer of sale shall expire;
provided, however, that during the Commitment Purchase Period, the Buyer,
pursuant to Section 2.1(b) of the Agreement, shall deliver the Buyer Commitment
Purchase Confirmation to the Seller by such date and time.

___________________________, as Seller

 

By: _______________________________

Name: _____________________________

Title: ______________________________

Address: ___________________________

Attention: __________________________

Telephone: _________________________

Facsimile: __________________________

 

 

Exhibit E

--------------------------------------------------------------------------------



Exhibit F1

BUYER COMMITMENT PURCHASE CONFIRMATION

Date: ____________

 

The Buyer agrees to purchase Sale Date Timeshare Loan Pool Number
__________________ on the terms and conditions set forth in the Loan Sale and
Servicing Agreement dated as of _____________________, 20__ by and among [insert
legal name of seller], as the Seller, Quorum Federal Credit Union, as the Buyer,
Bluegreen Corporation, as the Servicer, Concord Servicing Corporation, as the
Back-Up Servicer and the other parties thereto (the “Agreement”) as supplemented
below:

 

A.

Aggregate principal balance of the Sale Date Loan Pool: $___________

 

B.

Buyer’s Purchase Price Percentage: ________%

 

C.

Initial Purchase Price Installment: $___________ [insert amount equal to the
product of item A and item B above, less item F below]

 

D.

Program Fee Rate: ___% per annum during the first six (6) months of the
Commitment Purchase Period, and thereafter at a per annum rate no greater than
the Maximum Program Fee Rate for the related Maximum Program Fee Rate Period.

 

E.

Reserved

 

F.

Loan Purchase Fee: $______ [insert amount equal to the product of (i) [ ]% and
(ii) the outstanding principal loan balance of the related Sale Date Loan Pool]

 

G.

Timeshare Portfolio Performance Event triggers:

 

a.

Delinquency Level: ___________%

 

b.

Default Level: ___________%

 

 

c.

Cumulative Default Level (see Table 1 attached hereto)

 

 

H.

The Initial Purchase Price Installment has been calculated as follows:

 

 

(i)

The product of the aggregate principal balance of the Sale Date Loan Pool and
Buyer’s Purchase Price Percentage: $____________

 

Less

 

 

(ii)

The product of the aggregate principal balance of the Sale Date Loan Pool and
the Loan Purchase Fee: $____________

 

Exhibit F1-1

--------------------------------------------------------------------------------



The electronic file detailing each Timeshare Loan is hereby delivered to the
Seller with this purchase confirmation.

This Buyer Commitment Purchase Confirmation is provided under the provisions of
Section 2.1(b) of the Agreement. Capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Agreement.

 

  QUORUM FEDERAL CREDIT UNION, as Buyer      

 

By:

____________________________________

   

Name:

Bruno Sementilli

   

Title:

President

           

Address:

2 Manhattanville Road

     

Suite 401

     

Purchase, NY 10577

   

Attention:

President/CEO

   

Telephone:

914-641-3739

   

Facsimile:

914-641-3777

 

[insert legal name of seller], as Seller

 

By:

_____________________________

 

Name:

_______________________

 

Title:

_______________________

 

Address: ___________________________

Attention: __________________________

Telephone: _________________________

Facsimile: __________________________

 

Exhibit F1-2

--------------------------------------------------------------------------------



Table 1 to Buyer Commitment Purchase Confirmation

 

Cumulative Default Levels

 

[See Attached]

 

Exhibit F1-3

--------------------------------------------------------------------------------



Exhibit F2

BUYER PURCHASE CONFIRMATION

Date: ____________

 

The Buyer agrees to purchase Sale Date Timeshare Loan Pool Number
__________________ on the terms and conditions set forth in the Loan Sale and
Servicing Agreement dated as of _____________________, 20__ by and among [insert
legal name of seller], as the Seller, Quorum Federal Credit Union, as the Buyer,
Bluegreen Corporation, as the Servicer, Concord Servicing Corporation, as the
Back-Up Servicer and the other parties thereto (the “Agreement”) as supplemented
below:

 

A.

Aggregate principal balance of the Sale Date Loan Pool: $___________

 

B.

Buyer’s Purchase Price Percentage: _________%

 

C.

Initial Purchase Price Installment: $___________ [insert amount equal to the
product of item A and item B above, less item F below]

 

D.

Program Fee Rate: ______________%

 

E.

Reserved

 

F.

Loan Purchase Fee: $________ [insert amount equal to the product of (i) [ ]% and
(ii) the outstanding principal loan balance of the related Sale Date Loan Pool]

 

G.

Timeshare Portfolio Performance Event triggers:

 

a.

Delinquency Level: ___________%

 

b.

Default Level: ___________%

 

 

c.

Cumulative Default Level (see Table 1 attached hereto)

 

 

H.

The Initial Purchase Price Installment has been calculated as follows:

 

 

(i)

The product of the aggregate principal balance of the Sale Date Loan Pool and
Buyer’s Purchase Price Percentage: $____________

 

Less

 

 

(ii)

The product of the aggregate principal balance of the Sale Date Loan Pool and
the Loan Purchase Fee: $____________

 

The electronic file detailing each Timeshare Loan is hereby delivered to the
Seller with this purchase confirmation adjusted by deleting all Timeshare Loans
rejected by the Buyer.

 

Exhibit F2-1

--------------------------------------------------------------------------------



The Buyer has rejected the following loans for the undernoted reasons:

 

 

This Buyer Purchase Confirmation is provided under the provisions of Section
2.1(c) of the Agreement and unless the Buyer has received the undernoted notice
rejecting this confirmation by 3 pm (New York City Time) on the business day
prior to the sale date, the transaction shall close on the Sale Date.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Agreement.



  QUORUM FEDERAL CREDIT UNION, as Buyer      

 

By:

____________________________________

   

Name:

Bruno Sementilli

   

Title:

President

           

Address:

2 Manhattanville Road

     

Suite 401

     

Purchase, NY 10577

   

Attention:

President/CEO

   

Telephone:

914-641-3739

   

Facsimile:

914-641-3777

 

PURCHASE CONFIRMATION REJECTED THIS ____ DAY OF _________________.

[insert legal name of seller], as Seller

 

By:

_____________________________

 

Name:

_______________________

 

Title:

_______________________

 

Address: ___________________________

Attention: __________________________

Telephone: _________________________

Facsimile: __________________________

 

Exhibit F2-2

--------------------------------------------------------------------------------



Table 1 to Buyer Purchase Confirmation

 

Cumulative Default Levels

 

[See Attached]

 

Exhibit F2-3

--------------------------------------------------------------------------------



Exhibit G

MONTHLY SERVICER REPORT

[See Attached]

 

Exhibit G

--------------------------------------------------------------------------------



Exhibit H

FORM OF SERVICER OFFICER’S CERTIFICATE

 

SERVICER OFFICER’S CERTIFICATE

 

The undersigned, an authorized representative of Bluegreen Corporation (the
“Servicer”), based on the information available on the date of this Certificate,
does hereby certify as follows:

1.         I am an authorized representative of the Servicer who has been
authorized to issue this Officer’s Certificate on behalf of the Servicer.

2.       I have reviewed the data contained in the Monthly Servicer Report for
the Due Period ended ______, _____ and the computations reflected in the Monthly
Servicer Report attached hereto as Schedule A are true, correct and complete.

All capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in the Agreement.

 

Bluegreen Corporation

By:  _______________________________________

       Name:

         Title: Authorized Representative

 

Date:

 

Exhibit H

--------------------------------------------------------------------------------



Exhibit I

 

RECORD LAYOUT FOR DATA TAPES

[See Attached]

 

Exhibit I

--------------------------------------------------------------------------------



Exhibit J

 

RESERVED

 

Exhibit J

--------------------------------------------------------------------------------



Exhibit K

 

LOCAL COUNSEL OPINIONS  

FOR RESORTS’ JURISDICTIONS

 

STATE/JURISDICTION

RESORT

Aruba

La Cabana Beach and Racquet Club

Florida

BG Daytona Seabreeze Condominium

 

BG Fountains Condominium

 

Casa Del Mar Beach Resort

 

Grande Villas at World Golf Village Condominium

 

Hammocks at Marathon Condominium

 

Oasis Lakes Resort, a Condominium

 

Orlando’s Sunshine Resort, a Condominium

 

Solara Surfside Condominium

Louisiana

Club La Pension

Michigan

Mountain Run at Boyne, a Condominium

Missouri

Big Cedar Wilderness Club Condominium

 

Bluegreen Wilderness Club at Long Creek Ranch, a Condominium

 

The Falls Village Resort, a Condominium

New Jersey

Intervals at the Atlantic Palace Condominium

Nevada

BG Club 36

Pennsylvania

The Suites at Hershey Condominium

South Carolina

BG Carolina Grande Horizontal Property Regime

 

BG SeaGlass Tower Resort Horizontal Property Regime

 

Harbour Lights Resort Horizontal Property Regime

 

Exhibit K-1

--------------------------------------------------------------------------------



 

Lodge Alley Inn Horizontal Property Regime

 

Shorecrest Vacation Villas Horizontal Property Regime

 

Shorecrest Vacation Villas II Horizontal Property Regime

 

The Yachtsman Horizontal Property Regime

Tennessee

Laurel Crest Resort, a Condominium

 

MountainLoft Resort, a Condominium

 

MountainLoft Resort II, a Condominium

Virginia

BG Patrick Henry Square Vacation Ownership Program

 

Bluegreen Wilderness Traveler at Shenandoah Vacation Ownership Program

 

Shenandoah Crossing Farm and Country Club

Wisconsin

BG Pirate’s Lodge Condominium

 

Bluegreen Odyssey Dells, a Condominium

 

Christmas Mountain Campground

 

The Timbers at Christmas Mountain

 

The Villas at Christmas Mountain

 

 

Exhibit K-2

--------------------------------------------------------------------------------



Exhibit L

 

WAIVER LETTER

 

Date:

U.S. Bank National Association, as Custodian of Quorum Federal Credit Union

1133 Rankin Street, Suite 100

St. Paul, Minnesota 55116

 

Quorum Federal Credit Union

2 Manhattanville Road, Suite 104

Purchase, New York 10577

 

BRFC-Q 2010 LLC,

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

 

Attention:

Document Custody Services

Quorum Federal Credit Union

In accordance with Section 6.3 of that certain Loan Sale and Servicing Agreement
(the “Loan Sale Agreement”), dated as of [____________, 2010], by and among
Quorum Federal Credit Union, as Buyer, BRFC-Q 2010 LLC, as Seller, Bluegreen
Corporation, as Servicer, Vacation Trust, Inc. as Club Trustee, Concord
Servicing Corporation, as Backup Servicer, and U.S. Bank National Association,
as Custodian, the undersigned hereby irrevocably waives its option to repurchase
and/or substitute any Defaulted Timeshare Loan listed on Exhibit A attached
hereto.

 

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Loan Sale Agreement.

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

 

BLUEGREEN CORPORATION

By:_____________________________________ 

Name: ___________________________________

Title: ____________________________________

 

Exhibit L

--------------------------------------------------------------------------------



Exhibit M

 

ARUBA NOTICE

 

Date

 

«Name1»

«Na_addr1»

«Na_addr2»

«Na_city», «Na_State» «Na_zip» Re: Account No.: «Ln_Loan_No»

 

Dear Loan Customer:

 

This is to inform you that your timeshare loan has been assigned to Quorum
Federal Credit Union.

 

Bluegreen Corporation will continue to service your loan and all the terms and
conditions of your loan will remain the same.

 

If you are currently paying your loan by check, your permanent payment coupons
will arrive under separate cover within the next few weeks. While awaiting your
new coupons, (1) please continue to use your existing coupons, (2) make your
checks payable to Bluegreen Corporation, and (3) mail both together to: [Quorum
Federal Credit Union, P.O. Box [•], Boston, MA 02241-3586.]

 

If you are currently paying your loan by automated bank draft, Bluegreen
Corporation will continue to automatically debit your account by means of
electronic transfers.

 

Should you have any questions regarding this assignment, please call our
Customer Service Department at 1-800-330-1367.

 

Sincerely,

 

Bluegreen Corporation

Bluegreen Properties N.V.

Customer Service Representative

 

 

 

 

 

Note: Your timeshare loan was first assigned by Bluegreen Properties N.V. to
Bluegreen Corporation, then to BRFC-Q 2010 LLC, then finally to Quorum Federal
Credit Union.

 

Exhibit M

--------------------------------------------------------------------------------



Exhibit N

 

CLUB TRUST AGREEMENT

 

Exhibit N

--------------------------------------------------------------------------------



Exhibit O

 

ACH FORM

 

BLUEGREEN CORPORATION

Authorization to Start ACH Payment Processing

 

NOTE: In the case of an equity trade, pre-authorized withdrawal (PAC) will
continue on existing loan until new loan is active. Any payment received on the
existing loan after the closing date of the new loan will be applied to the
principal of the new loan.

INSTRUCTIONS:

1.

Complete authorization. Name and address of bank must be completed below. *

2.

Attach a payer's blank check marked "VOID"

 

PLEASE TAPE A VOID CHECK TO THIS AREA

(DO NOT USE STAPLES)

 

 

Bank Routing No. _____/_____/_____/_____/_____/_____/_____/_____/_____

 

Bank Account No. _________________________________________________

 

 

CONTRACT NO. AUTHORIZATION

Name of Depositor

(PRlNT AS SHOWN ON BANK RECORDS)

 

 

 

 

To the Bank Specified Below: I authorize you to pay checks or electronic or
other orders ("Withdrawals") drawn or initiated by
__________________________________________ or its designee and payable to it or
its designee and to charge the same to my account with you which is identified
below. This authorization will remain in effect until revoked by me in writing.
Until you actually receive notice of such revocation, I agree that you shall be
fully protected in honoring any such Withdrawal. I agree that your treatment of
each Withdrawal, and your rights in respect to it, shall be the same as if it
were signed or initiated personally by me.

 

 

X

Signature of depositor(s) shown on bank records for account to which this
authorization is applicable

 

Name and Address of bank (or branch)

where account is maintained. Include

zip code.

 




 

 

Exhibit O

--------------------------------------------------------------------------------



Exhibit P

 

QUORUM CLOSED DATES

 

Quorum Federal Credit Union

Remaining 2010 Closed Days

2011 Closed Days

 

2010 Closed Days

Thanksgiving Day

Thursday, November 25, 2010

 

Friday, November 26, 2010

Christmas Eve

Friday, December 24, 2010

New Year’s Day

Friday, December 31, 2010

 

2011 Closed Days

Memorial Day

Friday, May 27, 2011

 

Monday, May 30, 2011

 

Independence Day

Friday, July 1, 2011

 

Monday, July 4, 2011

 

Labor Day

Friday, September 2, 2011

 

Monday, September 5, 2011

 

Thanksgiving Day

Thursday, November 24, 2011

 

Friday, November 25, 2011

 

Christmas Day

Monday, December 26, 2011

 

Exhibit P

--------------------------------------------------------------------------------



Exhibit Q

 

RESORT RATINGS

 

Resort Name

RCI Rating

Interval Int’l Rating

Casa del Mar Beach Resort

Hospitality

Daytona SeaBreeze

Gold Crown

The Fountains

Gold Crown

Grande Villas at World Golf Village

Gold Crown

The Hammocks at Marathon

Gold Crown

Orlando’s Sunshine Resort I & II

Silver Crown/ Gold Crown

Solara Surfside

Gold Crown

Bluegreen Club La Pension

Hospitality

Mountain Run at Boyne

Gold Crown

The Falls Village

Gold Crown

The Atlantic Palace

Standard

BG Club 36

Gold Crown

The Suites at Hershey

Gold Crown

Carolina Grande

Gold Crown

Harbour Lights

Gold Crown

SeaGlass Tower

Gold Crown

The Lodge Alley Inn

Silver Crown

Shore Crest Vacation Villas

Gold Crown/Silver Crown

Laurel Crest

Hospitality

MountainLoft I & II   

Standard/Gold Crown

 

Exhibit Q-1

--------------------------------------------------------------------------------



Shenandoah Crossing

Hospitality

Bluegreen Wilderness Traveler at Shenandoah

Hospitality

Christmas Mountain Village

Silver Crown

Bluegreen Odyssey Dells

Silver Crown

La Cabana Beach Resort and

Five Star

Racquet Club

 

Exhibit Q-2

--------------------------------------------------------------------------------



Exhibit R

 

MONTHLY BUYER NOTICE

Date: _____________

 

Subject to the terms and conditions of the Loan Sale and Servicing Agreement
(the “Agreement”) dated as of _____________________, 20__ by and among [insert
legal name of seller], as the Seller, Quorum Federal Credit Union, as the Buyer,
Bluegreen Corporation, as the Servicer, Concord Servicing Corporation, as the
Back-Up Servicer, and the other parties thereto, the Buyer is willing to
purchase timeshare loans during the calendar month immediately following the
calendar month set forth above, which meet the following criteria:

 

A.

Aggregate principal balance of the Sale Date Loan Pool: $___________

 

B.

Buyer’s Purchase Price Percentage: _________%

 

C.

Initial Purchase Price Installment: $___________ [insert amount equal to the
product of item A and item B above, less item E below]

 

D.

Program Fee Rate: ______________%

 

E.

Loan Purchase Fee: $________ [insert amount equal to the product of (i) o% and
(ii) the outstanding principal loan balance of the related Sale Date Loan Pool]

 

F.

Timeshare Portfolio Performance Event triggers:

 

a.

Delinquency Level: ___________%

 

b.

Default Level: ___________%

 

 

c.

Cumulative Default Level (see Table 1 attached hereto)

 

Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Agreement.

  QUORUM FEDERAL CREDIT UNION, as Buyer      

 

By:

____________________________________

   

Name:

Bruno Sementilli

   

Title:

President

           

Address:

2 Manhattanville Road

     

Suite 401

     

Purchase, NY 10577

   

Attention:

President/CEO

   

Telephone:

914-641-3739

   

Facsimile:

914-641-3777

 

Exhibit R-1

--------------------------------------------------------------------------------



Table 1 to Monthly Buyer Notice

 

Cumulative Default Levels

 

[See Attached]

 

Exhibit R-2

--------------------------------------------------------------------------------



Exhibit S

 

FORM OF COMMITMENT PURCHASE PERIOD TERMS LETTER

 

QUORUM FEDERAL CREDIT UNION

2 Manhattanville Road

Suite 401

Purchase, NY 10577

 

Dated as of December 22, 2010

Allan J Herz

President and Assistant Treasurer

BRFC-Q 2010 LLC

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

 

 

Re:

Commitment Purchase Period Terms Letter; Initial Terms Governing Sale of
Timeshare Loans by BRFC-Q 2010 LLC (the “Seller”) to Quorum Federal Credit Union
(the “Buyer”)

Dear Mr. Herz:

 

The Buyer agrees to purchase Sale Date Timeshare Loan Pools during the
Commitment Purchase Period on the terms and conditions set forth in the Loan
Sale and Servicing Agreement dated as of December 22, 2010, by and among the
Seller, the Buyer, Bluegreen Corporation, as the Servicer, Concord Servicing
Corporation, as the Back-Up Servicer and the other parties thereto (the
“Agreement”) as supplemented below:

 

A.

Buyer’s Purchase Price Percentage: No less than __% during the first six months
of the Commitment Purchase Period.

 

B.

Program Fee Rate: _% per annum for purchases during the first six (6) months of
the Commitment Purchase Period, and purchases thereafter at a per annum rate no
greater than the Maximum Program Fee Rate for the related Maximum Program Fee
Rate Period.

 

C.

Loan Purchase Fee: the product of (i) __% and (ii) the outstanding principal
loan balance of the related Sale Date Loan Pool.

 

D.

Timeshare Portfolio Performance Event triggers:

a.   Delinquency Level: ____% during the first six months of the Commitment
Purchase Period

Exhibit S-1

--------------------------------------------------------------------------------



b.   Default Level: ___% during the first six months of the Commitment Purchase
Period

 

c.   Cumulative Default Level: Table 1 attached hereto during the first six
months of the Commitment Purchase Period

 

This letter is provided pursuant to the provisions of Section 2.1(b) of the
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Agreement.



  QUORUM FEDERAL CREDIT UNION, as Buyer      

 

By:

____________________________________

   

Name:

Bruno Sementilli

   

Title:

President

           

Address:

2 Manhattanville Road

     

Suite 401

     

Purchase, NY 10577

   

Attention:

President/CEO

   

Telephone:

914-641-3739

   

Facsimile:

914-641-3777

 

ACKNOWLEDGED AND AGREED TO:

 

BRFC-Q 2010 LLC, as Seller

 

By:

_____________________________

 

Name:

_______________________

 

Title:

_______________________

 

Address: ___________________________

Attention: __________________________

Telephone: _________________________

Facsimile: __________________________

Exhibit S-2

--------------------------------------------------------------------------------



Table 1 to Commitment Purchase Period Terms Letter

 

Cumulative Default Levels

 

[See Attached]

 

Exhibit S-3

--------------------------------------------------------------------------------



Annex A

 

STANDARD DEFINITIONS

 

Exhibit A

--------------------------------------------------------------------------------